Exhibit 10.1

 

Execution Version

 

 

 

CUSIP: 18911WAC3

 

CREDIT AGREEMENT

 

dated as of

 

February 21, 2014

 

among

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

the GUARANTORS party hereto,

 

the LENDERS party hereto,

 

the ISSUING BANKS party hereto

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swingline Lender

 

--------------------------------------------------------------------------------

 

PNC CAPITAL MARKETS LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN
SACHS BANK USA, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
RBC CAPITAL MARKETS,
as Co-Arrangers

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA, CREDIT AGRICOLE CORPORATE AND INVESTMENT
 BANK and ROYAL BANK OF CANADA,
as Joint Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

41

Section 1.03.

Terms Generally

41

Section 1.04.

Accounting Terms

42

Section 1.05.

Exchange Rates; Currency Equivalents

42

Section 1.06.

Limitation on Credit Support With Respect to Obligations of the U.S. Credit
Parties Under the Loan Documents

43

 

 

 

ARTICLE 2 THE CREDITS

43

 

 

 

Section 2.01.

Commitments

43

Section 2.02.

Loans and Borrowings

43

Section 2.03.

Requests for Revolving Borrowings

44

Section 2.04.

Swingline Loans

45

Section 2.05.

Letters of Credit

47

Section 2.06.

Funding of Borrowings

56

Section 2.07.

Interest Elections

57

Section 2.08.

Termination and Reduction of Commitments

58

Section 2.09.

Repayment of Loans; Evidence of Debt

58

Section 2.10.

Prepayment of Loans

59

Section 2.11.

Fees

60

Section 2.12.

Interest

61

Section 2.13.

Alternate Rate of Interest

63

Section 2.14.

Increased Costs

63

Section 2.15.

Break Funding Payments

64

Section 2.16.

Taxes

65

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

68

Section 2.18.

Mitigation Obligations; Replacement of Lenders

70

Section 2.19.

Incremental Facilities

71

Section 2.20.

Defaulting Lenders

73

Section 2.21.

Designated Foreign Borrower

75

Section 2.22.

Request for Alternative Currencies

76

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

77

 

 

Section 3.01.

Organization; Powers

77

Section 3.02.

Authorization; Enforceability

77

Section 3.03.

Governmental Approvals; No Conflicts

77

Section 3.04.

Financial Statements; No Material Adverse Change

78

Section 3.05.

Properties

78

Section 3.06.

Litigation and Environmental Matters

80

Section 3.07.

Compliance with Laws and Agreements

80

Section 3.08.

Investment Company Status; Regulatory Restrictions on Borrowing

81

 

i

--------------------------------------------------------------------------------


 

Section 3.09.

Taxes

81

Section 3.10.

ERISA

81

Section 3.11.

Disclosure

81

Section 3.12.

Subsidiaries

81

Section 3.13.

Insurance

81

Section 3.14.

Labor Matters

82

Section 3.15.

Solvency

82

Section 3.16.

Use of Proceeds

82

Section 3.17.

Guarantors

82

Section 3.18.

Anti-Terrorism Laws

82

Section 3.19.

Margin Stock

82

 

 

 

ARTICLE 4 CONDITIONS

83

 

 

 

Section 4.01.

Effective Date

83

Section 4.02.

Each Credit Event

85

Section 4.03.

Credit Events for Initial Loans to the Designated Foreign Borrower

85

 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS

87

 

 

 

Section 5.01.

Financial Statements and Other Information

87

Section 5.02.

Notice of Material Events

88

Section 5.03.

Information Regarding Collateral

89

Section 5.04.

Existence; Conduct of Business

89

Section 5.05.

Payment of Obligations

89

Section 5.06.

Maintenance of Real Property

90

Section 5.07.

Maintenance of Personal Property

90

Section 5.08.

Insurance

90

Section 5.09.

Casualty and Condemnation

91

Section 5.10.

Proper Records; Rights to Inspect and Appraise

91

Section 5.11.

Compliance with Laws

91

Section 5.12.

Use of Proceeds and Letters of Credit

91

Section 5.13.

Additional Subsidiaries

92

Section 5.14.

Further Assurances

93

Section 5.15.

Preparation of Environmental Reports

94

Section 5.16.

Operation of Mines

94

Section 5.17.

Maintenance of Material Contracts

94

Section 5.18.

Post-Closing Actions

94

Section 5.19.

Swap Obligations

94

Section 5.20.

Anti-Terrorism Laws; International Trade Compliance

95

 

 

 

ARTICLE 6 NEGATIVE COVENANTS

96

 

 

 

Section 6.01.

Debt; Certain Equity Securities

96

Section 6.02.

Liens

98

Section 6.03.

Fundamental Changes

100

Section 6.04.

Investments

100

Section 6.05.

Asset Sales

103

Section 6.06.

Hedging Agreements

104

 

ii

--------------------------------------------------------------------------------


 

Section 6.07.

Restricted Payments

104

Section 6.08.

Transactions with Affiliates

105

Section 6.09.

Restrictive Agreements

106

Section 6.10.

Amendment of Material Documents

107

Section 6.11.

Net Cash Interest Expense Coverage Ratio

107

Section 6.12.

Net Secured Leverage Ratio

107

Section 6.13.

Passive Holding Company

107

 

 

 

ARTICLE 7 EVENTS OF DEFAULT

108

 

 

ARTICLE 8 THE ADMINISTRATIVE AGENT

111

 

 

 

Section 8.01.

Appointment and Authorization

111

Section 8.02.

Rights and Powers as a Lender

111

Section 8.03.

Limited Duties and Responsibilities

112

Section 8.04.

Authority to Rely on Certain Writings, Statements and Advice

112

Section 8.05.

Sub-Agents and Related Parties

113

Section 8.06.

Resignation; Successor Administrative Agent

113

Section 8.07.

Credit Decisions by Lenders

114

Section 8.08.

Withholding Tax

114

Section 8.09.

No Other Duties, etc.

115

Section 8.10.

No Reliance on Administrative Agent’s Customer Identification Program

115

 

 

 

ARTICLE 9 MISCELLANEOUS

115

 

 

 

Section 9.01.

Notices

115

Section 9.02.

Waivers; Amendments

117

Section 9.03.

Expenses; Indemnity; Damage Waiver

119

Section 9.04.

Successors and Assigns

121

Section 9.05.

Survival

124

Section 9.06.

Counterparts; Integration; Effectiveness

124

Section 9.07.

Severability

124

Section 9.08.

Right of Set-off

125

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

125

Section 9.10.

WAIVER OF JURY TRIAL

126

Section 9.11.

Headings

126

Section 9.12.

Confidentiality

126

Section 9.13.

PATRIOT Act

127

Section 9.14.

No Fiduciary Duty

127

Section 9.15.

Collateral and Guaranty Matters

128

Section 9.16.

Conflicts with Loan Documents

129

 

SCHEDULES:

 

 

 

Schedule 1.01(a)

List of Restricted Subsidiaries

Schedule 1.01(b)

List of Excluded Subsidiaries

Schedule 1.01(c)

List of Immaterial Subsidiaries

 

iii

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments

Schedule 3.05(c)

Material Property Claims

Schedule 3.05(e)

Material Properties

Schedule 3.06

Disclosed Matters

Schedule 3.12

List of Subsidiaries

Schedule 5.18

Post-Closing Actions

Schedule 6.01

Existing Debt

Schedule 6.02

Existing Liens

Schedule 6.04

Existing Investments

Schedule 6.09

Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Assignment

Exhibit B-1

Form of Opinion of Borrower’s Counsel

Exhibit B-2

Form of Opinion of Borrower’s Oregon Counsel

Exhibit C

Form of Guarantee and Security Agreement

Exhibit E-1

Form of Borrowing Request

Exhibit E-2

Form of Swingline Borrowing Request

Exhibit F

Form of Note

Exhibit G

Form of Intercompany Subordination Agreement

Exhibit H

Certificate Regarding Non-Bank Status

Exhibit I

Form of Solvency Certificate

Exhibit J

Form of Designated Foreign Borrower Request and Assumption Agreement

Exhibit K

Form of Designated Foreign Borrower Notice

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of February 21, 2014, among CLOUD
PEAK ENERGY RESOURCES LLC, as U.S. Borrower, certain foreign subsidiaries of the
U.S. Borrower party hereto pursuant to Section 2.21 (each a Designated Foreign
Borrower and together with the U.S. Borrower, the Borrowers), the GUARANTORS
party hereto, the LENDERS party hereto, the ISSUING BANKS party hereto and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Swingline Lender.

 

RECITALS:

 

The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $500,000,000. 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Debt” means, with respect to any specified Person, (a) Debt of any
other Person existing at the time such other Person is merged with or into or
became a Subsidiary of such specified Person, whether or not such Debt is
incurred in connection with, or in contemplation of, such other Person merging
with or into, or becoming a Restricted Subsidiary of, such specified Person, and
(b) Debt secured by a Lien encumbering an asset acquired by such specified
Person.

 

“Acquisition” means, with respect to any Person (the “acquiror”), any direct or
indirect acquisition by such acquiror of all or substantially all of the Equity
Interests in another Person, all or substantially all of the coal or other
mineral reserves of such other Person or any other assets or business of any
other Person constituting a business unit, line of business or division of such
other Person.

 

“Acquisition Agreement” means the Acquisition Agreement dated as of November 19,
2009 between Holdings and RTEA.

 

“Acquisition Documents” means the LLC Agreement, the Management Services
Agreement, the Tax Receivable Agreement and the RTEA Coal Supply Agreement (as
such terms are defined in the Master Separation Agreement).

 

“Adjusted LIBOR Rate” means the following:

 

(a)                                 with respect to Loans denominated in Dollars
comprising any Eurodollar Borrowing for any Interest Period, the interest rate
per annum determined by the Administrative

 

--------------------------------------------------------------------------------


 

Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1) (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Administrative Agent and recognized in the market as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes of
this definition, an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Eurodollar Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Eurodollar Borrowing and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Reserve
Percentage.  Adjusted LIBOR Rate may also be expressed by the following formula:

 

London interbank offered rates quoted by Bloomberg

Adjusted LIBOR Rate                                  
=                             or appropriate successor as shown on Bloomberg
Page BBAM1
1.00 - Reserve Percentage

 

(b)                                 with respect to Loans denominated in any
Alternative Currency comprising any Eurodollar Borrowing for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Alternative Currency are offered by leading banks in the relevant
interbank deposit market), or the rate which is quoted by an Alternate Source,
at approximately 11:00 a.m. (based upon the time in the relevant interbank
deposit market), two (2) Business Days prior to the commencement of such
Interest Period as the relevant interbank deposit market offered rate for
deposits in the relevant Alternative Currency for an amount comparable to the
principal amount of such Eurodollar Borrowing and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Reserve
Percentage.  Such Adjusted LIBOR Rate may also be expressed by the following
formula:

 

Adjusted LIBOR Rate                                   =
                          Relevant Interbank Market offered rate quoted by
Bloomberg or appropriate successor as shown on
Bloomberg
Page BBAM1                                                                                                                                                                                                                 
1.00 - Reserve Percentage

 

The Adjusted LIBOR Rate shall be adjusted with respect to any Eurodollar
Borrowing that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the U.S. Borrower of the Adjusted LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.  The Adjusted LIBOR Rate for any Eurodollar

 

2

--------------------------------------------------------------------------------


 

Borrowings shall be based upon the Adjusted LIBOR Rate for the currency in which
such Loans are requested.

 

“Administrative Agent” means PNC Bank National Association, and its successors
and assigns, in its capacity as administrative agent under the Loan Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with, such specified Person.

 

“Agent Parties” means, collectively, the Administrative Agent, the Joint Lead
Arrangers, the Co-Arrangers, the Syndication Agent and the Joint Documentation
Agents.

 

“Agreement” means this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a fluctuating per annum rate of
interest equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%,
(ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points
(1.0%).  Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

 

“Alternative Currency” means each currency approved by the Administrative Agent
and all of the Lenders pursuant to Section 2.22 [Requests for Alternative
Currency].  Subject to Section 2.22 [Requests for Alternative Currency], each
Alternative Currency must be the lawful currency of the specified country.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with U.S. Dollars.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Margins” has the meaning assigned to such term in
Section 2.19(a)(vii).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the Unused Commitment Fees payable hereunder,
as the case

 

3

--------------------------------------------------------------------------------


 

may be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case may
be, (a) from the Effective Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 5.01(c) for the Fiscal
Year ending December 31, 2013, the percentages per annum set forth below for
Pricing Level 3 and (b) thereafter, the applicable percentage per annum set
forth below determined by reference to the Net Total Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.01(c):

 

 

Pricing
Level

 

Net Total
Leverage Ratio

 

ABR
Spread

 

Eurodollar
Spread

 

Unused Commitment
Fee Rate

 

1

 

< 1.50 to 1.00

 

1.00

%

2.00

%

0.375

%

2

 

< 2.50 to 1.00

and

> 1.50 to 1.00

 

1.25

%

2.25

%

0.50

%

3

 

< 3.50 to 1.00

and

> 2.50 to 1.00

 

1.50

%

2.50

%

0.50

%

4

 

> 3.50 to 1.00

 

1.75

%

2.75

%

0.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Net Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.  Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.12(f).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning assigned to such term in Section 2.21.

 

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, at any date, in respect of Capital Leases of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Australian Dollar” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all the Commitments.

 

“Available Amount” means at any date, an amount equal to the sum of:

 

(a)                                 50% of cumulative Consolidated Net Income
from the period beginning on January 1, 2010 and ending with the fiscal quarter
ending on or most recently prior to such date (or, if such cumulative amount is
negative, $0); plus

 

(b)                                 100% of the aggregate net cash proceeds
received by the U.S. Borrower from issuances by the U.S. Borrower of Equity
Interests (other than Disqualified Equity Interests) or from issuances by
Holdings of Equity Interests, the net cash proceeds of which are contributed to
the U.S. Borrower on account of existing or additional common Equity Interests
(other than Disqualified Equity Interests), in each case, since the Effective
Date; provided that solely to the extent that such payments are included in the
calculation of EBITDA for a period by operation of clause (b)(xiv) of the
definition thereof, payments by RTEA or its Affiliates (other than the U.S.
Borrower and its Subsidiaries) on behalf of the U.S. Borrower or its
Subsidiaries in connection with the Acquisition Documents that are contributions
or deemed to be contributions, directly or indirectly, to the equity capital of
the U.S. Borrower shall not be considered an issuance of Equity Interests for
purposes of determining the Available Amount; minus

 

(c)                                  the aggregate amount of the Available
Amount otherwise applied under the Agreement since the Effective Date.

 

“BLM” means the Bureau of Land Management.

 

“Borrowers” means the U.S. Borrower and any Designated Foreign Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same day and, in the case of Eurodollar Loans, as to which the
same Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower, substantially in the form of
Exhibit E-1 or E-2 hereto, as applicable, for a Borrowing in accordance with
Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Lease” means, with respect to any Person, any lease of any property
which, in conformity with GAAP, is required to be capitalized on the balance
sheet of such Person.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
Capital Leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.

 

“Cash Equivalents” means:

 

(a)                                 U.S. Government Obligations or certificates
representing an ownership interest in U.S. Government Obligations with
maturities not exceeding two years from the date of acquisition,

 

(b)                                 (i) demand deposits, (ii) time deposits and
certificates of deposit with maturities of two years or less from the date of
acquisition, (iii) bankers’ acceptances with maturities not exceeding two years
from the date of acquisition, and (iv) overnight bank deposits, in each case
with any bank or trust company organized or licensed under the laws of the
United States or any state thereof (including any branch of a foreign bank
licensed under any such laws) having capital, surplus and undivided profits in
excess of $250,000,000 (or the foreign currency equivalent thereof) whose
short-term debt is rated “A-2” or higher by S&P or “P-2” or higher by Moody’s,

 

(c)                                  commercial paper maturing within 364 days
from the date of acquisition thereof and having, at such date of acquisition,
rated at least A-1 by S&P or P-1 by Moody’s;

 

(d)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the U.S. or any political subdivision
thereof, in each case rated at least A-1 by S&P or P-1 by Moody’s with
maturities not exceeding two years from the date of acquisition;

 

(e)                                  bonds, debentures, notes or other
obligations with maturities not exceeding two years from the date of acquisition
issued by any corporation, partnership, limited liability company or similar
entity whose long term unsecured debt has a credit rating of A2 or better by
Moody’s and A or better by S&P;

 

(f)                                   investment funds at least 95% of the
assets of which consist of investments of the type described in clauses
(a) through (e) above (determined without regard to the maturity and duration
limits for such investments set forth in such clauses, provided that the
weighted average maturity of all investments held by any such fund is two years
or less);

 

(g)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (b) above; and

 

(h)                                 in the case of a Foreign Subsidiary,
substantially similar investments, of comparable credit quality, denominated in
the currency of any jurisdiction in which such Person conducts business.

 

6

--------------------------------------------------------------------------------


 

“Change in Control” means:

 

(a)                                 any “person” or “group” (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act), other than
(in the case of the U.S. Borrower) Holdings, is or becomes the “beneficial
owner” (as such term is used in Rules 13d-3 under the Exchange Act), directly or
indirectly, of more than 49% of the total voting power of the Voting Stock of
Holdings or the U.S. Borrower;

 

(b)                                 individuals who on the Effective Date
constituted the board of directors of Holdings (or, from and after the time, if
any, at which the U.S. Borrower shall have a board of directors, individuals
who, on such date, constituted the board of directors of the U.S. Borrower),
together with any new directors whose election by the board of directors or
whose/ nomination for election by the equity holders of Holdings or the U.S.
Borrower, as applicable, was approved by a majority of the directors then still
in office who were either directors or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
board of directors of Holdings or the U.S. Borrower, as applicable, then in
office;

 

(c)                                  Holdings ceases to be the managing member
of the U.S. Borrower; or

 

(d)                                 the adoption of a plan relating to the
liquidation or dissolution of Holdings or the U.S. Borrower (other than as
contemplated in Section 6.03(vi)).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“CIP Regulations” has the meaning assigned to such term in Section 8.10.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Cloud Peak Companies” means the U.S. Borrower, Holdings and the Restricted
Subsidiaries.

 

“Coal Business” means the Powder River Basin coal mining business contributed to
the U.S. Borrower on or about the time of the Effective Date.

 

7

--------------------------------------------------------------------------------


 

“Co-Arrangers” means J.P. Morgan Securities LLC, Credit Suisse Securities (USA)
LLC, Goldman Sachs Bank USA, Credit Agricole Corporate and Investment Bank and
RBC Capital Markets, in their respective capacities as co-arrangers under the
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral” or similar or equivalent term, as
defined in any Security Document, and all other assets subject to a Lien under
any Security Document.

 

“Collateral and Guarantee Requirement” means, subject to Section 4.03 and
Section 5.14(d), the requirement that:

 

(a)                                 the Administrative Agent shall have received
from each Credit Party either (i) a counterpart of the Security Agreement duly
executed and delivered on behalf of such Credit Party or (ii) in the case of any
Person that becomes a Credit Party after the Effective Date, a supplement to the
Security Agreement, in the form specified therein, duly executed and delivered
on behalf of such Credit Party;

 

(b)                                 all outstanding Equity Interests owned by
any Credit Party and that are required to be pledged pursuant to the Security
Agreement (except Excluded Assets) shall have been pledged pursuant to the
Security Agreement and the Administrative Agent shall have received all
certificates or other instruments representing such Equity Interests of
Subsidiaries of such Credit Party, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all documents and instruments, including
Uniform Commercial Code financing statements and Mortgages, required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect or record such Liens to the extent, and with the priority, required
hereby and by the terms of the Security Documents, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

 

(d)                                 the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed, notarized and delivered by the record owner of such Mortgaged
Property; it being understood that with respect to the legal descriptions
attached to the Mortgages encumbering the Mortgaged Properties described by this
clause (i), in the event the Administrative Agent determines that any Mortgage
does not include all of the Material Real Property which is owned or leased by
U.S. Borrower or a Restricted Subsidiary at that particular site, then upon
written notice of the Administrative Agent, U.S. Borrower or any Restricted
Subsidiary shall execute and deliver (at the sole cost and expense of U.S.
Borrower) all necessary documentation, including without limitation an amendment
to the applicable Mortgage, to cause the unencumbered portion of said real
property to be included in such Mortgage and (ii) such legal opinions and other
documents as the Administrative Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property (including,
without limitation, a completed Federal Emergency

 

8

--------------------------------------------------------------------------------


 

Management Agency Standard Flood Hazard Determination with respect to each
portion of the Mortgaged Property on which any Flood Structure is located);
provided, that no Credit Party shall be required to take such actions under this
clause (d) with respect to any property acquired or leased after the Effective
Date that it would not have been required to take with respect to properties
owned or leased on the Effective Date;

 

(e)                                  each Credit Party shall have obtained all
consents and approvals required hereunder and to be obtained by it in connection
with the execution and delivery of all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting of the
Liens granted by it thereunder; provided, that no Person that becomes a Credit
Party after the Effective Date shall be required to obtain any consents or
approvals in connection with the execution and delivery of Security Documents
after the Effective Date that it would not have been required to obtain under
the Security Documents if it had been a Credit Party on the Effective Date; and

 

(f)                                   each Credit Party shall have taken all
other action required under the Security Documents to perfect, register and/or
record the Liens granted by it thereunder, including, without limitation, any
required filings with the BLM or state land management agencies; provided, that
no U.S. Credit Party shall be required to take any actions to perfect, register
and/or record (i) Liens granted after the Effective Date other than those
required hereby and by the Security Documents for Liens granted as of the
Effective Date, or (ii) Liens encumbering Excluded Perfection Collateral other
than perfection by filing of a financing statement;

 

provided, that (x) no Credit Party shall be required to take any action under
this Agreement or in any other Loan Document with respect to any Excluded Asset,
(y) no Credit Party shall be required to take any action under any foreign law
with respect to any properties as to which the creation or perfection of a
security interests in such property would require foreign law governed security
or pledge agreement (other than, upon designation of a Designated Foreign
Borrower, the agreements required under the laws of the jurisdiction of such
Designated Foreign Borrower), and (z) no Foreign Credit Party shall be required
to take any action to perfect a Lien to the extent the burden or cost of
perfecting such Lien outweighs the benefit of the security afforded thereby as
reasonably determined by the U.S. Borrower and the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans (including Revolving Loans made under Section 2.04(c) to
repay outstanding Swingline Loans) and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased from time to time pursuant to
Section 2.19, (b) reduced from time to time pursuant to Section 2.08 or
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 (it being understood that the total Commitments
of all the Lenders shall not be reduced or increased in the aggregate pursuant
to Section 9.04).  The amount of each Lender’s Commitment on the Effective Date
is set forth on Section 2.01.  The initial Commitment amount of each Person that
becomes a Lender after the Effective Date is (x) in the case of any New Lender
that becomes a Lender pursuant to Section 2.19, in the documents implementing
any such

 

9

--------------------------------------------------------------------------------


 

increase or addition or (y) in the Assignment pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments is $500,000,000.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning specified in Section 5.01(c).

 

“Consolidated Current Liabilities” means, as of any date of determination, the
aggregate amount of liabilities of the U.S. Borrower and its consolidated
Restricted Subsidiaries which may properly be classified as current liabilities
(including taxes accrued as estimated, but excluding Specified Coal Agreement
Obligations), after eliminating (a) all intercompany items between the U.S.
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries; and
(b) all current maturities of long-term Debt.

 

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of the U.S. Borrower and its Restricted Subsidiaries, plus, to the
extent not included in such consolidated interest expense, and to the extent
incurred, accrued or payable by the U.S. Borrower or its Restricted
Subsidiaries, without duplication, (i) interest expense in respect of
Attributable Debt of Capital Leases, (ii) imputed interest expense in respect of
Specified Coal Agreement Obligations, (iii) amortization of debt discount and
debt issuance costs, (iv) capitalized interest, (v) non-cash interest expense,
(vi) any interest, premiums, fees or discounts paid or incurred on the sale of
accounts receivable (and any amortization thereof) payable by the U.S. Borrower
or any Restricted Subsidiary in connection with a Permitted Receivables
Financing, and any yields or other charges or other amounts comparable to, or in
the nature of, interest payable by the U.S. Borrower or any Restricted
Subsidiary under any Permitted Receivables Financing, as determined on a
consolidated basis and in accordance with GAAP and (vii) any fees paid pursuant
to Section 2.11(b).  Consolidated Interest Expense shall be determined for any
period after giving effect to any net payments made or received and costs
incurred by the U.S. Borrower and its Restricted Subsidiaries with respect to
any related interest rate Hedging Agreements.

 

“Consolidated Net Cash Interest Expense” means for any period Consolidated
Interest Expense, less (i) to the extent included in determining Consolidated
Interest Expense for such period, (v) any fees paid pursuant to Section 2.11(b),
(w) any non-cash interest or other non-cash charges otherwise included in
Consolidated Interest Expense for such period, (x) imputed interest expense in
respect of Capital Leases, (y) imputed interest expense in respect of Specified
Coal Agreement Obligations and (z) any one-time financing fees paid in
connection with the Transactions (or any predecessor credit facility to this
Agreement) or upon any amendment to this Agreement and (ii) the consolidated
cash interest income of the U.S. Borrower and the Restricted Subsidiaries for
such period received on cash or Cash Equivalents, other than any such cash
interest income received in respect of cash or Cash Equivalents pledged or
otherwise subject to a Lien in favor of any obligations of the U.S. Borrower or
any of its Affiliates.

 

“Consolidated Net Income” means, for any period (i) the aggregate net income (or
loss) of the U.S. Borrower and its Restricted Subsidiaries for such period
determined on a

 

10

--------------------------------------------------------------------------------


 

consolidated basis in conformity with GAAP, minus (but without duplication)
(ii) for any period in which the U.S. Borrower is a pass-through entity for
purposes of U.S. federal taxes, any Permitted Tax Distributions made with
respect to such period, provided that the following (without duplication) will
be excluded in computing Consolidated Net Income:

 

(a)                                 the net income (or loss) of any Person that
is not a Wholly-Owned Restricted Subsidiary (including any joint venture that is
a Restricted Subsidiary), except to the extent of the U.S. Borrower’s share,
determined pro rata with its percentage interest (direct or indirect) of common
stock of such Person, of such Person’s net income earned during such period;

 

(b)                                 the net income (or loss) of any Person other
than a Restricted Subsidiary (including any joint venture that is not a
Restricted Subsidiary) except to the extent of distributions of cash actually
received by the U.S. Borrower or a Guarantor with respect to such period;

 

(c)                                  the net income (or loss) of any Person
(other than any Credit Party) to the extent that the declaration or payment of
dividends or similar distributions by such Person of its net income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Person or its
stockholders, unless such restriction with respect to the payment of dividends
or in similar distributions has been legally waived;

 

(d)                                 any net after-tax (provided that, for any
period in which the U.S. Borrower is a pass-through entity for purposes of U.S.
federal taxes, net of the amount included in a Permitted Tax Distribution made
with respect thereto) gains or losses (less all fees and expenses or charges
relating thereto) attributable to asset sales or other Dispositions, in each
case other than in the ordinary course of business;

 

(e)                                  any net after-tax (provided that, for any
period in which the U.S. Borrower is a pass-through entity for purposes of U.S.
federal taxes, net of the amount included in a Permitted Tax Distribution made
with respect thereto) extraordinary gains or losses; and

 

(f)                                   the cumulative effect of a change in
accounting principles.

 

“Consolidated Net Tangible Assets” means, as of any date of determination,
(a) the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of U.S. Borrower and its Restricted Subsidiaries minus (b) the sum
of all amounts that would, in accordance with GAAP, be set forth opposite the
captions “goodwill” or other intangible categories (or any like caption) on a
consolidated balance sheet of U.S. Borrower and its Restricted Subsidiaries
minus (c) Consolidated Current Liabilities, all determined as of such date and
after giving pro forma effect to any transactions occurring on such date.

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise

 

11

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Covered Entity” shall mean (a) the Borrowers, each of Borrowers’ Subsidiaries,
all Guarantors and all pledgors of Collateral, and (b) each Person that,
directly or indirectly, is in control of a Person described in clause
(a) above.  For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Credit Event” has the meaning set forth in Section 4.02.

 

“Credit Parties” means each Borrower and each Guarantor.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage on such day.

 

“Debt” means, with respect to any Person, without duplication,

 

(a)                                 all indebtedness of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments (other than any
obligations in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, reclamation bonds and completion guarantees and similar obligations in
respect of Specified Coal Agreements or under any Mining Law or Environmental
Law or with respect to workers’ compensation benefits);

 

(c)                                  all obligations of such Person in respect
of letters of credit, bankers’ acceptances or other similar instruments (solely
to the extent such letters of credit, bankers’ acceptances or other similar
instruments have been drawn);

 

(d)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of property or services provided by
third-party service providers which are recorded as liabilities under GAAP,
excluding (i) trade payables arising in the ordinary course of business,
(ii) inter-company payables, (iii) working capital-based and other customary
post-closing adjustments in acquisition transactions and (iv) salary and other
employee compensation obligations incurred in the ordinary course;

 

(e)                                  the Attributable Indebtedness of such
Person in respect of Capital Leases;

 

(f)                                   the amount of all Permitted Receivables
Financings of such Person;

 

(g)                                  Disqualified Equity Interests issued by the
U.S. Borrower; and

 

12

--------------------------------------------------------------------------------


 

(h)                                 all Debt of other Persons Guaranteed by such
Person to the extent so Guaranteed;

 

(i)                                     all Debt of other Persons secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person;

 

(j)                                    all obligations of such Person under
Hedging Agreements;

 

provided, that in no event shall Debt include (i) Specified Coal Agreement
Obligations, (ii) obligations (other than obligations with respect to Debt for
borrowed money or other Funded Debt) related to surface rights under an
agreement for the acquisition of surface rights for the production of coal
reserves in the ordinary course of business in a manner consistent with
historical practice of the U.S. Borrower (including RTEA, as its predecessor)
and its Subsidiaries, or (iii) obligations under the TRA.

 

The amount of Debt of any Person will be deemed to be:

 

(i)                                     with respect to Debt secured by a Lien
on an asset of such Person but not otherwise the obligation, contingent or
otherwise, of such Person, the lesser of (x) the fair market value of such asset
on the date the Lien attached and (y) the principal amount of such Debt;

 

(ii)                                  with respect to any Debt issued with
original issue discount, the face amount of such Debt less the remaining
unamortized portion of the original issue discount of such Debt;

 

(iii)                               with respect to any Hedging Agreement, the
amount payable (determined after giving effect to all contractually permitted
netting) if such Hedging Agreement terminated at that time due to default by
such Person; and

 

(iv)                              otherwise, the outstanding principal amount
thereof.

 

“Decker” means Decker Coal Company, an unincorporated joint venture under the
laws of Montana, of which the U.S. Borrower indirectly owns 50% of the Equity
Interests.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) fails to make any Loan at a time
when the conditions precedent set forth in Article 4 to make a Loan hereunder
are satisfied unless such failure has been cured, fails to make any Revolving
Loan under Section 2.04(c) to repay outstanding Swingline Loans, or fails to
fund participations in Letters of Credit within three Business Days of the date
required to be funded unless such failure has been cured, (b) is or becomes (or
whose parent company is or becomes) the subject of a bankruptcy or insolvency
proceeding, other than via an Undisclosed Administration, (c) notifies any
Borrower, the Administrative Agent, any Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement

 

13

--------------------------------------------------------------------------------


 

or under other agreements generally in which it commits to extend credit or
(d) fails, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (including
Revolving Loans made under Section 2.04(c) to repay outstanding Swingline Loans)
and participations in then outstanding Letters of Credit, provided that such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such information; provided, further, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any ownership
interest in such Lender or parent company thereof or the exercise of control
over a Lender or parent company thereof by a Governmental Authority or
instrumentality thereof.

 

“Designated Foreign Borrower” means a Foreign Subsidiary of the U.S. Borrower
who may become a party hereto as a “Designated Foreign Borrower” hereunder
pursuant to Section 2.21.

 

“Designated Foreign Borrower Notice” has the meaning specified in Section 2.21.

 

“Designated Foreign Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.21.

 

“Designated Foreign Borrower’s Obligations” means (i) all principal of all Loans
made to any Designated Foreign Borrower and LC Disbursement reimbursement
obligations of such Borrower outstanding from time to time under this Agreement,
all interest (including Post-Petition Interest (as such term is defined in the
Security Agreement)) on such Loans and LC Disbursement reimbursement obligations
of Letters of Credit requested by such Borrower and all other amounts now or
hereafter payable by such Borrower pursuant to the Loan Documents (which, for
the avoidance of doubt, relate solely to Loans and Letters of Credit requested
by such Borrower) and (ii) all obligations under Secured Hedging Agreements (as
such term is defined in the Security Agreement) with any Designated Foreign
Borrower or Foreign Subsidiary Guarantors.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of such Equity
Interest), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Equity Interest, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date.

 

14

--------------------------------------------------------------------------------


 

“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
of which substantially all of its assets consist of the equity of one or more
direct or indirect Foreign Subsidiaries.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of U.S. Dollars with such
Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum of

 

(a)                                 Consolidated Net Income, plus

 

(b)                                 in each case to the extent deducted in
calculating Consolidated Net Income for such period and as determined on a
consolidated basis (including without limitation, any of the following items
that have been paid under or in respect of the Acquisition Documents):

 

(i)                                     Consolidated Interest Expense for such
period;

 

(ii)                                  the provision for Taxes based on income,
profits or capital, including, without limitation, state franchise and similar
Taxes (provided that, but without duplication, and for any period in which the
U.S. Borrower is a pass-through entity for purposes of U.S. federal taxes, the
amount of any Permitted Tax Distributions with respect to such period);

 

(iii)                               depreciation, depletion, amortization
(including, without limitation, amortization of intangibles, deferred financing
fees and any amortization included in pension, OPEB or other employee benefit
expenses) and all other non-cash items reducing Consolidated Net Income
(including, without limitation, write-downs and impairment of property, plant,
equipment and intangibles and other long-lived assets and the impact of purchase
accounting) but excluding, in each case, non-cash charges in a period which
reflect cash expenses paid or to be paid in another period, less all non-cash
items increasing Consolidated Net Income;

 

(iv)                              all non-recurring or unusual losses (and less
all non-recurring or unusual gains);

 

(v)                                 all non-cash start-up and transition costs,
business optimization expenses and other non-cash restructuring charges;

 

(vi)                              the non-cash portion of “straight-line” rent
expense;

 

15

--------------------------------------------------------------------------------


 

(vii)                           non-cash compensation expense or other non-cash
expenses or charges arising from the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements);

 

(viii)                        any debt extinguishment costs;

 

(ix)                              accretion of asset retirement obligations in
accordance with SFAS No. 143, Accounting for Asset Retirement Obligations, and
any similar accounting in prior periods;

 

(x)                                 net after-tax losses attributable to asset
sales, and net after-tax extraordinary losses (provided that, for any period in
which the U.S. Borrower is a pass-through entity for purposes of U.S. federal
taxes, net of the amount included in a Permitted Tax Distribution made with
respect thereto);

 

(xi)                              any transaction costs, fees and expenses
incurred on or about the Effective Date in respect of the Transactions;

 

(xii)                           (A) mark-to-market losses (and less any
mark-to-market gains) relating to any Permitted Hedging Agreements and (B) any
mark-to-market losses attributed to short positions in any actual or synthetic
forward sales contracts relating to coal or any other similar device or
instrument or other instrument classified as a “derivative” pursuant to SFAS
133;

 

(xiii)                        commissions, premiums, discounts, fees or other
charges relating to performance bonds, bid bonds, appeal bonds, surety bonds,
reclamation and completion guarantees and other similar obligations;

 

(xiv)                       any expense that is required to be paid or has been
paid that is recognized on the income statement of the U.S. Borrower and its
Subsidiaries as an expense, to the extent that such expense has been reimbursed
(including through any contribution or deemed contribution to the equity capital
of the U.S. Borrower) by RTEA and its Affiliates (other than the U.S. Borrower
and its Subsidiaries) to or on behalf of the U.S. Borrower and its Subsidiaries
pursuant to the Acquisition Documents (but in any event without duplication of
any such reimbursement payment that is added in arriving at Consolidated Net
Income for such period); and

 

(xv)                          any indemnification payments made to RTEA and its
Affiliates (other than the U.S. Borrower and its Subsidiaries) pursuant to the
Acquisition Documents in respect of non-recurring items, provided, however, that
the aggregate amount of all such payments to be added back pursuant to this
clause (xv) shall not exceed $10 million in the aggregate;

 

minus

 

16

--------------------------------------------------------------------------------


 

(c)                                  the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) and (ii) of this clause (c) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined):

 

(i)                                     non-cash items increasing Consolidated
Net Income of U.S. Borrower and the Restricted Subsidiaries for such period (but
excluding any such items (A) in respect of which cash was received in a prior
period or will be received in a future period or (B) which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period), and

 

(ii)                                  the cash portion of “straight-line” rent
expense which exceeds the amount expensed in respect of such rent expense.

 

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 was satisfied (or waived in accordance with Section 9.02).

 

“Eligibility Date” shall mean, with respect to each Credit Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Credit Party, and otherwise it
shall be the effective date of this Agreement and/or such other Loan
Document(s) to which such Credit Party is a party).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

 

“Eligible Successor Agent” has the meaning assigned to such term in
Section 8.06.

 

“Environment” means soil, land surface or subsurface strata, water, surface
waters (including navigable waters, ocean waters within applicable territorial
limits, streams, ponds, drainage basins, and wetlands), ground waters, drinking
water supply, water related sediments, air, plant and animal life, and any other
environmental medium.

 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the Environment, the preservation, restoration or reclamation of
natural resources, or the presence, use, storage, discharge, management, release
or threatened release of any pollutants, contaminants or hazardous or toxic
substances, wastes or material or the effect of the environment on human health
and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), directly or indirectly resulting from or based on (a) violation of
any Environmental Law or Environmental Permit, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the Environment, (e) the preservation,
restoration or reclamation of

 

17

--------------------------------------------------------------------------------


 

natural resources or (f) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, registrations,
certifications, exemptions and any other authorization required under any
applicable Environmental Law.

 

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the minimum funding standard with respect to a Plan within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA), whether or not waived;
(c) a determination that any Plan is in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (d) the filing
pursuant to Section 431 or Section 304 of ERISA of an application for the
extension of any amortization period; (e) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Section 412 of the
Code or Section 302 of ERISA; (f) the filing of a notice to terminate any Plan
if such termination would require material additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA; (g) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (h) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (i) the incurrence by the U.S. Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (j) the receipt by the U.S. Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any written notice relating
to the commencement of proceedings to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (k) the incurrence by the U.S. Borrower or any
ERISA Affiliate of any liability with respect to withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (l) the receipt by the U.S.
Borrower or any ERISA Affiliate of any written notice, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any ERISA Affiliate of any written
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in “endangered” or
“critical” status within the meaning of Section 305 of ERISA.

 

18

--------------------------------------------------------------------------------


 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.  Eurodollar Loans may
be denominated in U.S. Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurodollar Loans.

 

“Events of Default” has the meaning specified in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means:

 

(a)                                 as to any U.S. Credit Party (i) properties
and assets which are excluded from the Liens created by the Security Agreement
under the first proviso in Section 3(a) of the Security Agreement, and (ii) all
Real Properties other than Material Real Properties; and

 

(b)                                 as to any Foreign Credit Party (i) motor
vehicles or any other property that is covered by a certificate of title, (other
than such motor vehicles or property, the perfection of a security interest in
which can be obtained by the filing of a public filing or does not require any
filing or additional action under applicable law), (ii) Equity Interests in
Excluded Subsidiaries (other than Foreign Subsidiaries and Disregarded Domestic
Persons), (iii) interests in partnerships, joint ventures and non-wholly-owned
subsidiaries which cannot be pledged without the consent of one or more third
parties that are not Credit Parties, after giving effect to any applicable law,
(iv) Equity Interests in Immaterial Subsidiaries, (v) margin stock,
(vi) properties to the extent a security interest therein would result in
material adverse tax consequences as reasonably determined by the U.S. Borrower
in consultation with the Administrative Agent, (vii) all Intellectual Property
other than those registered in the jurisdiction of formation for such Foreign
Credit Party, (viii) any “intent-to-use” trademark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (ix) properties that are subject to Liens that are referred to in
Section 6.02(v) or Section 6.02(xi) to the extent the documents governing such
Liens or debt secured thereby do not permit any other Liens on such properties,
(x) properties as to which the cost and burden to such Foreign Credit Party of
creating such security interests is excessive in view of the benefits to be
obtained by the Secured Parties therefrom, as reasonably determined by the U.S.
Borrower and the Administrative Agent (other than the security documents
required under the laws of the jurisdiction of such Foreign Credit Party),
(xi) properties of the type described in clause (O) of the proviso in
Section 3(a) of the Security Agreement but also giving effect to the limitations
and restrictions in the provisos of such clause (O), and (xii) all Real
Properties other than Material Real Properties.

 

19

--------------------------------------------------------------------------------


 

“Excluded Perfection Collateral” means (a) properties and assets to the extent
the burden or cost of perfecting a security interest therein outweighs the
benefit of the security afforded thereby as reasonably determined by the U.S.
Borrower and the Administrative Agent, (b) cash and Cash Equivalents, deposit,
securities and commodities accounts (including securities entitlements and
related properties and assets), in each case, to the extent a security interest
therein cannot be perfected by the filing of a financing statement under the
Uniform Commercial Code of any applicable jurisdiction, (c) properties and
assets requiring perfection through control agreements to the extent a security
interest therein cannot be perfected by the filing of a financing statement
under the Uniform Commercial Code of any applicable jurisdiction, (d) vehicles
and any other assets subject to certificates of title, (e) commercial tort
claims, and (f) letter of credit rights to the extent not perfected by the
filing of a form Uniform Commercial Code financing statement.

 

“Excluded Subsidiary” means (i) those entities listed on Schedule 1.01(b) (an
“Initial Excluded Subsidiary”), (ii) any other Subsidiary of the Borrower that,
after the Effective Date, the Borrower notifies the Administrative Agent in
writing is an “Excluded Subsidiary”, but only to the extent that such Subsidiary
(a) has no Debt other than Non-Recourse Debt (other than any Debt of an Initial
Excluded Subsidiary outstanding on the Effective Date), (b) is not a party to
any agreement or contract with the Borrower or any Restricted Subsidiary of the
Borrower except as permitted by Section 6.08, (c) is a Person with respect to
which neither the Borrower nor any of its Restricted Subsidiaries has any direct
or indirect obligation to subscribe for additional Equity Interests in such
Person, (d) has not guaranteed any Debt of the Borrower or any of its Restricted
Subsidiaries and (e) does not own any Equity Interests of the Borrower or any
Restricted Subsidiary, (iii) any Immaterial Subsidiary, or (iv) any Foreign
Subsidiary (or any Domestic Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code)
or Disregarded Domestic Person.

 

“Excluded Swap Obligation” shall mean, with respect to each Credit Party, each
of its Swap Obligations if, and only to the extent that, all or any portion of
this Agreement or any other Loan Document that relates to such Swap Obligation
is or becomes illegal under the Commodity Exchange Act, or any rule, regulation
or order of the Commodity Futures Trading Commission, solely by virtue of such
Credit Party’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
other Loan Document, the foregoing is subject to the following provisos: (a) if
a Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the Commodity Exchange Act, or any rule, regulations or order of
the Commodity Futures Trading Commission, solely as a result of the failure by
such Credit Party for any reason to qualify as an Eligible Contract Participant
on the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Swap Obligation but the grant of a
security interest would not cause such obligation to be an Excluded Swap
Obligation, such Swap Obligation shall constitute an Excluded Swap Obligation
for purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Credit Party executing this
Agreement or the other Loan Documents and a Swap Obligation would be an Excluded
Swap Obligation with respect to one or more of such Persons, but not all of
them, the definition of Excluded Swap Obligation with respect to each

 

20

--------------------------------------------------------------------------------


 

such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Swap Obligations with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Swap Obligations.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrowers hereunder, (a) any Taxes
imposed or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes imposed, deducted or withheld (i) as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its lending office located in, the jurisdiction
imposing such Tax or (ii) by reason of any other present or former connection
between the Recipient and the jurisdiction imposing the Tax (other than a
connection arising solely on account of the execution, delivery, performance,
filing, recording, or enforcement of, this Agreement and the other Loan
Documents, and recipient’s participation in the transactions contemplated by
this Agreement and the other Loan Documents), (b) solely with respect to
extensions of credit to the U.S. Borrower, in the case of an Issuing Bank or a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any U.S. federal withholding Tax (and any penalties and/or
interest arising therefrom or with respect thereto) that is (i) imposed,
deducted or withheld with respect to amounts payable to such Lender or Issuing
Bank pursuant to a law in effect at the time such Lender or Issuing Bank becomes
a party to this Agreement or any Loan Document (or designates a new lending
office) except with respect to clause (i) above to the extent that such Issuing
Bank or Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding Tax (and
any penalties and/or interest arising therefrom or with respect thereto)
pursuant to Section 2.16(a), (c) any withholding Tax attributable to a Lender’s
or Issuing Bank’s failure to comply with Section 2.16(e), and (d) solely with
respect to extensions of credit to the U.S. Borrower, Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of June 3, 2011, among the U.S. Borrower, certain Subsidiaries of the
U.S. Borrower, as guarantors, the issuing banks party thereto, the lenders party
thereto and Morgan Stanley Senior Funding, Inc., as administrative agent and
swingline lender.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreements entered
into to implement or further the collection of Taxes imposed pursuant to the
foregoing (together with any law implementing such agreements).

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank

 

21

--------------------------------------------------------------------------------


 

computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the U.S. Borrower, effective on the date of any such change.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the U.S. Borrower.

 

“Fiscal Quarter” means a fiscal quarter of the U.S. Borrower.

 

“Fiscal Year” means a fiscal year of the U.S. Borrower.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Flood Structure” means a “building” or “mobile home” (each as defined in the
Flood Insurance Laws).

 

“Foreign Credit Parties” means the Designated Foreign Borrowers and Foreign
Subsidiary Guarantors.

 

“Foreign Guarantors” has the meaning specified in Section 4.03(d).

 

22

--------------------------------------------------------------------------------


 

“Foreign Guaranty” has the meaning specified in Section 4.03(d).

 

“Foreign Security Documents” means any Security Documents securing Designated
Foreign Borrower’s Obligations and the Foreign Guaranty.

 

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.

 

“Foreign Subsidiary Guarantor” means each Foreign Guarantor that is a Foreign
Subsidiary or a Disregarded Domestic Person.

 

“Funded Debt” means, at any time, and determined on a consolidated basis without
duplication, the consolidated Debt of the U.S. Borrower and its Restricted
Subsidiaries of the type referred to in clauses (a), (b), (c) (but only with
respect to reimbursement obligations related thereto), (e), (f), (g), (h) and
(i) in the definition of “Debt” (but in the case of clauses (h) and (i), only to
the extent that the Debt of other Persons so Guaranteed or secured is itself of
the type referred to in clauses (a), (b), (c)) (but only with respect to
reimbursement obligations related thereto, clause (e) of such definition) (and
in the case of clause (f), only to the extent that any portion of the Debt
(x) is Guaranteed by any Credit Party, (y) is recourse to or obligates any
Credit Party in any way, or (z) subjects any property or asset of any Credit
Party, directly or indirectly, contingently or otherwise, to the satisfaction
thereof) other than, in respect of clauses (x), (y) and (z), pursuant to
customary representations, warranties, covenants and indemnities entered into in
connection with such Permitted Receivables Financing).

 

“GAAP” means generally accepted accounting principles as in effect in the United
States on the Effective Date, applied on a basis consistent (except for changes
concurred in by the U.S. Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the U.S. Borrower and
its consolidated Subsidiaries delivered to the Lenders.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing any Debt or other obligation of any
other Person (the “primary obligor”), whether directly or indirectly, and
including any written obligation of the guarantor, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (c) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

23

--------------------------------------------------------------------------------


 

“Guarantors” means the U.S. Guarantors and the Foreign Guarantors, and with
respect to the payment and performance by each Specified Loan Party of its
obligations under its Guaranty with respect to all Swap Obligations, the U.S.
Borrower.

 

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature, in each case subject to regulation
under or which could give rise to liability under any Environmental Law,
including, without limitation, coal ash, coal combustion by-products or waste,
boiler slag, scrubber residue or flue desulphurization residue.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement or
any actual or synthetic forward sale contracts or any other similar device or
instrument.

 

“Holdings” means Cloud Peak Energy Inc., a Delaware corporation.

 

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the U.S. Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.01(a) or (b), have assets with a value in excess of 2.5% of the
Consolidated Net Tangible Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all Immaterial Subsidiaries as of such
date, did not have assets with a value in excess of 5.0% of Consolidated Net
Tangible Assets or revenues representing in excess of 5.0% of total revenues of
the U.S. Borrower and the Subsidiaries on a consolidated basis as of such date;
provided that the U.S. Borrower may elect in its sole discretion to exclude as
an Immaterial Subsidiary any Subsidiary that would otherwise meet the definition
thereof.  Each Immaterial Subsidiary as of the Effective Date shall be set forth
in Schedule 1.01(c), and the Borrower shall update such Schedule from time to
time after the Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the U.S. Borrower may determine).

 

“Improvements” has the meaning assigned to such term in the Mortgages.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).

 

“Incremental Amendment” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Facilities” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.19(a).

 

“Indemnified Taxes” means all Taxes except Excluded Taxes.

 

24

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement among the Credit Parties and the Administrative Agent, dated as of
February 21, 2014 and substantially in the form of Exhibit G.

 

“Interest Election Request” means a request by a Borrower, substantially in the
form of Exhibit G hereto or such other form reasonably acceptable to the
Administrative Agent, to convert or continue a Revolving Borrowing in accordance
with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), (x) the last day of each March, June, September and
December and (y) any day on which an ABR Loan is converted to a Eurodollar Loan,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means the period of time selected by the applicable Borrower
in connection with (and to apply to) any election permitted hereunder by such
Borrower to have Revolving Loans bear interest under the Adjusted LIBOR Rate
option or an Alternative Currency rate option for which the Adjusted LIBOR Rate
is unavailable.  Subject to the last sentence of this definition, such period
shall be one, two, three or six months if the applicable Borrower selects the
Adjusted LIBOR Rate or an Alternative Currency rate for which the Adjusted LIBOR
Rate is unavailable. Such Interest Period shall commence on the effective date
of such interest rate option, which shall be (i) the date on which a Borrower
has requested that such Loans be available if such Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the Adjusted LIBOR Rate
option or Alternative Currency option for which the Adjusted LIBOR Rate is
unavailable if such Borrower is renewing or converting to the Adjusted LIBOR
Rate option or to an Alternative Currency rate option for which the Adjusted
LIBOR Rate is unavailable, applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) no Borrower shall select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested,

 

25

--------------------------------------------------------------------------------


 

without adjustment for subsequent increases or decreases in the value of such
Investment, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of such Investment.

 

“Investment Grade Date” means the first date (after the Effective Date) on which
the U.S. Borrower has, simultaneously, (i) a corporate credit rating equal to or
higher than Baa3 (or the equivalent) by Moody’s and (ii) a corporate family
rating equal to or higher than BBB- (or the equivalent) by S&P; provided that
the U.S. Borrower has not been placed on “negative watch” by Moody’s or S&P at
such time.

 

“IPO” means the initial public offering of capital stock of Holdings on the
Effective Date.

 

“IPO Registration Statement” means the registration statement on Form S-1,
including the prospectus related thereto, filed by Holdings with the Securities
and Exchange Commission in connection with the IPO, together with all amendments
and supplements thereto as of the Effective Date.

 

“ISP” means the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590.

 

“Issuing Bank” means PNC Bank National Association, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., and any other Lender that, at
the request of either Borrower and with the consent of the Administrative Agent
(not to be unreasonably withheld or delayed)  agrees to become an Issuing Bank
in substitution for an institution that is then acting as an Issuing Bank or as
an additional Issuing Bank; provided that there shall not be more than five
(5) Issuing Banks at any one time.  Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joint Documentation Agents” means JPMorgan Chase Bank, N.A., Credit Suisse AG,
Cayman Islands Branch, Goldman Sachs Bank USA, Credit Agricole Corporate and
Investment Bank and Royal Bank of Canada, in each case in its capacity as joint
documentation agents under the Agreement.

 

“Joint Lead Arrangers” means PNC Capital Markets, LLC and Wells Fargo
Securities, LLC in each case in its capacity as joint lead arrangers under the
Agreement.

 

“Syndication Agent” means Wells Fargo Bank, N.A., in its capacity as syndication
agent under the Agreement.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Authority, foreign or domestic.

 

26

--------------------------------------------------------------------------------


 

“LBM” means the acquisition of federal coal through an application to modify an
existing coal lease submitted in accordance with the BLM non-competitive leasing
regulations.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of either
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Parties” means the Lenders, the Issuing Banks and the Administrative
Agent.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment.  Unless the
context requires otherwise, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” has the meaning specified in Section 2.05(a).

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or Capital Lease).

 

“Loan Documents” means this Agreement, any Designated Foreign Borrower Request
and Assumption Agreement, any Notes, the Intercompany Subordination Agreement,
and the Security Documents.

 

“Loan Financing Transactions” means the execution, delivery and performance by
each Credit Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Loans” means loans made by the Lenders to the Borrowers pursuant to this
Agreement.  Unless the context requires otherwise, the term “Loans” includes
Swingline Loans.

 

“Master Separation Agreement” means the Master Separation Agreement by and among
Rio Tinto America Inc., a Delaware corporation, RTEA, Kennecott Management
Services Company, Holdings, the U.S. Borrower and the subsidiaries listed on the
signature pages thereto to be entered into on or prior to the Effective Date.

 

27

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any event or circumstance, either individually
or in the aggregate, that has had or would reasonably be expected to have a
material (a) adverse effect on (i) the business, assets, operations or condition
(financial or otherwise) of the U.S. Borrower and its Restricted Subsidiaries
taken as a whole (which for the avoidance of doubt shall not include any impact
on the U.S. Borrower and/or its Restricted Subsidiaries resulting from the
winding up of operations at the Decker Mine), or (ii) the ability of the Credit
Parties (taken as a whole) to perform any of their payment obligations under any
Loan Document or (b) impairment of the rights of or benefits available to any
Lender Party under any Loan Document.

 

“Material Debt” means Debt (other than obligations in respect of the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of the U.S. Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000.  For purposes of determining Material Debt, the
“principal amount” of the obligations of the U.S. Borrower or any of its
Restricted Subsidiaries in respect of any Hedging Agreement at any time will be
the maximum aggregate amount (after giving effect to any netting agreements)
that the U.S. Borrower or such Restricted Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time; provided, however, that
Material Debt shall not include any guarantees or Letters of Credit in respect
of any performance, surety, reclamation or similar bonds securing obligations of
the U.S. Borrower or any of its Subsidiaries.

 

“Material Real Property” means (i) any Mining Lease and (ii) any fee-owned Real
Property of the U.S. Borrower or its Restricted Subsidiaries having a net book
value in excess of $5,000,000 other than that certain Real Property located in
Sequatchie Valley Tennessee; provided that a Flood Structure which is not
necessary or integral in order to recover coal from any Mine (such as, for
example, storage sheds) shall not constitute Material Real Property unless such
Flood Structure has a net book value in excess of $5,000,000.

 

“Maturity Date” means the earlier to occur of (a) the Revolving Termination Date
and (b) if the 2017 Notes are not refinanced or repaid in full prior to the date
that is 180 days prior to the stated maturity date of the 2017 Notes, such date.

 

“Mine” means any excavation or opening into the earth now and hereafter made
from which coal is or can be extracted from any of the Real Properties.

 

“Mining Laws” means any and all applicable federal, state, local and foreign
statutes, laws, regulations, legally-binding guidance, ordinances, rules,
judgments, orders, decrees or common law causes of action relating to mining
operations and activities under the Mineral Leasing Act of 1920, the Federal
Coal Leasing Amendments Act or the Surface Mining Control and Reclamation Act,
each as amended or its replacement, and their state and local counterparts or
equivalents.

 

“Mining Lease” means a lease, license or other use agreement which provides the
U.S. Borrower or any Subsidiary the real property and water rights, other
interests in land, including coal, mining and surface rights, easements, rights
of way and options, and rights to timber and natural gas (including coalbed
methane and gob gas) necessary or integral in order to recover coal from any
Mine.  Leases (other than Capital Leases or operating leases of personal
property even if such personal property would become fixtures) which provide
U.S. Borrower or any

 

28

--------------------------------------------------------------------------------


 

other Subsidiary the right to construct and operate a conveyor, crusher plant,
silo, load out facility, rail spur, shops, offices and related facilities on the
surface of the Real Property containing such reserves shall also be deemed a
Mining Lease.

 

“Mining Permits” means any and all material permits, licenses, registrations,
certifications, exemptions and any other authorization required under any
applicable Mining Law or otherwise necessary to recover coal from any Mine being
operated by the U.S. Borrower or any other Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property, Fixture or As-Extracted Collateral (as such terms are defined in the
UCC) to secure the Secured Obligations.  Each Mortgage must be reasonably
satisfactory in form and substance to the Administrative Agent.

 

“Mortgaged Property” means any Material Real Property that is either
(i) identified as a Mortgaged Property on Schedule 3.05(e) or (ii) subject to a
Transaction Lien granted after the Effective Date pursuant to Section 5.13 or
Section 5.14.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Secured Leverage Ratio” means, on any day, the ratio of (a) (i) Funded Debt
as of such day that is secured by a Lien on any assets or property of the U.S.
Borrower or any of its Restricted Subsidiaries on such date (including Funded
Debt under this Agreement) less (ii) the Unrestricted Cash of the Credit Parties
as of such day to (b) EBITDA for the period of four consecutive Fiscal Quarters
ended on such day (or, if such day is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended before such
day).

 

“Net Total Leverage Ratio” means, on any day, the ratio of (a) (i) Funded Debt
as of such day (including Funded Debt under this Agreement) less (ii) the
Unrestricted Cash of the Credit Parties as of such day to (b) EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, if such day is
not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter most recently ended before such day).

 

“New Lender” has the meaning assigned to such term in Section 2.19(a).

 

“Non-Qualifying Party” shall mean any Credit Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

“Non-Recourse Debt” means Debt (i) as to which neither the U.S. Borrower nor any
of its Restricted Subsidiaries provides a Guarantee or other support in the form
of keep-well and (ii) as to which the holders of such Debt do not otherwise have
recourse to the stock or assets of the U.S. Borrower or any of its Restricted
Subsidiaries (other than the Equity Interests of an Excluded Subsidiary that are
not required to be pledged as Collateral).

 

29

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by either Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F
hereto, as may be amended, supplemented or modified from time to time.

 

“Notice of LC Request” has the meaning specified in Section 2.05(b).

 

“OID” has the meaning specified in Section 2.19(a)(vii).

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant Register” has the meaning specified in Section 9.04(h).

 

“Participants” has the meaning specified in Section 9.04(e).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Administrative Agent.

 

“Permit Area” means, with respect to any Mine, all land covered by the Mining
Permits with respect to such Mine.

 

“Permitted Business” means any of the following, whether domestic or foreign:
the mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such Acquisition’s business was otherwise a Permitted Business, and any
business that is ancillary or complementary to the foregoing.

 

“Permitted Hedging Agreements” means Hedging Agreements entered into in the
ordinary course of business of the U.S. Borrower and its Restricted Subsidiaries
to hedge interest rate, foreign currency or commodity risk or otherwise for
non-speculative purposes (regardless of whether such agreement or instrument is
classified as a “derivative” pursuant to SFAS 133 and required to be
marked-to-market).

 

30

--------------------------------------------------------------------------------


 

“Permitted Liens” means:

 

(a)                                 Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.05;

 

(c)                                  pledges or deposits made in the ordinary
course of business (i) in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations or to secure liabilities
to insurance carriers under insurance arrangements in respect of such
obligations, (ii) to secure payment of reclamation liabilities or (iii) in
support of obligations under existing coal sales contracts (and extensions or
renewals thereof on similar terms);

 

(d)                                 existing or future grants of coal bed
methane leases or oil and gas or other hydrocarbon leases granted by any
Governmental Authority or other third party and associated pipelines, collection
facilities, accessways and easements pertaining to the same;

 

(e)                                  surface use agreements, easements, zoning
restrictions, rights of way, encroachments, pipelines, leases (other than
Capital Lease Obligations), licenses, special assessments, trackage rights,
transmission and transportation lines related to Mining Leases or mineral right
and/or other Real Property including any reconveyance obligations to a surface
owner following mining, royalty payments, and other obligations under surface
owner purchase or leasehold arrangements necessary to obtain surface disturbance
rights to access the subsurface coal deposits and similar encumbrances on Real
Property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligation and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the U.S. Borrower or any Subsidiary;

 

(f)                                   pledges, deposits or non-exclusive
licenses to use intellectual property rights of the U.S. Borrower or its
Subsidiaries to secure the performance of bids, tenders, trade contracts,
leases, public or statutory obligations, surety and appeal bonds, reclamation
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

 

(g)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article 7;

 

(h)                                 Production Payments, royalties, dedication
of reserves under supply agreements, Liens in favor of the owner in connection
with any Mining Leases, or similar rights or interests granted, taken subject
to, or otherwise imposed on properties consistent with normal practices in the
mining industry and any precautionary UCC financing

 

31

--------------------------------------------------------------------------------


 

statement filing in respect of leases (and not any Debt) entered into the
ordinary course of business;

 

(i)                                     rights of owners of interests in
overlying, underlying or intervening strata and/or mineral interests not owned
by U.S. Borrower or one of its Subsidiaries, with respect to Real Property where
the U.S. Borrower or applicable Subsidiary’s ownership is only surface or
severed mineral or is otherwise subject to mineral severances in favor of one or
more third parties;

 

(j)                                    layback arrangements, joint operation
arrangements and similar arrangements with adjoining coal operators;

 

(k)                                 Liens for Specified Coal Agreements arising
as a result of Specified Coal Agreement Obligations or obligations to grant
surface or water rights;

 

(l)                                     Liens on joint venture interests in
favor of joint venture partners to secure obligations arising under the
respective joint venture agreements;

 

(m)                             with respect to water rights, Liens imposed by
the doctrine of prior appropriation (including seniority of water rights), the
necessity to put the water to a beneficial use, restrictions imposed by the
applicable Governmental Authority and the actual availability of water
(including restrictions on the use of ground water);

 

(n)                                 farm, grazing, hunting, recreational and
residential leases with respect to which the U.S. Borrower or any Subsidiary is
a lessor encumbering portions of the Real Properties to the extent such leases
would be granted or permitted by a prudent operator of mining properties similar
in use and configuration to Real Properties.

 

(o)                                 encumbrances typically found upon Real
Property used for mining purposes in the applicable jurisdiction in which the
applicable Real Property is located to the extent such encumbrances would be
permitted or granted by a prudent operator of mining property similar in use and
configuration to such Real Property (e.g., surface rights agreements, wheelage
agreements and reconveyance agreements);

 

(p)                                 rights and easements of owners (i) of
undivided interests in any of the Real Property where the U.S. Borrower or its
Subsidiaries own less than 100% of the fee interest, (ii) of interests in the
surface of any Real Property where the U.S. Borrower or its Subsidiaries do not
own or lease such surface interest, (iii) and lessees, if any, of coal or other
minerals (including oil, gas and coalbed methane) where the U.S. Borrower or its
Subsidiaries do not own such coal or other minerals, and (iv) and lessees of
other coal seams and other minerals (including oil, gas and coalbed methane) not
owned or leased by the U.S. Borrower or its Subsidiaries;

 

(q)                                 with respect to any Real Property in which
U.S. Borrower or any Subsidiary holds a leasehold interest, terms, agreements,
provisions, conditions, and limitations (other than royalty and other payment
obligations which are otherwise permitted hereunder) contained in the leases
granting such leasehold interest and the

 

32

--------------------------------------------------------------------------------


 

rights of lessors thereunder (and their heirs, executors, administrators,
successors, and assigns);

 

(r)                                    rights of others to subjacent or lateral
support and absence of subsidence rights or to the maintenance of barrier
pillars or restrictions on mining within certain areas as provided by any Mining
Lease, unless in each case waived by such other person; and

 

(s)                                   Liens securing obligations in respect of
trade-related letters of credit permitted under Section 6.01(xii) covering only
the goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

provided, that the term “Permitted Liens” shall not include any Lien that
secures Debt for borrowed money or other Funded Debt and such Liens, in the
aggregate, do not have a Material Adverse Effect on the operation of the
business in the ordinary course of the Credit Parties as currently conducted.

 

“Permitted Receivables Financing” means any receivables financing facility or
arrangement pursuant to which a Securitization Subsidiary purchases or otherwise
acquires Receivables of the U.S. Borrower or any Restricted Subsidiary and
enters into a third party financing thereof on terms that the managing member of
the U.S. Borrower has concluded are customary and market terms fair to the U.S.
Borrower and its Restricted Subsidiaries.

 

“Permitted Tax Distributions” means distributions by the U.S. Borrower to
Holdings in an aggregate amount with respect to any period not in excess of
(i) so long as the U.S. Borrower is a limited liability company (or is a
substantially similar pass-through entity for federal, state or local income tax
purposes), all amounts that Holdings is required to pay in federal, state and
local income and alternative minimum taxes with respect to such period solely to
the extent attributable to the business and operations of the U.S. Borrower and
its Subsidiaries, as determined in good faith by the U.S. Borrower in
consultation with its tax advisors and after taking into account all available
credits and deductions attributable to the U.S. Borrower and its Subsidiaries
(including any loss carryforwards from prior periods) plus (ii) without
duplication of amounts due under clause (i), the cumulative amount of payments
necessary to permit Holdings to make any required payments under the Tax
Receivable Agreement with respect to such period, but solely to the extent
attributable to the business and operations of the U.S. Borrower and its
Subsidiaries, except for any amount representing a termination payment
thereunder plus (iii) without duplication of amounts due under clause (i), all
amounts that Holdings is required to pay with respect to any present or future
tax, levy, assessment or fee of any nature imposed by any governmental authority
related to (x) the continuation of Holdings’ existence, good standing or
authority to do business and (y) Holdings obtaining, renewing or modifying any
other consent, approval or permit of, or registration or filing with, any
Governmental Authority for the operation of its business without regard to any
other businesses it may have other than the business and operations of the U.S.
Borrower and its Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

33

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA.

 

“Prime Rate” means the rate of interest per annum published by the Wall Street
Journal, U.S. edition, from time to time, as the prime rate.

 

“Private Coal Agreement” means an agreement between the U.S. Borrower and/or one
or more of its Subsidiaries, on the one hand, and a seller or lessee (in each
case, that is not a Governmental Authority) (the “Transferee”) under which the
U.S. Borrower and its Subsidiaries acquire coal through (i) a lease from such
Transferee, (ii) the purchase of one or more coal deposit or other assets from
such Transferee or (iii) the exchange of coal assets between the U.S. Borrower
and its Subsidiaries, on the one hand, and such Transferee, on the other.

 

“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with each of the financial covenants set
forth in Section 6.11 and Section 6.12 in respect of a Specified Transaction,
that the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all of the assets or
Equity Interests of any Subsidiary or of any division or product line or coal or
other mine or mineral reserves, the Person or property so Disposed of shall be
excluded, and (ii) in the case of an Acquisition, the Person or property so
acquired shall be included, (b) any retirement of Debt and (c) any incurrence or
assumption of Debt by the U.S. Borrower or any Restricted Subsidiary in
connection therewith (and if such Debt has a floating or formula rate, such Debt
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Debt as at the relevant date of determination).

 

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

 

“Qualified ECP Credit Party” shall mean each Credit Party that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the Commodity Exchange Act and Commodity Futures Trading
Commission regulations thereunder that has total assets exceeding

 

34

--------------------------------------------------------------------------------


 

$10,000,000, or (b) an Eligible Contract Participant that can cause another
person to qualify as an Eligible Contract Participant on the Eligibility Date
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act by entering into or
otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act

 

“Real Property” shall mean, collectively, all right, title and interest of the
U.S. Borrower or any other Subsidiary (including any leasehold or mineral
estate) in and to any and all parcels of real property owned or operated by the
U.S. Borrower or any other Subsidiary, whether by lease, license or other use
agreement, including but not limited to, coal leases and surface use agreements,
together with, in each case, all Improvements and appurtenant fixtures
(including all conveyors, preparation plants or other coal processing
facilities, silos, shops and load out and other transportation facilities),
easements and other property and rights incidental to the ownership, lease or
operation thereof, including but not limited to, access rights, water rights and
extraction rights for minerals.

 

“Receivables” means accounts receivable (including all rights to payment)
created by or arising from the sale of goods, leases of goods or the rendition
of services, no matter how evidenced (including in the form of a chattel paper).

 

“Recipient” means the Administrative Agent, any Lender and the Issuing Bank.

 

“Register” has the meaning specified in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and its Affiliates.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
actual knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual violation of any
Anti-Terrorism Law.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the unused Commitment of, and the portion of the total Revolving Credit
Exposures held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day to be maintained by a Lender as required for reserve liquidity,
special deposit, or similar purpose by any governmental or monetary authority of
any country or political subdivision thereof (including any central bank) to
which a Lender would be subject, against (i) any category of liabilities that
includes deposits by reference to which an Adjusted LIBOR Rate or an Alternative
Currency rate for which the Adjusted LIBOR Rate is unavailable is to be
determined, or (ii) any category of extension of credit or other assets that
includes Loans to

 

35

--------------------------------------------------------------------------------


 

which an Adjusted LIBOR Rate an Alternative Currency rate for which the Adjusted
LIBOR Rate is unavailable applies.

 

“Restricted Payment” means any (i) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in the
U.S. Borrower or any of its Subsidiaries, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interest in the U.S.
Borrower or any of its Subsidiaries or (ii) any prepayment, purchase, repurchase
redemption of, or other payment in respect of, Subordinated Debt other than
payments of interest when due and principal when due in accordance with the
scheduled maturity thereof; provided that indemnity payments under the Master
Separation Agreement shall not be deemed to be Restricted Payments even if
calculated with reference to percentage equity ownership of the U.S. Borrower or
Holdings.

 

“Restricted Subsidiary” of a Person means any Subsidiary of the U.S. Borrower
other than an Excluded Subsidiary; provided that Subsidiaries that are Excluded
Subsidiaries pursuant to clauses (iii) and (iv) of the definition of “Excluded
Subsidiary” shall be Restricted Subsidiaries.  Schedule 1.01(a) sets forth all
Restricted Subsidiaries as of the Effective Date. For the avoidance of doubt,
any Designated Foreign Borrower shall continue to constitute a Restricted
Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurodollar Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurodollar Loan denominated in
an Alternative Currency pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in an
Alternative Currency, (iv) the last Business Day of each month, and (v) such
additional dates as the Administrative Agent or the Issuing Lender shall
reasonably determine or the Required Lenders shall require.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Revolving Termination Date” means the date that is five years after the
Effective Date.

 

“RTEA” means Rio Tinto Energy America Inc., a Delaware corporation.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

36

--------------------------------------------------------------------------------


 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Lien Senior Secured Debt” means Debt of the Credit Parties secured by
Liens on the Collateral on a junior basis pursuant to intercreditor
arrangements, which shall contain customary market terms and conditions for
second lien financings and otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Secured Guarantee” has the meaning specified in Section 1 of the Security
Agreement.

 

“Secured Obligations” means “Secured Obligations,” as defined in Section 1 of
the Security Agreement and/or, as the context may require, Designated Foreign
Borrower’s Obligations and obligations under the Foreign Guaranty; provided,
however, under no circumstances shall Secured Obligations include any Excluded
Swap Obligation; provided further, that the obligations of the Foreign Credit
Parties shall be limited as provided in Section 1.06.

 

“Secured Parties” has the meaning specified in Section 1 of the Security
Agreement.

 

“Securitization Subsidiary” means a Subsidiary of the U.S. Borrower (a) that is
designated a “Securitization Subsidiary” by the managing member of the U.S.
Borrower, (b) that does not engage in, and whose charter prohibits it from
engaging in, any activities other than Permitted Receivables Financings and any
activity necessary, incidental or related thereto, (c) no portion of the Debt or
any other obligation, contingent or otherwise, of which (x) is Guaranteed by the
U.S. Borrower or any Restricted Subsidiary of the U.S. Borrower, (y) is recourse
to or obligates the U.S. Borrower or any Restricted Subsidiary of the U.S.
Borrower in any way, or (z) subjects any property or asset of the U.S. Borrower
or any Restricted Subsidiary of the U.S. Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, and (d) with respect to
which neither the U.S. Borrower nor any Restricted Subsidiary of the U.S.
Borrower (other than an Excluded Subsidiary that is not a Restricted Subsidiary)
has any obligation to maintain or preserve its financial condition or cause it
to achieve certain levels of operating results, other than, in respect of
clauses (c) and (d), pursuant to customary representations, warranties,
covenants and indemnities entered into in connection with a Permitted
Receivables Financing.

 

“Security Agreement” means the Guarantee and Security Agreement among the Credit
Parties and the Administrative Agent, dated as of February 21, 2014 and
substantially in the form of Exhibit C.

 

“Security Documents” means the Security Agreement, the Mortgages and each other
security agreement, instrument or document executed and delivered pursuant to
Section 4.03, Section 5.13 or Section 5.14 to secure any of the Secured
Obligations.

 

37

--------------------------------------------------------------------------------


 

“Senior Notes” means the 2017 Notes and the 2019 Notes.

 

“Senior Notes Indenture” means that certain Indenture dated as of November 25,
2009 among the U.S. Borrower and Cloud Peak Energy Finance Corp., as issuers,
the guarantors party thereto, Wilmington Trust Company, as trustee, and
Citibank, N.A., as securities administrator.

 

“Senior Notes Documents” means the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any Guarantee or other right in respect thereof.

 

“Settlement Date” means the Business Day on which the Administrative Agent
elects to effect settlement of the Swingline Loans.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Coal Agreement Obligations” means installment or deferred payment
obligations or royalty payment obligations or obligations in connection with the
acquisition of related surface rights, in each case, in connection with a
Specified Coal Agreement owed solely to the seller or lessor thereunder (and not
to a bank or other third-party financer), but excluding, in any event, any
Funded Debt.

 

“Specified Coal Agreements” means any LBA, LBM, State Coal Lease and Private
Coal Agreements.

 

“Specified Loan Party” means any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act.

 

“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line or coal or other mine or mineral reserves of any
Restricted Subsidiary, (b) Acquisition, or (c) the proposed incurrence of Debt
or making of a Restricted Payment in respect of which compliance with the
financial covenants set forth in Section 6.11 and Section 6.12 is by the terms
of this Agreement required to be calculated on a Pro Forma Basis.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as the case may be, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its

 

38

--------------------------------------------------------------------------------


 

principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing Bank
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the Issuing Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

“State Coal Lease” means the acquisition of coal owned by a State in accordance
with the coal leasing regulations of such State.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means Debt of any Credit Party that, by its terms, is
subordinated in right of payment to the obligations hereunder in respect of the
Loans (but not including Second Lien Senior Secured Debt that is subordinated
only in respect of the security interest on the Collateral).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, joint venture, limited liability company, partnership or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other corporation, limited liability company, partnership or other entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more of its
subsidiaries.

 

“Subsidiary” means any subsidiary of the U.S. Borrower.

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to Commodity Futures Trading Commission Regulation 32.3(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap.

 

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of the Swingline Loans at such time.  The Swingline Exposure of any
Lender at any time will be its Applicable Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means PNC Bank, National Association, in its capacity as the
lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

39

--------------------------------------------------------------------------------


 

“Taxes” means any present or future tax, levy, import, duty, charge, deduction,
withholding, assessment or fee of any nature (including interest, penalties, and
additions thereto) that is imposed by any Governmental Authority or other taxing
authority.

 

“Tax Receivable Agreement” or “TRA” means the Tax Receivable Agreement dated as
of November 19, 2009 between RTEA and Holdings.

 

“Transaction Documents” means, collectively, the Acquisition Documents, the IPO
Registration Statement, the Senior Notes Documents and the Loan Financing
Documents.

 

“Transaction Liens” means the Liens on Collateral granted by the Credit Parties
under the Security Documents.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the payment of the fees and expenses incurred in
connection therewith.

 

“2012 10-K” means the U.S. Borrower’s Report on Form 10-K with respect to the
Fiscal Year ended December 31, 2012, filed with the SEC in accordance with the
Exchange Act.

 

“2013 10-Qs” means the U.S. Borrower’s Reports on Form 10-Q with respect to the
Fiscal Quarters ended March 31, 2013, June 30, 2013 and October 31, 2013, filed
with the SEC in accordance with the Exchange Act.

 

“2017 Notes” means the $300,000,000 8.250% Senior Notes of the U.S. Borrower and
Cloud Peak Energy Finance Corp. due 2017, issued on November 25, 2009 pursuant
to the Senior Notes Indenture.

 

“2019 Notes” means the $300,000,000 8.500% Senior Notes of the U.S. Borrower and
Cloud Peak Energy Finance Corp. due 2019, issued on November 25, 2009 pursuant
to the Senior Notes Indenture.

 

“Type”, when used with respect to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“UCP” means The Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

 

40

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Unrestricted Cash” shall mean cash or Cash Equivalents of any Credit Party that
would not appear as “restricted” on a consolidated balance sheet of the U.S.
Borrower or any of its subsidiaries.

 

“Unused Commitment Fee” has the meaning set forth in Section 2.11(a).

 

“U.S. Borrower” means Cloud Peak Energy Resources LLC, a Delaware limited
liability company.

 

“U.S. Credit Parties” means the U.S. Borrower and the U.S. Guarantors.

 

“U.S. Dollars” or “$” refers to lawful money of the United States.

 

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States or by any agent or instrumentality
thereof, provided that the full faith and credit of the United States is pledged
in support thereof.

 

“U.S. Guarantors” means (a) each Wholly-Owned Restricted Subsidiary of the U.S.
Borrower other than any Excluded Subsidiary, and (b) upon the execution and
delivery of the required Guarantee under Section 5.14(c), Holdings.

 

“Venture Fuels” means Venture Fuels Partnership, an unincorporated joint venture
under the laws of Colorado, of which the U.S. Borrower indirectly owns 50% of
the Equity Interests.

 

“Voting Stock” means with respect to any Person, Equity Interests of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Wholly-Owned Restricted Subsidiary” means at any time a Restricted Subsidiary
all of the outstanding Equity Interests of which (other than directors’
qualifying shares) are at such time owned by the U.S. Borrower and/or one or
more Wholly-Owned Restricted Subsidiaries of the U.S. Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

Section 1.03.                          Terms Generally.  The definitions of
terms herein (including those incorporated by reference to another document)
apply equally to the singular and plural forms of

 

41

--------------------------------------------------------------------------------


 

the terms defined.  Whenever the context may require, any pronoun includes the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 1.04.                          Accounting Terms.

 

(a)                                 Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP.

 

(b)                                 If at any time any change in GAAP would
affect the computation or determination of any financial ratio, covenant or
requirement set forth in any Loan Document, and either the U.S. Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
U.S. Borrower shall negotiate in good faith to amend such ratio, covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the U.S. Borrower and the Required Lenders);
provided that, until so amended, (i) such ratio, covenant or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) at the Administrative Agent’s request, the U.S. Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio, covenant or
requirement made before and after giving effect to such change in GAAP. 
Notwithstanding the foregoing, any lease that was treated as an operating lease
under GAAP at the time it was entered into and that later becomes a Capital
Lease (or is treated for accounting purposes in a manner substantially similar
to that of a Capital Lease) as a result of the change in GAAP  that occurs upon
a conversion to International Financial Reporting Standards during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

 

Section 1.05.                          Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the Issuing
Bank, as applicable, shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Borrowings and Revolving
Credit Exposures denominated in Alternative Currencies.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit

 

42

--------------------------------------------------------------------------------


 

Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
U.S. Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurodollar Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in U.S. Dollars, but such
Borrowing, Eurodollar Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward).

 

Section 1.06.                          Limitation on Credit Support With Respect
to Obligations of the U.S. Credit Parties Under the Loan Documents. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall any Subsidiary referred to in clause (iv) of the definition of
“Excluded Subsidiary” (including any Foreign Credit Party) (a) pledge, guarantee
or, directly or indirectly, provide any collateral or security in respect of any
Secured Obligation of any U.S. Credit Party under any Loan Document or (b) be
liable or otherwise responsible for the failure of any U.S. Credit Party to make
any payment under any Loan Document.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrowers in U.S. Dollars or in one or more Alternative Currencies from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

 

Section 2.02.                          Loans and Borrowings.

 

(a)                                 Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Subject to Section 2.13, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as each
Borrower may request, for its own account, in accordance herewith.  Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall

 

43

--------------------------------------------------------------------------------


 

not affect the obligation of the requesting Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $500,000 and not less than $500,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of ten (10) Eurodollar
Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, neither Borrower shall be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03.                          Requests for Revolving Borrowings.  To
request a Revolving Borrowing, a Borrower shall deliver by email to
Administrative Agent a duly completed request therefor substantially in the form
of Exhibit E-1, (a) in the case of a Eurodollar Borrowing denominated in U.S.
Dollars, not later than 1:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurodollar
Borrowing denominated in an Alternative Currency, not later than 1:00 p.m., New
York City time, four Business Days before the date of the proposed Borrowing or
(c) in the case of an ABR Borrowing, not later than 11:00 a.m. New York City
time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 12:00 p.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or email to the Administrative Agent of a Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

44

--------------------------------------------------------------------------------


 

(v)                                 the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06;

 

(vi)                              the type of currency of the requested
Borrowing; and

 

(vii)                           if applicable, the Designated Foreign Borrower
requesting the Borrowing.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration, subject to the definition of “Interest Period”.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.  If
the applicable Borrower fails to specify a currency in a Borrowing Request, then
the Borrowing so requested shall be made in U.S. Dollars.

 

Section 2.04.                          Swingline Loans.

 

(a)                                 Subject to the terms and conditions hereof
and relying upon the representations and warranties set forth herein, the
Swingline Lender may, at its option, cancelable at any time for any reason
whatsoever, make Swingline Loans denominated in U.S. Dollars to a Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  Notwithstanding anything to the contrary contained in
this Section 2.04 or elsewhere in this Agreement, the Swingline Lender shall not
be obligated to make any Swingline Loan at a time when a Lender is a Defaulting
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrowers to eliminate the Swingline Lender’s risk with respect to
the Defaulting Lender’s or Defaulting Lenders’ obligations under
Section 2.04(c) to make Revolving Loans to repay outstanding Swingline Loans,
including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ Applicable Percentage of the outstanding Swingline Loans.

 

(b)                                 To request a Swingline Loan denominated in
U.S. Dollars, the applicable Borrower shall deliver by email to Administrative
Agent a duly completed request therefor substantially in the form of
Exhibit E-2, not later than 11:00 a.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from such Borrower.  The Swingline
Lender shall make each Swingline Loan available to such Borrower by means of a
credit to the general deposit account of such

 

45

--------------------------------------------------------------------------------


 

Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(d),
by remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may, at its option,
exercisable at any time for any reason whatsoever, by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day demand repayment of the Swingline Loans and each Lender shall make
a Revolving Loan in an amount equal to such Lender’s Applicable Percentage of
the aggregate principal amount of the outstanding Swingline Loan or Loan, plus,
if Swingline Lender so requests, accrued interest thereon, provided that no
Lender shall be obligated in any event to make Revolving Loans to the extent
that such Lender’s Revolving Credit Exposure would exceed such Lender’s
Commitment.  Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will participate and, if applicable, accrued interest thereon. 
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to fund
Revolving Loans to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans and,
if applicable, accrued interest thereon. Revolving Loans made pursuant to the
foregoing provisions of this paragraph shall be ABR Loans and shall be deemed to
have been properly requested in accordance with Section 2.03 without regard to
any of the requirements of that provision.  Each Lender acknowledges and agrees
that its obligation to fund such Revolving Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or Event of
Default, or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever, subject to Section 2.16.  Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify applicable Borrower of any Revolving Loans
made pursuant to this paragraph.  Any amounts received by the Swingline Lender
from a Borrower (or other party on behalf of a Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a
Revolving Loan made to repay any Swingline Loan shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made such Revolving Loans pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to a
Borrower for any reason.  The making of Revolving Loans to repay any Swingline
Loan pursuant to this paragraph shall not relieve any Borrower of any default in
the payment thereof.

 

46

--------------------------------------------------------------------------------


 

Section 2.05.                          Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue and amend
(including, without limitation, to increase or decrease the stated amount of
each Letter of Credit) at the request and for the account of any Borrower or any
Guarantor (provided that the applicable Borrower is a co-applicant), one or more
irrevocable standby letters of credit denominated in U.S. Dollars or in one or
more Alternative Currencies in such Issuing Bank’s then current standard form
with such revisions as shall be requested by such Borrower and approved by such
Issuing Bank (each, a “Letter of Credit”), at any time and from time to time
during the Availability Period, in an aggregate amount that will not result in
(i) the sum of the total Revolving Credit Exposures exceeding the total
Commitments (disregarding, solely for purposes of this clause (a), the
Commitment and outstanding Loans of any Defaulting Lender at such time) and
(ii) the aggregate face amount in respect of all Letters of Credit issued and
outstanding shall not exceed $250,000,000 at any one time.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Notice of LC Request submitted by any Borrower or any
Letter of Credit, the terms and conditions of this Agreement shall control.  The
relevant Issuing Bank shall not be under any obligation to issue a Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing any Letter of Credit, or any law, rule, regulation or order of any
Governmental Authority applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or any Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to any Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Effective Date
and that such Issuing Bank in good faith deems material to it; provided that for
purposes of the foregoing and notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be enacted, adopted or issued after the Effective Date,
regardless of the date actually enacted, adopted or issued or (ii) the issuance
of the Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), a
Borrower shall hand deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (no later than 10:00 a.m.
at least four (4) Business Days, or such shorter period as may be agreed to by
the relevant Issuing Bank, in advance of the requested date of issuance,
amendment, renewal or extension) a completed application for letter of credit
(provided that, unless otherwise agreed by such Borrower and the Issuing Bank,
if any term in such standard form conflicts with the terms of this

 

47

--------------------------------------------------------------------------------


 

Agreement, this Agreement shall govern), or request for such issuance,
amendment, renewal, or extension, as applicable, in such form as the Issuing
Lender may specify from time to time (the “Notice of LC Request”) requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance of
such Letter of Credit (which shall be a Business Day) and, as applicable,
specifying the date of amendment, renewal or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. 
Promptly after receipt of any Notice of LC Request, the Issuing Bank shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Notice of LC Request and if
not, such Issuing Lender will provide the Administrative Agent with a copy
thereof.  If requested by the Issuing Bank, a Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that, unless otherwise agreed
by such Borrower and the Issuing Bank, if any term in such standard form
conflicts with the terms of this Agreement, this Agreement shall govern. 
Subject to the terms and conditions of this Agreement and in reliance on the
agreements of the other Lenders set forth in Section 2.05, the applicable
Issuing Bank will issue, amend, renew or extend the requested Letter of Credit
for the account of such Borrower in such Issuing Bank’s then current standard
form with such revisions as shall be requested by such Borrower and approved by
such Issuing Bank within two (2) Business Days of the date of the receipt of the
Notice of LC Request and all related information required by such Issuing Bank
to permit it to comply (and to determine that it is in compliance) with
applicable laws and its own internal policies.  Such Borrower or Guarantor shall
authorize and direct the Issuing Bank to name such Borrower or Guarantor as the
“Applicant” or “Account Party” of each Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit such Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension the sum of the total Revolving Credit Exposures
shall not exceed the total Commitments.  Each Notice of LC Request shall be
deemed to be a representation by the U.S. Borrower that it shall be in
compliance with Section 4.02 after giving effect to the requested issuance,
amendment or extension of such Letter of Credit.  Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the U.S. Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall (A) have a maximum maturity of twenty-four (24) months from the date of
issuance, or such longer period as may be agreed to by the relevant Issuing Bank
and (B) expire at or prior to the close of business on the earlier of (i) the
Revolving Termination Date, and (ii) the date that is five (5) Business Days
prior to the Maturity Date (as of the date such Letter of Credit is issued)
unless, in each case, within 90 days of the earlier of (i) the Revolving
Termination Date and (ii) the Maturity Date, such Letters of Credit are cash
collateralized in a manner reasonably acceptable to the relevant Issuing Bank.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on

 

48

--------------------------------------------------------------------------------


 

the part of the relevant Issuing Bank or the Lenders, such Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to such
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever, subject to Section 2.16.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 5:00 p.m., New York
City time, on the date that such LC Disbursement is made (or the Applicable
Time, in the case of a Letter of Credit to be reimbursed in an Alternative
Currency), if such Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 5:00 p.m., New York City time, on (i) the Business Day that such
Borrower receives such notice, if such Borrower shall have received notice of
such LC Disbursement prior to 11:00 a.m., New York City time, on such date, or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, notwithstanding the amount requirements otherwise set
forth in Section 2.02, such Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.  If such
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
such Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from such Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve

 

49

--------------------------------------------------------------------------------


 

such Borrower of its obligation to reimburse such LC Disbursement.  In the case
of a Letter of Credit denominated in an Alternative Currency, the applicable
Borrower shall reimburse the Issuing Bank in such Alternative Currency, unless
(A) the Issuing Bank (at its option) shall have specified in such notice that it
will require reimbursement in U.S. Dollars, or (B) in the absence of any such
requirement for reimbursement in U.S. Dollars, such Borrower shall have notified
the Issuing Bank promptly following receipt of the notice of drawing that such
Borrower will reimburse the Issuing Bank in U.S. Dollars.  In the case of any
such reimbursement in U.S. Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Issuing Bank shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in U.S. Dollars and
(B) the Dollar amount paid by such Borrower shall not be adequate on the date of
that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, such Borrower
agrees, as a separate and independent obligation, to indemnify the Issuing Bank
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If such Borrower fails
to timely reimburse the Issuing Bank, the Administrative Agent shall promptly
notify each Lender the amount of the unreimbursed drawing (expressed in U.S.
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency), and the amount of such
Lender’s Applicable Percentage thereof.

 

(f)                                   Obligations Absolute; Claims Against
Issuing Banks; Waivers; Exculpations; Limitations of Liability; Ratification. 
Each Lender’s obligation in accordance with this Agreement to make Revolving
Loans or acquire participations, as provided in paragraphs (d) and (e) of this
Section and Borrower’s obligations hereunder to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under all circumstances, irrespective of:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Issuing Bank, any
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Bank, any Lender or any other Person for any reason
whatsoever;

 

(ii)                                  the failure of any Credit Party or any
other Person to comply, in connection with any Revolving Loan made to reimburse
a drawing on a Letter of Credit, with the conditions set forth in Section 2.02,
Section 2.03, Section 2.07 or Section 4.02 or as otherwise set forth in this
Agreement for the making of a Revolving Loan, it being acknowledged that such
conditions are not required for the making of a Revolving Loan to reimburse a
drawing on a Letter of Credit and the obligation of the Lenders to make advances
to reimburse a drawing on a Letter of Credit as provided under paragraph (e) of
this Section;

 

(iii)                               any lack of validity or enforceability
relating to or against such Borrower or any Credit Party for any reason of this
Agreement or the Loan Documents.

 

50

--------------------------------------------------------------------------------


 

(iv)                              if any other person shall at any time have
Guaranteed any of either Borrower’s obligations hereunder or granted any
security therefore, any change in the time, manner or place of payment of or any
other term of the obligations of such other person,

 

(v)                                 any exchange, change or release of any
Collateral, or any release or waiver of any Guarantee, for any of each
Borrower’s obligations hereunder,

 

(vi)                              the existence of any claim, setoff, defense or
other right that a Borrower or any other person may have at any time against any
beneficiary of the Letter of Credit (including any second or substitute
beneficiary or transferee under a transferable letter of credit and any
successor of a beneficiary by operation of law), any assignee of proceeds of the
Letter of Credit, any Issuing Bank or any other person, whether in connection
with any transaction contemplated by this Agreement, a Letter of Credit or any
unrelated transaction,

 

(vii)                           any presentation under a Letter of Credit being
forged, fraudulent, invalid, insufficient or abusive or any statement therein
being untrue or inaccurate,

 

(viii)                        any payment under a Letter of Credit against a
presentation that does not comply with the terms and conditions of the Letter of
Credit,

 

(ix)                              any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to a Borrower
or any subsidiary or in the relevant currency markets generally, or

 

(x)                                 any other circumstance that might, but for
the provisions of this Section, constitute a legal or equitable discharge of or
defense to any or all of a Borrower’s obligations hereunder.

 

(g)                                  Without limiting the foregoing, it is
expressly agreed that the absolute, unconditional and irrevocable obligation of
a Borrower to reimburse or pay the relevant Issuing Bank pursuant to this
Agreement will not be excused by ordinary negligence, gross negligence, wrongful
conduct or willful misconduct (as finally determined by a court of competent
jurisdiction) of such Issuing Bank.  However, neither the foregoing sentence nor
any other provision herein shall excuse the relevant Issuing Bank from liability
to a Borrower in any independent action or proceeding brought by such Borrower
against such Issuing Bank following such reimbursement or payment by such
Borrower to the extent of any unavoidable direct damages suffered by such
Borrower that are caused directly by such Issuing Bank’s gross negligence or
willful misconduct; provided that (i) such Issuing Bank shall be deemed to have
acted with due diligence and reasonable care if it acts in accordance with
standard letter of credit practice of commercial banks located in New York City;
and (ii) such Borrower’s aggregate remedies against such Issuing Bank for
wrongfully honoring a presentation or wrongfully retaining honored documents
shall in no event exceed the aggregate amount paid by such Borrower to such
Issuing Bank with respect to the honored presentation, plus interest.

 

(h)                                 Without limiting any other provision of this
Agreement, the relevant Issuing Bank and, as applicable, its correspondents (if
any):

 

51

--------------------------------------------------------------------------------


 

(i)                                     may rely upon any oral, telephonic,
facsimile, electronic, written or other communication believed in good faith
(i.e., honesty in fact) to have been authorized by the relevant Borrower,
whether or not given or signed by an authorized person,

 

(ii)                                  shall not be responsible for errors,
omissions, interruptions or delays in transmission or delivery of any message,
advice or document in connection with a Letter of Credit, whether transmitted by
courier, mail, telex, any other telecommunication, or otherwise (whether or not
encrypted), or for errors in interpretation of technical terms or in translation
(and such Issuing Bank and its correspondents may transmit Letter of Credit
terms without translating them),

 

(iii)                               shall not be responsible for the identity or
authority of any signer or the form, accuracy, genuineness, falsification or
legal effect of any presentation or payment instruction under a Letter of Credit
if such presentation or instruction appears on its face to be in compliance with
a Letter of Credit, even if the purported signer is a customer of such Issuing
Bank or its signature is otherwise known to such Issuing Bank,

 

(iv)                              shall not be responsible for any acts or
omissions by, or the solvency of, the beneficiary, any nominated person or any
other person,

 

(v)                                 may honor any presentation under a Letter of
Credit (A) which appears on its face to substantially or reasonably comply with
the terms and conditions of a Letter of Credit, whether or not it appears on its
face to strictly, exactly or literally comply, (B) which is or appears on its
face to have been signed or presented by any purported successor of the
beneficiary or any other party in whose name a Letter of Credit requires or
authorizes that any draft or other document be signed, presented or issued,
including any administrator, executor, trustee in bankruptcy, liquidator,
receiver, or successor by merger or consolidation, or (C) which is or appears on
its face to have been signed or presented by the beneficiary after a change of
name of the beneficiary,

 

(vi)                              may replace an original Letter of Credit,
waive a requirement for its presentation, or provide a replacement or copy to
the beneficiary,

 

(vii)                           may assert or waive application of any provision
of the UCP or the ISP and other customs and practice primarily benefiting letter
of credit issuers,

 

(viii)                        may disregard any requirement of a Letter of
Credit that presentation be made to it at a particular place or by a particular
time of day (but not any requirement for presentation by a particular day),

 

(ix)                              may honor a previously dishonored presentation
under a Letter of Credit, whether pursuant to court order, to settle or
compromise any claim that it wrongfully dishonored, or otherwise, and shall be
entitled to reimbursement to the same extent (if any) as if it had initially
honored plus reimbursement of any interest paid by it,

 

(x)                                 may pay any paying or negotiating bank
(designated or permitted by the terms of a Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under the laws
or practice of the place where it is located,

 

52

--------------------------------------------------------------------------------


 

(xi)                              may make any payment under or in connection
with a Letter of Credit by any means it chooses, including by wire transfer or
by check,

 

(xii)                           may dishonor any presentation (A) with such
Borrower’s authorization or (B) for which such Borrower is unable or unwilling
to reimburse or indemnify such Issuing Bank; provided that such Borrower
recognizes and agrees that the circumstances described in this paragraph may not
relieve such Issuing Bank or its correspondents from any obligations to the
beneficiary, any confirmer or other nominated person, or any other person,

 

(xiii)                        may select any branch or Affiliate of such Issuing
Bank or any other bank to act as advising, transferring, confirming and/or
nominated bank under the law and practice of the place where it is located (if
the application submitted by such Borrower for a Letter of Credit does not
prohibit advice, transfer, confirmation and/or nomination or such selection),

 

(xiv)                       shall not be responsible for any other action or
inaction taken or suffered by such Issuing Bank or its correspondents under or
in connection with a Letter of Credit or any presentation or demand, if required
or permitted under any applicable domestic or foreign law or the ISP and/or UCP,

 

(xv)                          shall have no obligation to issue any Letter of
Credit or take any action which would violate any provision of law applicable to
such Issuing Bank or a Letter of Credit or which such Issuing Bank determines
could subject it to an unreasonable legal risk or liability, and

 

(xvi)                       none of the circumstances described in this
Section 2.05(h) shall impair or waive such Issuing Bank’s rights and remedies
against such Borrower or place such Issuing Bank or any of its correspondents
under any liability to such Borrower.

 

(i)                                     Neither the relevant Issuing Bank nor
any of its correspondents shall be liable in contract, tort, or otherwise for
any punitive, exemplary, consequential or special damages.  Examples of damages
which are indirect and may not be shifted to or recovered from such Issuing Bank
include damages to the extent attributable to:

 

(i)                                     any change in the value of any foreign
currency or any services, goods or other property for which payment is supported
by a Letter of Credit,

 

(ii)                                  forged documents or fraud by the
beneficiary or any other person (except to the extent that such Issuing Bank had
knowledge of the foregoing) or

 

(iii)                               breach by the beneficiary of any obligation
underlying a Letter of Credit.

 

(j)                                    Independence; Borrower Responsibility.

 

(i)                                     Each Borrower acknowledges that the
rights and obligations of the relevant Issuing Bank under each Letter of Credit
are independent of the existence, performance or nonperformance of any contract
or arrangement underlying the Letter

 

53

--------------------------------------------------------------------------------


 

of Credit, including contracts or arrangements between such Issuing Bank and a
Borrower and contracts or arrangements between such Borrower and the
beneficiary.  The relevant Issuing Bank may, without incurring any liability to
a Borrower or impairing its entitlement to reimbursement or indemnity under this
Agreement, (i) honor a Letter of Credit despite notice from such Borrower of,
and without any duty to inquire into, any defense to honor or any adverse claim
or other right against the beneficiary or any other person, or (ii) dishonor a
Letter of Credit for fraud or forgery.  The relevant Issuing Bank shall have no
duty to request or require the presentation of any document, including any
default certificate, not required to be presented under the terms and conditions
of a Letter of Credit.  The relevant Issuing Bank shall have no duty to seek any
waiver of discrepancies from such Borrower, nor any duty to grant any waiver of
discrepancies which such Borrower approves or requests.

 

(ii)                                  Each Borrower is responsible for preparing
or approving the text of each Letter of Credit.  The relevant Borrower shall use
the relevant Issuing Bank’s then-current standard form together with such
amendments thereto as are acceptable to such Issuing Bank in its sole
discretion. The relevant Borrower’s ultimate responsibility for the final text
shall not be affected by any assistance the relevant Issuing Bank may provide
such as drafting or recommending text or by such Issuing Bank’s use or refusal
to use text submitted by such Borrower.  Each Borrower acknowledges that the
Borrowers have been represented by legal counsel of their choice in connection
with the execution and delivery of this Agreement and with respect to the
issuance and form of each Letter of Credit, that the relevant Issuing Bank does
not represent or warrant that the Letter of Credit will satisfy the Borrowers’
requirements or intentions, and that the Borrowers are responsible for the
suitability of the Letter of Credit for the Borrowers’ respective purposes.

 

(k)                                 Non-Documentary Conditions.  The Issuing
Banks are authorized (but shall not hereby be required) to honor any
presentation without regard to any non-documentary term or condition stated in
the Letter of Credit.

 

(l)                                     Transfers.  If a Letter of Credit is in
transferable form, no Issuing Bank shall have a duty to determine the proper
identity of anyone appearing in any transfer request, draft or other document as
transferee, nor shall any Issuing Bank be responsible for the validity or
correctness of any transfer made pursuant to documents that appear on their face
to be substantially in accordance with the terms and conditions of the Letter of
Credit.

 

(m)                             Extensions and Modifications; Waivers of
Discrepancies.  This Agreement shall be binding upon each Borrower with respect
to any replacement, extension, transfer or modification of a Letter of Credit or
waiver of discrepancies authorized by either Borrower.  Either Borrower’s
obligations to the relevant Issuing Bank under this Agreement or in respect of
each Letter of Credit shall not be reduced or impaired by any agreement by such
Issuing Bank and the beneficiary extending or shortening such Issuing Bank’s
time after presentation to examine documents or to honor or give notice of
discrepancies.  Except as provided elsewhere in this Agreement or as may be
provided in a Letter of Credit or otherwise specifically agreed to in writing by
the relevant Issuing Bank in its sole discretion, such Issuing Bank shall have
no duty to (i) extend the expiration date or term of any Letter of Credit or
(ii) otherwise amend or modify any Letter of Credit.

 

54

--------------------------------------------------------------------------------


 

(n)                                 Disbursement Procedures.  The relevant
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The relevant Issuing Bank shall promptly notify the Administrative
Agent by telephone or electronic mail of such compliant demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the relevant Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(o)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the relevant Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that such Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(d) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

(p)                                 Replacement of Issuing Bank.  Any Issuing
Bank may be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(q)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that a Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, such Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to such Borrower described in clause (h) or (i) of Article 7.  Such
deposit shall be held by

 

55

--------------------------------------------------------------------------------


 

the Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Cash in such account shall earn interest and
at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, amounts in such account may be invested
in Cash Equivalents.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for relevant LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the relevant LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement.  If a Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

Section 2.06.                          Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04 and
funding requests for an ABR Revolving Borrowing to finance the Reimbursement of
an LC Disbursement shall be made by wire transfer to the Administrative Agent by
1:00 p.m., New York time.  The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(a) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable

 

56

--------------------------------------------------------------------------------


 

to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07.                          Interest Elections.

 

(a)                                 Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the relevant Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, such Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or email to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by such Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration, subject to the definition
of the term “Interest Period”.

 

57

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If such Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein or an Event of Default is continuing, at
the end of such Interest Period such Borrowing shall be converted to an Interest
Period of one month’s duration, subject to the definition of the term “Interest
Period”.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies such Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing (whether in U.S. Dollars or any
Alternative Currency) and (ii) unless repaid, each Eurodollar Revolving
Borrowing shall be converted to an ABR Borrowing and any or all of the then
outstanding Eurodollar Rate Loans denominated in an Alternative Currency shall
be prepaid, or redenominated into U.S. Dollars in the amount of the Dollar
Equivalent thereof at the end of the Interest Period applicable thereto.

 

Section 2.08.                          Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 The U.S. Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 and (ii) the U.S. Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the sum of the
Revolving Credit Exposures would exceed the total Commitments.

 

(c)                                  The U.S. Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the U.S. Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the U.S. Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the U.S. Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

Section 2.09.                          Repayment of Loans; Evidence of Debt.

 

(a)                                 Each Borrower hereby unconditionally
promises to pay for its own account (and not the account of the other Borrower),
(i) to the Administrative Agent for the

 

58

--------------------------------------------------------------------------------


 

account of each Lender on the Maturity Date the then unpaid principal amount of
each Revolving Loan requested by it and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan requested by it on the Settlement
Date; provided that on each date that a Revolving Borrowing is made, each
Borrower shall repay all of their respective Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from either Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be conclusive evidence of
the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of a Borrower to repay each Loan requested by it in accordance with
the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04(c)) be represented by one
or more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).

 

Section 2.10.                          Prepayment of Loans.

 

(a)                                 Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the provisions of this Section.

 

(b)                                 The relevant Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by email) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Revolving Borrowing denominated in
U.S. Dollars, not later than 1:00 p.m., New York City time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of a
Eurodollar Revolving Borrowing denominated in Alternative Currencies, not later
than 1:00 p.m., New York City time, four (4) Business Days before the date of
prepayment, (iii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 1:00 p.m., New York City time, one

 

59

--------------------------------------------------------------------------------


 

(1) Business Day before the date of prepayment or (iv) in the case of prepayment
of a Swingline Loan, not later than 1:00 p.m., New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, which prepayment amount shall be $1,000,000 or an integral multiple
of $500,000 in excess thereof; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

(c)                                  Excess Revolving Credit Exposures.  If,
immediately after any reduction of the Commitments pursuant to Section 2.08(b),
the total Revolving Credit Exposures would exceed the total Commitments, (i) the
U.S. Borrower shall, within one Business Day of notice from the Administrative
Agent, prepay Revolving Borrowings or Swingline Loans made to it, and (ii) each
Designated Foreign Borrower shall, within one Business Day of notice from the
Administrative Agent, prepay Revolving Borrowings or Swingline Loans made to it,
but in any case, only to the extent necessary to eliminate such excess (after
giving effect to any such prepayments made by the other Borrower).

 

(d)                                 Currency Fluctuations.  If on any
Revaluation Date the Revolving Credit Exposures are greater than the aggregate
Commitments as a result of a change in exchange rates between one (1) or more
Alternative Currencies and Dollars, then the Administrative Agent shall notify
the U.S. Borrower of the same.  The U.S. Borrower shall pay or prepay Revolving
Borrowings (subject to U.S. Borrower’s indemnity obligations under Section 2.14
[Increased Costs] and 2.15 [Break Funding Payments]) within one (1) Business Day
after receiving such notice such that the Revolving Credit Exposure shall not
exceed the aggregate Commitments after giving effect to such payments or
prepayments

 

Section 2.11.                          Fees.

 

(a)                                 The U.S. Borrower agrees to pay to the
Administrative Agent for the account of each Lender an unused commitment fee (an
“Unused Commitment Fee”), which shall accrue at the Applicable Rate noted under
the caption “Unused Commitment Fee Rate” on the average daily unused amount of
the Commitment of such Lender (provided however, that solely in connection with
determining the share of each Lender in the Unused Commitment Fee, the Revolving
Credit Exposure with respect to the portion of the Unused Commitment Fee
allocated to Administrative Agent shall include the full amount of the
outstanding Swingline Loans, and with respect to the portion of the Unused
Commitment Fee allocated by the Administrative Agent to all of the Lenders other
than the Administrative Agent, such portion of the Unused Commitment Fee shall
be calculated (according to each such Lender’s ratable share of the Commitments)
as if the Revolving Credit Exposure excludes the outstanding Swingline Loans)
during the period from the Effective Date to but excluding the date on which
such

 

60

--------------------------------------------------------------------------------


 

Commitment terminates; provided that no Unused Commitment Fee shall accrue on
the Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  Accrued Unused Commitment Fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the Effective Date.  All Unused Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)                                 The U.S. Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
relevant Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard and customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  The U.S. Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon in writing between the Borrowers and the
Administrative Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the relevant Issuing Bank, in the case of fees payable to it) for
distribution, in the case of the Unused Commitment Fees and participation fees,
to the Lenders.  Fees paid shall not be refundable under any circumstances.

 

Section 2.12.                          Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate under the caption “ABR Spread.”

 

61

--------------------------------------------------------------------------------


 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBOR Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate under the caption
“Eurodollar Spread.”

 

(c)                                  Notwithstanding the foregoing, if at any
time an Event of Default is continuing (including, without limitation, as a
result of any principal of or interest on any Loan or any fee or other amount
payable by either Borrower hereunder not being paid when due, whether at stated
maturity, upon acceleration or otherwise) each amount that has not been paid
when due under the Loan Documents (whether at the stated maturity, by
acceleration or otherwise) shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable by the U.S. Borrower as to Loans made to it and the Designated Foreign
Borrower as to Loans made to it, in any case, in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, or in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice, except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBOR Rate shall be
determined by the Administrative Agent in good faith, and such determination
shall be conclusive absent manifest error.

 

(f)                                   If, as a result of any restatement of or
other adjustment to the financial statements of the U.S. Borrower or for any
other reason, the U.S. Borrower or the Lenders determine that (i) the Net Total
Leverage Ratio as calculated by the U.S. Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Net Total Leverage Ratio would
have resulted in higher pricing for such period, the applicable Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or Issuing Banks, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrowers
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid by such Borrower for such period over the amount of interest and fees
actually paid for such period.  This

 

62

--------------------------------------------------------------------------------


 

paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Bank, as the case may be, under (c) or under Article 7.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other obligations hereunder.

 

Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or email as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Section 2.14.                          Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR Rate) or Issuing Bank;

 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)                               subject any Lender to any Tax (other than
(a) Indemnified Taxes or Other Taxes indemnifiable under Section 2.16 or
(b) Excluded Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make such Loan) or to increase the cost to such Lender or Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the U.S.
Borrower will

 

63

--------------------------------------------------------------------------------


 

pay (or cause the Designated Foreign Borrower to pay) to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines in
good faith that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender or Issuing Bank’s
capital or on the capital of such Lender or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level materially below that which such Lender or Issuing
Bank or such Lender or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender or Issuing Bank’s
standard policies and the standard policies of such Lender or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
U.S. Borrower will pay (or cause the Designated Foreign Borrower to pay) to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender or Issuing Bank’s
holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph Section 2.14(a) or Section 2.14(b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The U.S.
Borrower shall pay (or cause the Designated Foreign Borrower to pay) such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender or Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by either Borrower pursuant
to Section 2.18, then, in any such event, such Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such

 

64

--------------------------------------------------------------------------------


 

loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error.  Such Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.16.                          Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document shall
(except to the extent required by law) be made free and clear of and without
deduction for any Taxes, subject to the following sentence.  If either Borrower
or any other applicable withholding agent shall be required by any applicable
law to deduct or withhold any Taxes from any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Loan
Document, then (i) with respect to Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholdings for Indemnified Taxes or Other Taxes been made, (ii) the applicable
withholding agent shall make such deductions or withholdings and (iii) the
applicable withholding agent shall pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law.

 

(b)                                 Without duplication, the relevant Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Without duplication, the relevant Borrower
shall indemnify each Recipient, within 15 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by such
Recipient on or with respect to any payment by or on account of any obligation
of a Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability (that provides a summary calculation of
such Indemnified Tax or Other Tax) delivered to the Borrower by a Lender or
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or Issuing Bank, shall be
conclusive absent manifest error; provided, however, that the relevant Borrower
shall not be required to indemnify a Recipient for pursuant to this
Section 2.16(c) for incremental

 

65

--------------------------------------------------------------------------------


 

indemnifiable amounts resulting from the failure of such Recipient to provide
such certificate within nine months of the earlier of (x) the date on which the
relevant Governmental Authority makes written demand upon the Recipient for
payment of such Indemnified Taxes or Other Taxes, and (y) the date on which such
Recipient has made payment of such Indemnified Taxes or Other Taxes.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by either Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)                                     Any
Lender or Issuing Bank that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which either Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower and/or to any
applicable Governmental Authority (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower as will permit such payments to be made without withholding or at
a reduced rate of withholding.  Each such Lender or Issuing Bank shall, whenever
a lapse in time or change in circumstances renders any such documentation
(including any specific documentation required below in this Section 2.16(d))
obsolete, expired or inaccurate in any respect, deliver promptly to the
Borrowers and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrowers or the Administrative Agent) or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.

 

(ii)                                  Without limiting the generality of the
foregoing, each Lender and Issuing Bank shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender or Issuing
Bank, as applicable, becomes a party to this Agreement (and from time to time
thereafter upon the expiration or invalidity of any of the certificates or IRS
forms described below or upon the request of the Borrowers or the Administrative
Agent), two (2) original copies of whichever of the following is applicable:

 

(A)                               duly completed and executed IRS Form W-8BEN
(or successor forms) establishing eligibility for benefits of an income tax
treaty to which the United States is a party or that such party is not subject
to deduction or withholding of United States federal income Tax,

 

(B)                               duly completed and executed IRS Form W-8ECI
(or successor forms), establishing that such party is not subject to deduction
or withholding of United States federal income Tax,

 

(C)                               in the case of any party claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code,
(x) duly executed Certificate Regarding Non-Bank Status, substantially in the
form of Exhibit H certifying that such party is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, a “10 percent shareholder”

 

66

--------------------------------------------------------------------------------


 

of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and no payments in connection with any Loan Document are effectively connected
with such party’s conduct of a U.S. trade or business, and (y) duly completed
and executed IRS Form W-8BEN (or successor forms),

 

(D)                               to the extent any party is not the beneficial
owner of a payment made by the U.S. Borrower, properly completed and executed
originals of IRS Form W-8IMY, (or any applicable successor form), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, Certificate Regarding Non-Bank Status
substantially in the form of Exhibit H, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if party is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such party are claiming the portfolio interest exemption, such party
may provide a Certificate Regarding Non-Bank Status substantially in the form of
Exhibit H on behalf of each such direct and indirect partner;

 

(E)                                IRS Form W-9 (or successor forms),
establishing that such party is not subject to backup withholding or information
reporting requirements, or

 

(F)                                 any other form prescribed by applicable U.S.
federal income Tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding tax on any payments to such Lender or Issuing Bank under the Loan
Documents.

 

Notwithstanding any other provisions of this paragraph, any Lender or Issuing
Bank shall not be required to deliver any form or certificate pursuant to this
subparagraph (ii) that such Lender or Issuing Bank, as applicable, is not
legally eligible to deliver.

 

(iii)                               If a payment made to a Lender or Issuing
Bank under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender or Issuing Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Issuing
Bank, as the case may be, shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender or Issuing Bank has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from any such payments. Solely for purposes of this
Section 2.16(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(f)                                   If the Administrative Agent, an Issuing
Bank or a Lender determines, in its reasonable discretion, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by either Borrower or with respect to which either Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such

 

67

--------------------------------------------------------------------------------


 

refund to the relevant Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent, such Issuing Bank or
such Lender, as applicable, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Borrower, upon the request of the Administrative Agent, such Issuing
Bank or such Lender, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Issuing Bank or such Lender in the
event the Administrative Agent, such Issuing Bank or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Issuing Bank or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to either Borrower or any other Person.

 

(g)                                  The Administrative Agent (in its capacity
as Administrative Agent) shall, to the extent it is legally eligible to do so,
deliver to the U.S. Borrower on or prior to the date on which the Administrative
Agent becomes the Administrative Agent under this Agreement (and from time to
time thereafter upon the reasonable request of the U.S. Borrower) two properly
completed and duly executed copies of IRS Form W-9.

 

(h)                                 At either Borrower’s request and at such
Borrower’s cost, each Lender, Issuing Bank and Administrative Agent shall take
reasonable steps (i) to contest such Lender’s, such Issuing Bank’s or
Administrative Agent’s, as applicable, liability for Taxes that have not been
paid or (ii) to seek a refund of Taxes, if such steps would not subject such
Lender, Issuing Bank or Administrative Agent, as applicable, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such
Lender, Issuing Bank or Administrative Agent, as applicable.

 

Section 2.17.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Except as otherwise expressly provided
herein and except with respect to principal of and interest on Loans denominated
in an Alternative Currency, each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.14, Section 2.15 or
Section 2.16, or otherwise) prior to 3:00 pm, New York City time, on the date
when due, in U.S. Dollars and in immediately available funds, without set off or
counterclaim; provided, however, that for the avoidance of doubt, all fees
relating to Letters of Credit shall be paid in U.S. Dollars.  Except as
otherwise expressly provided herein, with respect to principal and interest on
Loans denominated in an Alternative Currency, each Borrower shall make each
payment required to be made by it hereunder at the Applicable Time, on the date
when due, in such Alternative Currency and in immediately available funds,
without set off or counterclaim.  If, for any reason, either Borrower is
prohibited by any law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in U.S. Dollars in
the Dollar Equivalent of the Alternative Currency payment amount.  Any amounts
received (i) in the case of Loans denominated in U.S. Dollars, after 3:00 pm,
New York City time, on the date when due, or (ii) in the case of Loans
denominated in an Alternative Currency, after the Applicable Time specified in
the Administrative Agent, in the discretion of the Administrative

 

68

--------------------------------------------------------------------------------


 

Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon.  All such payments shall be made to
the Administrative Agent at its offices at Three PNC Plaza, 225 Fifth Avenue,
P3-P3PP04-4, Pittsburgh, PA  15222, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.14, Section 2.15, Section 2.16 and Section 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or unreimbursed LC Disbursements for which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans or
reimbursement obligations owed to, any Defaulting Lender.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by either Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the relevant Borrower rights of set-off and

 

69

--------------------------------------------------------------------------------


 

counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or Issuing Banks, as the case may be, the amount due. 
In such event, if such Borrower has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c),
Section 2.17(c) or Section 2.17(d), Section 2.07(b), or Section 9.03, then the
Administrative Agent may, in its good faith discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.18.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or
Section 2.16, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Such Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.14, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender, or any Lender
becomes a “Nonconsenting Lender” (hereinafter defined), then such Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) if a Commitment
is being assigned, such Borrower shall have received the consent of each Issuing

 

70

--------------------------------------------------------------------------------


 

Bank, which consent, in each case, shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling such Borrower to require such assignment
and delegation cease to apply. In the event that (x) such Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto and (y) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Nonconsenting Lender”.  Any such replacement shall
not be deemed a waiver of any rights that such Borrower shall have against the
replaced Lender.

 

Section 2.19.                          Incremental Facilities.

 

(a)                                 At any time either Borrower, may, if it so
elects, (i) increase the aggregate amount of the revolving Commitments (each, an
“Incremental Revolving Increase”) or (ii) request the addition of one or more
new tranches of term loans (each, an “Incremental Term Facility” and, together
with the Incremental Revolving Increases, the “Incremental Facilities”), either
by designating one or more financial institutions not theretofore a Lender
(each, a “New Lender”) to become a Lender (such designation to be effective only
with the prior written consent of the Administrative Agent, which consent will
not be unreasonably withheld or delayed), and/or by agreeing with one or more
existing Lenders (each, an “Increasing Lender”) that each such Lender’s
Commitment shall be increased.  Upon execution and delivery by such Borrower and
such Lender or other financial institution of an instrument in form reasonably
satisfactory to the Administrative Agent providing for such new or increased
Commitment, addressing the other matters related thereto contemplated in this
Section, and, with respect to an Incremental Term Facility, providing for
appropriate modifications for obligations of Lenders, commitments and loans
(each, an “Incremental Amendment”), each such New Lender and Increasing Lender
shall have a Commitment as set forth in such instrument with all the rights and
obligations of a Lender with such a Commitment hereunder, the commitments of
Lenders agreeing to provide such Incremental Facilities shall become
“Commitments” hereunder and any Incremental Facilities shall, when made,
constitute “Loans” under this Agreement; provided that:

 

(i)                                     no Event of Default or Default shall
have occurred and be continuing immediately before or immediately after giving
effect to the establishment of and any borrowings under such Incremental
Facilities;

 

(ii)                                  after giving effect to such Incremental
Facilities, the U.S. Borrower is in Pro Forma Compliance with the covenants
contained in Section 6.11 and Section 6.12, calculated (x) in the case of an
Incremental Term Facility, as if Loans had been made in an aggregate principal
amount equal to the full amount of Commitments available under such Incremental
Term Facility, (y) in the case of an Incremental Revolving Increase, giving
effect

 

71

--------------------------------------------------------------------------------


 

only to the portion of such Incremental Revolving Increase for which there is
Revolving Credit Exposure at such time and (z) based on the relevant financial
statements delivered pursuant to Section 5.01, as though such incurrence
occurred at the beginning of the period covered thereby;

 

(iii)                               the relevant Borrower shall provide prompt
notice of the establishment of such Incremental Facilities to the Administrative
Agent, who shall promptly notify the Lenders;

 

(iv)                              any such Incremental Facilities shall be in an
amount greater than or equal to $10,000,000;

 

(v)                                 the aggregate principal amount of
Incremental Facilities established pursuant to this Section 2.19 shall not
exceed the greater of (A) $200,000,000 and (B) EBITDA for the preceding four
Fiscal Quarters;

 

(vi)                              any Incremental Revolving Increase shall not
constitute a separate tranche of Commitments but an increase thereof, and shall
have the same terms as the outstanding Loans;

 

(vii)                           (A)                               the applicable
yield relating to any term loans incurred pursuant to such Incremental
Amendment, as applicable, shall not be greater than the Applicable Rate for each
relevant Pricing Level referred to in the definition thereof (the “Applicable
Margins”) plus 0.75% per annum unless the Applicable Margins for the existing
Loans are increased so that the yield applicable to the applicable Incremental
Facility does not exceed the Applicable Margins by more than 0.75% per annum;
provided that in determining the yield applicable to the initial Loans and the
loans to be made under applicable Incremental Facility, (A) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the relevant Borrower to the Lenders of the existing
Loans or the applicable Incremental Facility in the syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity or, if less, the remaining life to maturity of the applicable
Incremental Facility), (B) customary arrangement or commitment fees payable to
the joint bookrunners (or their affiliates) or to one or more arrangers (or
their affiliates) of the applicable Incremental Facility shall be excluded and
(C) if such Incremental Facility includes a “LIBOR floor”, such amount shall be
equated to interest margin for purposes of determining any increase to the
applicable yield.

 

(viii)                        no Incremental Term Facility shall have a maturity
date earlier than the Revolving Termination Date;

 

(ix)                              the loans under any Incremental Facilities
shall rank pari passu in right of payment and of security with the Revolving
Loans;

 

(x)                                 the Borrowers may incur Incremental
Facilities pursuant to this Section 2.19 no more than four times;

 

(xi)                              any restrictions specified in any prior
Incremental Amendment shall have been complied with; and

 

72

--------------------------------------------------------------------------------


 

(xii)                           in the case of any New Lender under any
Incremental Revolving Increase, all consents required pursuant to Section 9.04
shall have been obtained.

 

(b)                                 On the effective date of any Incremental
Revolving Increase pursuant to this Section 2.19, (i) each New Lender shall pay
to the Agent an amount equal to its pro rata share of the aggregate outstanding
Loans and (ii) any Increasing Lender shall pay to the Administrative Agent an
amount equal to the increase in its pro rata share of the aggregate outstanding
Loans, in each case such payments shall be for the account of each other
Lender.  Upon receipt of such amount by the Administrative Agent, (i) each other
Lender shall be deemed to have ratably assigned that portion of its outstanding
Loans that is being reduced to the New Lenders and the Increasing Lenders in
accordance with such New Lenders’ or Increasing Lender’s new Commitment or the
increased portion thereof as applicable, and (ii) the Administrative Agent shall
promptly distribute to each other Lender its ratable share of the amounts
received by the Administrative Agent pursuant to this paragraph.

 

(c)                                  Each Lender acknowledges and agrees that
(a) each Lender under an Incremental Term Facility may, to the extent provided
with respect thereto, vote as the same class as the Revolving Loans and (b) an
Incremental Amendment in connection with an Incremental Term Facility may
provide that prepayments made pursuant to Section 2.10 may be applied to the
loans made under any Incremental Term Facility before application thereof to any
Revolving Loans.

 

Section 2.20.                          Defaulting Lenders.

 

(a)                                 If any Letters of Credit are outstanding at
the time a Lender becomes a Defaulting Lender, and the Commitments have not been
terminated in accordance with Article 7, then:

 

(i)                                     so long as no Default or Event of
Default has occurred and is continuing, all or any part of the aggregate amount
available to be drawn under all outstanding Letters of Credit shall be
reallocated among the Lenders that are not Defaulting Lenders (“non-Defaulting
Lenders”) in accordance with their Applicable Percentage (disregarding any
Defaulting Lender’s Commitment) but only to the extent that the sum of (A) the
aggregate principal amount of all Loans made by such non-Defaulting Lenders (in
their capacity as Lenders) and outstanding at such time, plus (B) such
non-Defaulting Lenders’ Applicable Percentage (before giving effect to the
reallocation contemplated herein) of the aggregate amount available to be drawn
under all outstanding Letters of Credit, plus (C) the aggregate principal amount
of all Loans made by each Issuing Bank pursuant to Section 2.02 that have not
been ratably funded by such non-Defaulting Lenders and outstanding at such time,
plus (D) such Defaulting Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letters of Credit, does not exceed the total of
all non-Defaulting Lenders’ Commitments.

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the relevant
Borrower shall within one Business Day following notice by the Administrative
Agent, cash collateralize such Defaulting Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letters of Credit (after

 

73

--------------------------------------------------------------------------------


 

giving effect to any partial reallocation pursuant to clause (i) above) by
paying cash collateral to the applicable Issuing Bank for so long as such
Letters of Credit are outstanding;

 

(iii)                               if the Applicable Percentage of Letters of
Credit of the non-Defaulting Lenders are reallocated pursuant to this
Section 2.20, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentage of Letters of Credit; or

 

(iv)                              if any Defaulting Lender’s Applicable
Percentage of Letters of Credit is neither cash collateralized nor reallocated
pursuant to this Section 2.20, then, without prejudice to any rights or remedies
of any Issuing Bank or any Lender or any Borrower hereunder, all letter of
credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s Applicable Percentage of Letters of Credit shall be payable to the
applicable Issuing Bank until such Lender’s Applicable Percentage of Letters of
Credit is cash collateralized and/or reallocated.

 

(b)                                 So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower in accordance with Section 2.20, and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(a)(i) (and Defaulting Lenders shall not participate therein).

 

(c)                                  No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.20, performance by the Borrowers of their respective obligations
shall not be excused or otherwise modified as a result of the operation of this
Section 2.20.  The rights and remedies against a Defaulting Lender under this
Section 2.20 are in addition to any other rights and remedies which any
Borrower, the Administrative Agent, any Issuing Bank, or any Lender may have
against such Defaulting Lender.

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank
hereunder or the Swingline Lender; third, if so determined by the Administrative
Agent or requested by any Issuing Bank or the Swingline Lender, to be held as
cash collateral for future funding obligations of that Defaulting Lender with
respect to any participation in any Letter of Credit or Revolving Loan made
under Section 2.04(c) to repay outstanding Swing Loans; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and

 

74

--------------------------------------------------------------------------------


 

the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to either Borrower as a
result of any judgment of a court of competent jurisdiction obtained by either
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
any LC Disbursements that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Loans or such LC
Disbursements were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this
Section 2.20(d) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

Section 2.21.                          Designated Foreign Borrower.

 

(a)                                 The U.S. Borrower may at any time, upon not
less than 15 Business Days’ notice from the U.S. Borrower to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), designate any Foreign Subsidiary of the U.S. Borrower that
is a Restricted Subsidiary  (an “Applicant Borrower”) as a Designated Foreign
Borrower to request and receive Loans and Letters of Credit hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit J (a “Designated Foreign Borrower Request and
Assumption Agreement”).  The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the conditions set forth in Section 4.03 shall have been
met.  If the Administrative Agent and the Lenders agree that an Applicant
Borrower shall be entitled to request and receive Loans and Letters of Credit
hereunder, then promptly following the satisfaction of such conditions, the
Administrative Agent shall send a notice in substantially the form of Exhibit K
(a “Designated Foreign Borrower Notice”) to the U.S. Borrower and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Foreign Borrower for purposes hereof, whereupon each of the Lenders
agrees to permit such Designated Foreign Borrower to request and receive Loans
and Letters of Credit hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Applicant Borrower otherwise shall be a
Designated Foreign Borrower for all purposes of this Agreement.

 

(b)                                 The obligations of the U.S. Borrower and the
Designated Foreign Borrower shall be several in nature and not joint.

 

75

--------------------------------------------------------------------------------


 

(c)                                  Any Foreign Subsidiary of the U.S. Borrower
that becomes a “Designated Foreign Borrower” pursuant to this Section 2.21
hereby irrevocably appoints the U.S. Borrower as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Foreign Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the U.S. Borrower, whether or not any such other Borrower joins therein.  Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the U.S. Borrower in accordance with the terms of
this Agreement shall be deemed to have been delivered to the Designated Foreign
Borrower.

 

(d)                                 The U.S. Borrower (as agent for a Designated
Foreign Borrower) may from time to time, upon not less than 15 Business Days’
notice from the U.S. Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate the Designated Foreign Borrower’s status as such, provided that there
are no outstanding Loans payable by the Designated Foreign Borrower, or other
amounts payable by the Designated Foreign Borrower on account of any Loans made
to it, as of the effective date of such termination. The Administrative Agent
will promptly notify the Lenders of any such termination of the Designated
Foreign Borrower’s status.

 

Section 2.22.                          Request for Alternative Currencies.  A
Borrower may deliver to the Administrative Agent a written request that
Revolving Loans hereunder also be permitted to be made, and Letters of Credit
hereunder be permitted to be issued, in any other lawful currency (other than
Dollars), provided that (A) such written request must be delivered to the
Administrative Agent not later than (i) four (4) Business Days prior to the date
on which a Borrower intends to request a Revolving Loan denominated in the new
currency, or (ii) five (5) Business Days on which a Borrower intends a Letter of
Credit to be issued in the new currency; and (B) such currency must be freely
traded in the offshore interbank foreign exchange markets, freely transferable,
freely convertible into U.S. Dollars and available to the Lenders in the
relevant interbank deposit market.  The Administrative Agent will promptly
notify the Lenders of any such request after the Administrative Agent receives
such request.  The Administrative Agent will promptly notify the Borrowers of
the acceptance or rejection by the Administrative Agent and each of the Lenders
of the request.  The requested currency shall be approved as an Alternative
Currency hereunder only if the Administrative Agent and all of the Lenders
approve of the request.  Upon such approval by the Administrative Agent and
Lenders, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of Revolving Loans and Letters of
Credit

 

76

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The U.S. Borrower and, as to itself only, each other Credit Party represents and
warrants to the Lender Parties that:

 

Section 3.01.                          Organization; Powers.  Each Cloud Peak
Company is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where failures to do so,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

Section 3.02.                          Authorization; Enforceability.  The Loan
Documents that have been or are to be entered into by the applicable Credit
Party are within its corporate or limited liability company powers and have been
duly authorized by all necessary corporate or limited liability company action
and, if required, stockholder or member action.  Each Loan Document to which the
applicable Credit Party is a party constitutes (or, in the case of any Loan
Document entered into after the Effective Date, when executed and delivered by
such Person, will constitute) a legal, valid and binding obligation of such
Credit Party, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03.                          Governmental Approvals; No Conflicts. 
The entry into the Loan Documents and the performance of the Loan Financing
Transactions contemplated thereunder (a) do not require any consent or approval
of, registration or filing with, or other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
in all material respects, (ii) filings, consents and notices necessary to
perfect or acknowledge, or for the exercise of remedies under, the Transaction
Liens and (iii) notices required under the Mining Permits (including to the
Bureau of Alcohol, Tobacco and Firearms) and Environmental Permits regarding a
change in control solely to the extent required for the exercise of remedies
under the Security Documents, which will be given to the applicable Governmental
Authority on or prior to the date by which such notices are due, (b) will not
violate any charter, by-laws or organizational documents of the U.S. Borrower or
any of its Restricted Subsidiaries, (c) will not violate any applicable law or
regulation (including any Environmental Law or Mining Law) or any order of any
Governmental Authority (including any Environmental Permit or Mining Permit),
(d) will not violate or result in a default under any indenture, lease
(including any Mining Lease), agreement or other instrument binding upon the
U.S. Borrower or any of its Restricted Subsidiaries or any of their respective
properties, or give rise to a right thereunder to require the U.S. Borrower or
any of its Restricted Subsidiaries to make any payment, except in each case
referred to in clause (c) or (d) to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect and (e) will not result
in the creation or imposition of any Lien (other than the Transaction Liens) on
any property of the U.S. Borrower or any of its Restricted Subsidiaries.

 

77

--------------------------------------------------------------------------------


 

Section 3.04.                          Financial Statements; No Material Adverse
Change.

 

(a)                                 The U.S. Borrower has heretofore furnished
to the Lenders (i) its consolidated balance sheet as of December 31, 2012 and
the related consolidated statements of income, stockholders’ equity and cash
flows for the Fiscal Year then ended, reported on by Pricewaterhouse Coopers
LLP, Independent Registered Public Accounting Firm, and (ii) its consolidated
balance sheets as of March 31, 2013, June 30, 2013 and September 30, 2013 and
the related consolidated statements of income, stockholders’ equity and cash
flows for each of the Fiscal Quarters then ended and for the portion of the
Fiscal Year then ended, all certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
position of the U.S. Borrower and its consolidated Subsidiaries as of such dates
and their results of operations and cash flows for such periods in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes
in the case of the statements referred to in clause (ii) above.

 

(b)                                 After giving effect to the Transactions,
neither the U.S. Borrower nor any of its Subsidiaries has, as of the Effective
Date, any material contingent liabilities, unusual material long-term
commitments or unrealized losses, except as disclosed in the financial
statements referred to above or the notes thereto and except for the Disclosed
Matters. Since December 31, 2012, there has been no Material Adverse Effect.

 

Section 3.05.                          Properties.

 

(a)                                 Subject to the Liens expressly permitted by
Section 6.02, the U.S. Borrower and each Restricted Subsidiary is the sole owner
of, and has good record title to, the Material Real Property described in
Schedule 3.05(e) as of the Effective Date and is the sole owner of and has good
and valid title to, all other real and personal property material to its
business, in each case except where the failure to have such title or interest
does not or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The U.S. Borrower and each Restricted
Subsidiary owns and has maintained, in all material respects and in accordance
with normal coal mining industry practice, all of the machinery, equipment,
vehicles, preparation plants or other coal processing facilities, loadouts and
other transportation facilities and other tangible personal property now owned
or leased by the U.S. Borrower and the Restricted Subsidiaries that is necessary
to conduct their business as it is now conducted, except where the failure to do
so in the aggregate does not or would not reasonably be expected to have a
Material Adverse Effect.  All Material Real Property described in Schedule
3.05(e) (other than as a result of a Disposition permitted hereunder) and all
other properties and assets comprising the Collateral are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.

 

(b)                                 The U.S. Borrower and each Restricted
Subsidiary has complied with all obligations under all leases (including Mining
Leases) to which it is a party, except where the failure to comply does not or
would not have a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect does not or would not reasonably be expected to have a Material
Adverse Effect.  Subject to the Liens expressly permitted by Section 6.02, the
U.S. Borrower and each Restricted Subsidiary enjoys peaceful and undisturbed
possession under all such Mining Leases, other than

 

78

--------------------------------------------------------------------------------


 

leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, in the aggregate, a
Material Adverse Effect.

 

(c)                                  Except as set forth on Schedule 3.05(c),
and except for such claims that do not and would not reasonably be expected to
cause a Material Adverse Effect, neither the U.S. Borrower nor any of the
Restricted Subsidiaries has received written or, to the knowledge of the U.S.
Borrower and the Restricted Subsidiaries, other notice of material claims, which
are still outstanding or unresolved, that the U.S. Borrower or any Restricted
Subsidiary has mined any coal that it did not have the right to mine or mined
any coal in such a manner as to give rise to any material claims for loss, waste
or trespass, and, to the knowledge of the U.S. Borrower and each Restricted
Subsidiary, no facts exist upon which such a claim could be based.

 

(d)                                 The U.S. Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary for use in its
business, the use thereof by the U.S. Borrower and its Restricted Subsidiaries
does not infringe upon the rights of any other Person, except for infringements
that, in the aggregate, do not and would not reasonably be expected to result in
a Material Adverse Effect.

 

(e)                                  Schedule 3.05(e) sets forth a brief
description of each Material Real Property (including Mining Leases), each Flood
Structure and any other material Improvements, and each material Mining Permit
owned or controlled by the U.S. Borrower or any Restricted Subsidiary as of the
Effective Date and the nature of the U.S. Borrower’s or each of its Restricted
Subsidiaries’ interest therein, in each case that is material to the Coal
Business.

 

(f)                                   Except as disclosed in Schedule 3.06 or by
the U.S. Borrower in its 2012 10-K or 2013 10-Qs, there are no developments
affecting any of the Mortgaged Property pending or, to the knowledge of any
Credit Party threatened, which might materially detract from the value,
materially interfere with any present or intended use or materially adversely
affect the marketability of such Mortgaged Property, other than any such
developments that do not and would not, in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

(g)                                  None of the U.S. Borrower and their
Restricted Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any interest therein, except for Liens permitted under Section 6.02
or Section 6.05.

 

(h)                                 With respect to each Mortgaged Property on
which significant surface Improvements are located, subject to the Liens
expressly permitted by Section 6.02, there are no rights or claims of parties in
possession, encroachments, overlaps, boundary line disputes or other matters
which would be disclosed by an accurate survey or inspection of the premises
except as do not and would not reasonably be expected to have, in the aggregate,
a Material Adverse Effect.

 

(i)                                     As of the Effective Date, each of the
U.S. Borrower and its Restricted Subsidiaries has proven or probable reserves of
coal in place on Mining Leases for which the U.S. Borrower and its Restricted
Subsidiaries either now have (or are highly confident

 

79

--------------------------------------------------------------------------------


 

they will obtain in the ordinary course of business when needed) all Mining
Permits, surface use agreements and other ancillary rights, in each case,
necessary for the operation of such leases as a Mine at levels consistent with
the mining plan provided to the Lenders on or about the Effective Date.

 

Section 3.06.                          Litigation and Environmental Matters.

 

(a)                                 Except as set forth in the Disclosed Matters
or, with respect to Section 3.06(i) only, as disclosed in the 2012 10-K or 2013
10-Qs:

 

(i)                                     There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the U.S. Borrower, threatened against or
affecting the U.S. Borrower or any Restricted Subsidiary as to which there is a
reasonable likelihood of adverse determinations that, in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

(ii)                                  Neither the U.S. Borrower nor any
Restricted Subsidiary has been notified in writing, or, to the knowledge of the
U.S. Borrower and each Restricted Subsidiary, otherwise notified, by the Federal
Office of Surface Mining or the agency of any state administering the Surface
Mining Control and Reclamation Act of 1977, as amended, or any comparable state
statute that it is: (i) ineligible to receive additional surface mining permits;
or (ii) under investigation to determine whether their eligibility to receive
any Mining Permit should be revoked, i.e., “permit blocked”; in each case,
except as would not reasonably be expected to have a Material Adverse Effect. 
To the knowledge of the U.S. Borrower, no facts exist that presently or upon the
giving of notice or the lapse of time or otherwise would render the U.S.
Borrower or any Restricted Subsidiary ineligible to receive surface mining
permits.

 

(b)                                 Except for noncompliance, Environmental
Liability or claims that do not and would not reasonably be expected to result
in a Material Adverse Effect, neither the U.S. Borrower nor any Restricted
Subsidiary nor any Guarantor and no Material Real Property now or previously
owned, leased or operated by any such entity (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) is subject to any Environmental Liability (other than Environmental
Liabilities for reclamation obligations for which adequate reserves have been
made on the financial statements of the U.S. Borrower and its Subsidiaries in
accordance with GAAP or for which no reserves are so required), or (iii) has
received written notice of any claim with respect to any Environmental
Liability.

 

Section 3.07.                          Compliance with Laws and Agreements.  The
U.S. Borrower and each Restricted Subsidiary is in compliance with all
applicable laws, regulations and orders (including any zoning, ordinance, code
or approval, Mining Law, or Mining Permit), excluding any Environmental Law (it
being understood that Environmental Law is covered in Section 3.06), of any
Governmental Authority, in each case applicable to it or its property, and all
indentures, agreements and other instruments binding on it or its property,
except where failures to do so, in the aggregate, do not and would not
reasonably be expected to result in a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

Section 3.08.                          Investment Company Status; Regulatory
Restrictions on Borrowing.  Neither the U.S. Borrower nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.  Neither the U.S. Borrower nor any
Restricted Subsidiary is subject to regulation under any law, treaty, rule or
regulation or determination of an arbitrator or court or other Governmental
Authority (other than Regulations G, U and X of the Federal Reserve Board) which
limits its ability to incur any Debt under this Agreement or any promissory
note.

 

Section 3.09.                          Taxes.  The U.S.  Borrower and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it on or prior to the time when the same have
become due and has paid or caused to be paid on or prior to the time when the
same have become due, all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the U.S. Borrower or relevant Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) to the
extent that failures to do so, in the aggregate, do not and would not reasonably
be expected to result in a Material Adverse Effect.

 

Section 3.10.                          ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.  There exists no Unfunded
Pension Liability with respect to any Plan that would reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11.                          Disclosure.  Except as disclosed in the
2012 10-K or 2013 10-Qs or otherwise pursuant to the Loan Documents, as of the
Effective Date the U.S. Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which the U.S. Borrower or
any Subsidiary is subject that are known to U.S. Borrower, and all other matters
known to any of them, that, in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  No written reports, financial statements,
certificates or other information furnished by or on behalf of any Credit Party
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, when made and in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the U.S. Borrower represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time.

 

Section 3.12.                          Subsidiaries.  Schedule 3.12 sets forth
the name of, and the ownership interest of the U.S. Borrower in, each of its
Subsidiaries and identifies each Subsidiary that is a Guarantor, in each case as
of the Effective Date.  All of the U.S. Borrower’s Restricted Subsidiaries are,
and will at all times be, fully consolidated in its consolidated financial
statements.

 

Section 3.13.                          Insurance.  As of the Effective Date, all
premiums in respect of insurance required to be maintained by the U.S. Borrower
and its Subsidiaries under Section 5.08 have, to the extent then required to be
paid, been paid.  All insurance required to be maintained

 

81

--------------------------------------------------------------------------------


 

by the U.S. Borrower and its Subsidiaries under Section 5.08 is in effect.  No
Mortgage encumbers a Flood Structure that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance has been obtained in accordance with
Section 5.08(c).

 

Section 3.14.                          Labor Matters.  As of the Effective Date,
except as otherwise disclosed in the 2012 10-K or 2013 10-Qs, there are no
strikes, lockouts or slowdowns against the U.S. Borrower or any Restricted
Subsidiary pending or, to the knowledge of the U.S. Borrower, threatened.  The
hours worked by and payments made to employees of the U.S. Borrower and each
Restricted Subsidiary have not violated the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such
matters.  All payments due from the U.S. Borrower or any Restricted Subsidiary,
or for which any claim may be made against the U.S. Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
U.S. Borrower or such Restricted Subsidiary, except where the failure to make
such payment would not reasonably be expected to cause a Material Adverse
Effect.  The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement by which the U.S. Borrower or any Restricted
Subsidiary is bound.

 

Section 3.15.                          Solvency.  Immediately after the
Transactions to occur on the Effective Date are consummated, the Credit Parties,
on a consolidated basis, will be Solvent.

 

Section 3.16.                          Use of Proceeds.  Each Borrower shall use
the proceeds of the Loans solely in accordance with Section 5.12.

 

Section 3.17.                          Guarantors.  On the Effective Date, the
Guarantors identified on the signature pages hereto constitute all of the
Subsidiaries required to be Guarantors in accordance with the terms of this
Agreement, including Section 5.13.

 

Section 3.18.                          Anti-Terrorism Laws.  (i) No Covered
Entity is a Sanctioned Person, and (ii) no Covered Entity, either in its own
right or through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law, (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law, in each case, however, with respect to any Covered Entity that is not a
Borrower, a Guarantor or a Subsidiary, to the U.S. Borrower’s knowledge.

 

Section 3.19.                          Margin Stock.  None of Holdings, the U.S.
Borrower, or any of their subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying “margin stock” (as such term is defined in Regulation U of
the Federal Reserve Board).

 

82

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS

 

Section 4.01.                          Effective Date.  The effectiveness of
this Agreement is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include electronic transmission of a signed signature
page (e.g. “pdf” or “tif”) that such party has signed a counterpart of this
Agreement.

 

(b)                                 The Administrative Agent shall have received
from each applicable Credit Party of the Intercompany Subordination Agreement
and the Security Agreement, executed by such Credit Party, and all appropriate
financing statements and appropriate stock powers and certificates evidencing
the pledged Collateral.

 

(c)                                  The Administrative Agent shall have
received a Note for the account of each Lender and Swingline Lender requesting a
Note to be delivered in connection with the Effective Date.

 

(d)                                 The Administrative Agent shall have received
an opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (x) Bracewell & Giuliani LLP, special counsel for the
U.S. Borrower, substantially in the form of Exhibit B-1 and (y) Davis Wright
Tremaine LLP, special Oregon counsel to the U.S. Borrower, substantially in the
form of Exhibit B-2.

 

(e)                                  The Administrative Agent shall have
received a certificate of the Secretary of each Credit Party relating to the
organization, existence and good standing of each Credit Party, resolutions of
such Credit Party’s board of directors (or equivalent) relating to the
authorization of the Loan Documents, incumbency and any other legal matters
relating to the Credit Parties, the Loan Documents, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(f)                                   The Administrative Agent shall have
received a certificate dated as of the Effective Date, and signed by a Vice
President or Financial Officer of the U.S. Borrower certifying that (i) the
representations and warranties of each Credit Party set forth in the Loan
Documents are true (or, in the case of any representation and warranty that is
not by its express terms limited by a materiality or “Material Adverse Effect”
exception or qualifier, true in all material respects) on and as of the
Effective Date, provided that, to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties are true and correct in all material respects as of such earlier
date, and (ii) no Default or Event of Default shall exist.

 

(g)                                  The U.S. Borrower shall have paid, or have
caused to be paid, all invoiced fees and other amounts due and payable to the
Lender Parties on or before the Effective Date, including, to the extent
invoiced, all out-of-pocket expenses of the Administrative Agent (or any of its
Affiliates) (including fees, charges and disbursements of counsel to the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent) required to be reimbursed or paid by the Credit Parties
under the Loan Documents (subject, each case, to the reasonableness and
limitations set forth in the Loan Documents), together with all other fees
separately agreed to in writing by the U.S. Borrower and the Administrative
Agent (or any of its Affiliates).

 

(h)                                 Evidence that the Collateral and Guarantee
Requirements (other than those matters set forth in Schedule 5.18) shall have
been satisfied and the Administrative Agent shall have received a completed
Perfection Certificate dated the Effective Date and signed by a Financial
Officer or other executive officer of the U.S. Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Credit
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will be released on or before the
Effective Date.

 

(i)                                     The Administrative Agent shall have
received a certificate of insurance, as to the coverage required under
Section 5.08(a) and naming the Administrative Agent as lender’s loss payee with
respect to property insurance and additional insured with respect to liability
insurance and in such form as reasonably requested by the Administrative Agent.

 

(j)                                    The Lenders shall have received audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the U.S. Borrower and its subsidiaries, for the fiscal
years 2011 and 2012 and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the U.S. Borrower
and its subsidiaries, for the fiscal quarter ended September 30, 2013, in each
case prepared in accordance with GAAP.

 

(k)                                 The Administrative Agent shall have
received, not later than two Business Days prior to the Effective Date, all
documentation and other information with respect to the U.S. Borrower required
by regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

(l)                                     The Administrative Agent shall have
received a certificate of the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the U.S. Borrower substantially in
the form of Exhibit I, certifying that the U.S. Borrower and its Restricted
Subsidiaries, on a consolidated basis, after giving effect to the Transactions,
are solvent.

 

(m)                             The Administrative Agent shall have received a
“pay-off and release of lien” letter with respect to the Existing Credit
Agreement (or such other evidence of the termination of the commitments under
the Existing Credit Agreement) and evidence that the U.S. Borrower has
satisfied, or concurrent with the effectiveness of this Agreement, will satisfy
the conditions to effectiveness set forth therein, in each case in form and
substance reasonably satisfactory to the Administrative Agent with respect
thereto.

 

84

--------------------------------------------------------------------------------


 

Promptly on or after the Effective Date, the Administrative Agent shall notify
the U.S. Borrower and the Lenders of the occurrence of the Effective Date, and
such notice shall be conclusive and binding.

 

Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, the obligation of
the Swingline Lender to make any Swingline Loan and the obligation of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit (each such
event, a “Credit Event”), are each subject to the following conditions:

 

(a)                                 The Administrative Agent (or, if applicable,
the relevant Issuing Bank or the Swingline Lender) shall have received a request
with respect to such Credit Event in accordance with the terms of this
Agreement.

 

(b)                                 The representations and warranties of each
Credit Party set forth in the Loan Documents shall be true (or, in the case of
any representation and warranty that is not by its express terms limited by a
materiality or “Material Adverse Effect” exception or qualifier, true in all
material respects) on and as of the date of such Credit Event, provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
date.

 

(c)                                  At the time of such Credit Event, no
Default or Event of Default shall exist, or would exist after giving effect to
such Credit Event and the application of the proceeds therefrom.

 

(d)                                 In the case of a Credit Event to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the Issuing Bank (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Event to be denominated in the relevant
Alternative Currency.

 

(e)                                  If the applicable Borrower is a Designated
Foreign Borrower, then the conditions of Section 4.03 shall have been met.

 

Each Borrowing, each Swingline Loan and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the U.S. Borrower on the date thereof as to the matters
specified in clauses (b) and (c) of this Section.

 

Section 4.03.                          Credit Events for Initial Loans to the
Designated Foreign Borrower.  The obligations of the Lenders and the Swingline
Lender to honor any initial request for a Loan by a Designated Foreign Borrower
or of any Issuing Banks to honor any initial request for a Letter of Credit by
each Designated Foreign Borrower is subject to the satisfaction of the following
further conditions precedent:

 

(a)                                 the Administrative Agent shall have received
a customary opinion of counsel for such Foreign Designated Borrower reasonably
acceptable to the Administrative

 

85

--------------------------------------------------------------------------------


 

Agent and covering such matters relating to the transactions contemplated hereby
as the Administrative Agent may reasonably request;

 

(b)                                 the Administrative Agent shall have received
all documents which it may reasonably request relating to the existence of such
Designated Foreign Borrower, its corporate authority for and the validity of its
entry into its Designated Foreign Borrower Request and Assumption Agreement,
this Agreement, any other Loan Document and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;

 

(c)                                  each of the Lenders shall have determined,
in its sole discretion, that such Lender is able to extend Loans to the
Designated Foreign Borrower hereunder;

 

(d)                                 all Designated Foreign Borrower’s
Obligations of the Designated Foreign Borrowers shall have been unconditionally
guaranteed on a senior basis (the “Foreign Guaranty”) by (i) the U.S. Borrower,
(ii) each U.S. Guarantor and (iii) each Foreign Subsidiary or Disregarded
Domestic Person that is a Wholly Owned Restricted Subsidiary organized under the
laws of the jurisdiction of organization of the Designated Foreign Borrower
(collectively the Persons listed in this clause (iii), the “Foreign
Guarantors”);

 

(e)                                  such Designated Foreign Borrower and each
Foreign Guarantor shall have taken all actions necessary to create and perfect a
security interest in substantially all of its assets (other than (i) the
creation or perfection of a security interest in Excluded Assets, (ii) any
action not required under the proviso in the definition of “Collateral and
Guarantee Requirement” and (iii) such other exceptions as may be agreed to by
the Administrative Agent in a specific jurisdiction) for the benefit of the
holders of Designated Foreign Borrower’s Obligations in accordance with the
Security Documents in form and substance reasonably acceptable to the
Administrative Agent;

 

(f)                                   all Designated Foreign Borrower’s
Obligations and obligations under the Foreign Guaranty shall have been secured
under the Security Agreement;

 

(g)                                  there shall be no cross border lending
restrictions or other legal impediments that prohibit, restrict or otherwise
restrain any Lender from making Loans or other credit extensions to such
Designated Foreign Borrower;

 

(h)                                 if such Designated Foreign Borrower is
organized under the laws of a jurisdiction in which there is then no existing
Borrower, then this Agreement shall have been amended as mutually agreed by the
Administrative Agent, the U.S. Borrower and the Required Lenders to address the
definition of “Excluded Taxes” and whether under this Agreement a carve-out from
the gross-up for day-one withholding taxes imposed by the jurisdiction of such
Designated Foreign Borrower is appropriate; and

 

(i)                                     the Administrative Agent shall have
received, not later than five Business Days prior to the date upon which such
Designated Foreign Borrower is to become a Credit Party, all documentation and
other information with respect to such Designated Foreign Borrower required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the U.S. Borrower covenants and agrees with the Lenders
that:

 

Section 5.01.                          Financial Statements and Other
Information.  The U.S. Borrower will furnish to the Administrative Agent and
each Lender:

 

(a)                                 within 90 days after the end of each Fiscal
Year, its audited consolidated balance sheet as of the end of such Fiscal Year
and the related statements of operations, stockholders’ equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by Pricewaterhouse Coopers LLP or
other independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) as
presenting fairly in all material respects the financial position, results of
operations and cash flows of the U.S. Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP;

 

(b)                                 within 60 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, its consolidated balance sheet
as of the end of such Fiscal Quarter and the related statements of operations,
stockholders’ equity and cash flows for such Fiscal Quarter and for the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
position, results of operations and cash flows of the U.S. Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a certificate (the
“Compliance Certificate”) of a Financial Officer (i) certifying as to whether a
Default or Event of Default has occurred and is continuing and, if a Default or
Event of Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.11 and Section 6.12 and (iii) stating whether any change in GAAP or in
the application thereof related to the U.S. Borrower or its Subsidiaries has
occurred since the date of the U.S. Borrower’s audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such Compliance
Certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Holdings or the U.S. Borrower with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by Holdings to its
shareholders generally, as the case may be;

 

87

--------------------------------------------------------------------------------


 

(e)                                  as soon as practicable following any
request therefor, such other information regarding the operations (including as
to coal reserves), business affairs and financial condition of the U.S. Borrower
and its Subsidiaries in such detail as is commercially reasonably available to
the U.S. Borrower and its Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request, in each case, solely with respect to the
Administrative Agent’s or Lender’s credit review of the U.S. Borrower and its
Restricted Subsidiaries in connection with the Loan Financing Transactions
contemplated by the Loan Documents; and

 

(f)                                   within 90 days after request by the
Administrative Agent (which request may be given no more than once per fiscal
year), evidence of insurance renewals which were required under Section 5.08
hereunder.

 

Documents required to be delivered pursuant to Section 5.01(a),
Section 5.01(b) or Section 5.01(d) which are made available via EDGAR, or any
successor system of the SEC, in the U.S. Borrower’s Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K, as applicable,
shall be deemed delivered to the Lenders on the date such documents are made so
available, with notice thereof by the U.S. Borrower to the Administrative
Agent.  Upon Holdings’ provision of a Guarantee of the Loans and Secured
Obligations hereunder, the U.S. Borrower will be permitted to satisfy its
obligations under this Section 5.01 with respect to information relating to the
U.S. Borrower by furnishing information relating to Holdings ; provided that,
with respect to any audited or unaudited financial statements, the same is
accompanied by consolidating information that explains in reasonable detail the
differences between the financial information relating to Holdings, on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a stand-alone basis, on the other hand and includes a
consolidating financial footnote as required pursuant to Rule 3-10 of Regulation
S-X promulgated by the SEC.

 

Section 5.02.                          Notice of Material Events.  The Borrowers
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the occurrence of a “default” or “event of
default” (however denominated) or any event requiring a mandatory offer to
purchase or right of redemption, under the Senior Notes;

 

(c)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the U.S. Borrower or any Subsidiary or any Affiliate thereof that,
if adversely determined, would reasonably be expected to result in a Material
Adverse Effect;

 

(d)                                 the loss, delay, denial, termination or
material and adverse modification of the terms of any material lease from any
Governmental Authority or any material coal contract, with or without the
consent of the U.S. Borrower or any of its Affiliates that would reasonably be
expected to result in a Material Adverse Effect;

 

88

--------------------------------------------------------------------------------


 

(e)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liabilities of the U.S. Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000; and

 

(f)                                   any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.03.                          Information Regarding Collateral.

 

(a)                                 The U.S. Borrower will furnish to the
Administrative Agent (for distribution to each Lender by the Administrative
Agent) prompt written notice of any change in (i) any Credit Party’s legal name
or any trade name used to identify it in the conduct of its business or any
Credit Party’s chief executive office, its principal place of business, or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (ii) any Credit Party’s
identity or corporate structure or (iii) any Credit Party’s Federal Taxpayer
Identification Number.  The U.S. Borrower will not effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code and all other actions have been taken that are
required so that such change will not at any time adversely affect the validity,
perfection or priority of any Transaction Lien on any of the Collateral.

 

(b)                                 Each year, at the time annual financial
statements with respect to the preceding Fiscal Year are delivered pursuant to
Section 5.01(a), the U.S. Borrower will deliver to the Administrative Agent (for
distribution to each Lender by the Administrative Agent) a certificate of a
Financial Officer and its chief legal officer setting forth the information
required pursuant to Section 1 of the Perfection Certificate or confirming that
there has been no material change in such information since the date of the
Perfection Certificate delivered on the Effective Date or the date of the most
recent certificate delivered pursuant to this subsection.

 

Section 5.04.                          Existence; Conduct of Business.  The U.S.
Borrower and its Restricted Subsidiaries will do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
(i) legal existence and (ii) the rights, licenses, qualifications, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or sale, transfer, lease or other
disposal of property permitted under Section 6.05.

 

Section 5.05.                          Payment of Obligations.  The U.S.
Borrower and each Restricted Subsidiary will pay its own Debt and other
obligations, including its own Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the U.S. Borrower
or relevant

 

89

--------------------------------------------------------------------------------


 

Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06.                          Maintenance of Real Property.  The U.S.
Borrower and each Restricted Subsidiary will maintain in good standing all of
the Mining Leases and other agreements related to Real Property and will
promptly perform all material obligations thereunder, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, provided that nothing in the foregoing shall be deemed to preclude
termination of the Mining Lease upon expiration or termination of its term after
completion of mining.

 

Section 5.07.                          Maintenance of Personal Property.  The
U.S. Borrower and each Restricted Subsidiary will maintain all material personal
property necessary to the conduct of its business in good working order and
condition in accordance with the standards of a good operator in the open pit
coal mining business, ordinary wear and tear excepted and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.08.                          Insurance.

 

(a)                                 The U.S. Borrower and its Subsidiaries will
maintain with financially sound and reputable insurance companies selected by
the U.S. Borrower and that are not Affiliates of the U.S. Borrower, insurance
with respect to its properties and business against risks (including in any
event fire and extended coverage insurance, commercial general liability
insurance and business interruption insurance) of the kinds customarily insured
against by Persons engaged in the same or similar business or required by law,
of such types and in such amounts, including with respect to self-insurance
deductible levels, as are customarily carried under similar circumstances by
such other Persons.

 

(b)                                 Fire and extended coverage policies (and any
policies required to be maintained pursuant to subsection (a) of this Section)
maintained with respect to any Collateral shall be endorsed or otherwise amended
(subject to the provisions of Schedule 5.18) to include (i) a non-contributing
mortgagee clause (regarding Improvements) and lenders’ loss payable clause
(regarding personal property), in each case in favor of the Administrative Agent
and providing for losses thereunder to be payable to the Administrative Agent or
its designee as sole loss payee, and (ii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Secured Parties.  Commercial general liability policies shall
be endorsed to name the Administrative Agent as an additional insured (subject
to the provisions of Schedule 5.18).  Each such policy referred to in this
subsection also shall provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium except upon at least 10 days’
prior written notice thereof by the insurer to the Administrative Agent (giving
the Administrative Agent the right to cure defaults in the payment

 

90

--------------------------------------------------------------------------------


 

of premiums) or (ii) for any other reason except upon at least 30 days’ prior
written notice thereof by the insurer to the Administrative Agent.  The U.S.
Borrower shall deliver to the Administrative Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, evidence of renewal
of such policy.  For the avoidance of doubt, unless an Event of Default has
occurred and is continuing, payments made in respect of property to the
Administrative Agent as loss payee under each policy referred to in this
subsection shall be made available as soon as reasonably practicable to the U.S.
Borrower to repair or replace such damaged property.

 

(c)                                  With respect to each Mortgaged Property,
the U.S. Borrower shall, or shall cause the applicable Credit Party to, obtain
flood insurance in such total amount as required under applicable law, and shall
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance, if at any time the
area in which any Flood Structures located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in Flood Insurance
Laws.

 

Section 5.09.                          Casualty and Condemnation.  The U.S.
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any loss or other insured damage to any material portion of the
Collateral (which, for the avoidance of doubt, shall not include the conduct of
mining operations in the ordinary course) or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding,
in each case to the extent that such action would reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.10.                          Proper Records; Rights to Inspect and
Appraise.  The U.S. Borrower and each Restricted Subsidiary will keep proper
books of record and account in which complete and correct entries are made of
all transactions relating to its business and activities in accordance with
GAAP. The U.S. Borrower and each Restricted Subsidiary will permit any
representatives designated by the Administrative Agent or the Required Lenders,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, however,
so long as no Event of Default has occurred and is continuing, such inspections
shall be limited to two (2) per year.

 

Section 5.11.                          Compliance with Laws.  The U.S. Borrower
and each Restricted Subsidiary will comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased) and all Environmental Laws, Mining Laws and all Environmental Permits
and Mining Permits, except where failures to do so, in the aggregate, do not and
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.12.                          Use of Proceeds and Letters of Credit. 
The proceeds of the Loans will be used only for general corporate purposes,
including, without limitation, for Acquisitions, payment of transaction fees,
costs and expenses, capital expenditures, Investments, refinancing

 

91

--------------------------------------------------------------------------------


 

or repaying Debt, satisfying lease obligations and any other purpose not
prohibited by the terms hereof.  No part of the proceeds of any Loan will be
used, directly or indirectly, for any purpose that entails a violation of any
Anti-Terrorism Law or any of the Regulations of the Federal Reserve Board,
including Regulations T, U and X.  Letters of Credit will be requested and used
only (i) to support payment obligations of the U.S. Borrower and its Restricted
Subsidiaries, including to collateralize reclamation bonds, performance bonds,
bid bonds, surety bonds and other similar instruments and (ii) for other general
corporate purposes.

 

Section 5.13.                          Additional Subsidiaries.  Subject to
Section 1.06, if any additional Subsidiary (other than an Excluded Subsidiary
(other than a Subsidiary that is an Excluded Subsidiary pursuant to clause
(iv) of the definition of “Excluded Subsidiary”)) is formed or acquired after
the Effective Date, the U.S. Borrower will, within three Business Days after
such Subsidiary is formed or acquired (or such later date acceptable to the
Administrative Agent in its sole discretion), notify the Administrative Agent
and the Lenders thereof and, cause any Equity Interest in or Debt of such
Subsidiary owned by or on behalf of any Credit Party to be added to the
Collateral to the extent required by the Security Agreement or any equivalent
Foreign Security Document.  If such Subsidiary is or subsequently becomes a
Wholly-Owned Restricted Subsidiary that is not an Excluded Subsidiary(other than
a Subsidiary that is an Excluded Subsidiary pursuant to clause (iv) of the
definition of “Excluded Subsidiary”) and is not prohibited by applicable law or
regulation from guaranteeing the U.S. Borrower’s obligations hereunder, the U.S.
Borrower shall cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary (x) as it relates to any Material Real Property,
within 90 days after such event and (y) otherwise, within 30 days after such
event (or, in each case, such later date as the Administrative Agent in its sole
discretion may otherwise agree). If such Subsidiary is or subsequently becomes a
Wholly-Owned Restricted Subsidiary that is a Foreign Subsidiary organized in the
jurisdiction of any Designated Foreign Borrower and is not prohibited by
applicable law or regulation from guaranteeing Designated Foreign Borrower’s
Obligations of such Designated Foreign Borrower and any related Foreign
Guaranty, then the U.S. Borrower shall cause such Subsidiary to enter into a
Foreign Guaranty and Foreign Security Documents substantially in the same form
as the documents entered into by such Designated Foreign Borrower to grant a
lien and security interest on substantially all assets of such Foreign
Subsidiary (other than (i) the creation or perfection of a security interest in
Excluded Assets and (ii) such other exceptions as may be agreed to by the
Administrative Agent in a specific jurisdiction), (x) as it relates to any
Material Real Property, within 90 days after such event and (y) otherwise,
within 30 days after such event (or, in each case, such later date as the
Administrative Agent in its sole discretion may otherwise agree).
Notwithstanding the foregoing, if such Subsidiary holds no assets whatsoever,
the U.S. Borrower and such Subsidiary shall not be required to comply with the
obligations of this Section 5.13 (and the time periods specified above shall not
commence to run) until the date on which such Subsidiary acquires assets
sufficient in amount to not otherwise qualify as an Excluded Subsidiary (other
than a Subsidiary that is an Excluded Subsidiary pursuant to clauses (i) and
(iv) of the definition of “Excluded Subsidiary”).  For the avoidance of doubt,
the requirements set forth in this Section 5.13 are subject to the limitations
set forth in the Collateral and Guarantee Requirements and in Section 1.06.

 

92

--------------------------------------------------------------------------------


 

Section 5.14.                          Further Assurances.

 

(a)                                 The Credit Parties will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement and the requirements of Section 4.03,
Section 5.13 and any Foreign Security Documents to be and remain satisfied
(subject, to the extent applicable, to the time periods provided for in
Section 5.13 and Section 5.14(b) for the type of Collateral referred to
therein), all at the U.S. Borrower’s expense.  The U.S. Borrower will provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Transaction Liens created or intended to be created by the Security
Documents subject to the limitations set forth herein or in such Security
Document.

 

(b)                                 Subject to Section 1.06, if any Material
Real Property is acquired by the U.S. Borrower or any Guarantor after the
Effective Date (other than assets constituting Collateral that become subject to
Transaction Liens upon acquisition thereof), the U.S. Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent or
the Required Lenders, will, within 90 days after the acquisition thereof cause
such Material Real Property to be subjected to a Transaction Lien securing the
Secured Obligations (or if applicable, the Designated Foreign Borrower’s
Obligations) and will take, or cause the relevant Guarantor to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect (to the extent possible) or record such Transaction
Lien, including actions described in (a), all at the U.S. Borrower’s expense,
provided that no Credit Party shall be required to take such actions under this
clause (b) with respect to any newly acquired assets that it would not have been
required to take hereunder or under the Security Documents with respect to
assets owned or held by Credit Parties as of the Effective Date.

 

(c)                                  If at any time Holdings proposes to
Guarantee the Senior Notes of the U.S. Borrower or any of its Subsidiaries, the
U.S. Borrower shall ensure that Holdings shall, prior to or simultaneously with
providing such Guarantee, provide to the Administrative Agent a Guarantee of the
Loans and all other Secured Obligations all substantially on the terms of the
Guarantee contained in the Security Agreement, and take such other actions in
connection therewith, including actions described in Section 5.14(a), as the
Administrative Agent shall reasonably request, all at the U.S. Borrower’s
expense.  In addition, if Holdings provides a Guarantee of the Loans and all
other Secured Obligations hereunder, then Holdings shall also become subject to
the covenant set forth in Section 6.13 hereof.

 

(d)                                 Notwithstanding anything herein or in any
other Security Document or Loan Document to the contrary, (i) no Credit Party
shall be required to grant a Lien in its applicable Excluded Asset, (ii) no U.S.
Credit Party shall be required to take any action to perfect a Lien in any
Excluded Perfection Collateral, and (ii) no foreign law Security Document (other
than after the designation of the Designated Foreign Borrower, Security
Documents under the laws of the jurisdiction of organization of such Designated
Foreign Borrower) shall be required, including with respect to any foreign
intellectual property (other than the Designated

 

93

--------------------------------------------------------------------------------


 

Foreign Borrower and Foreign Guarantors after the designation of the Designated
Foreign Borrower pursuant to the terms hereof).

 

(e)                                  For the avoidance of doubt, the
requirements set forth in this Section 5.13 are subject to the limitations set
forth in the Collateral and Guarantee Requirements and in Section 1.06.

 

Section 5.15.                          Preparation of Environmental Reports.  In
addition to any other rights hereunder, not more often than once per Permit Area
established after the Effective Date during the term of this Agreement (or more
frequently during the continuance of an Event of Default), at the reasonable
request of the Administrative Agent, the U.S. Borrower will provide to the
Lenders within 90 days after such request, at the expense of the U.S. Borrower,
an environmental or mining site assessment or audit report summarizing any
material Environmental Liabilities for any of its Material Real Properties
described in such request, prepared by an environmental or mining consulting
firm reasonably acceptable to the Administrative Agent (or for so long as no
Event of Default has occurred and is continuing, an internally prepared
environmental report consistent with the U.S. Borrower’s policies and procedures
on environmental reports), in each case showing compliance with, or the U.S.
Borrower’s or applicable Subsidiary’s plan to achieve compliance with,
Environmental Laws subject to ordinary course normal practices and procedures of
the coal mining industry with respect to such Environmental Liabilities or
matters.

 

Section 5.16.                          Operation of Mines.  The U.S. Borrower
will, and shall cause each of its Restricted Subsidiaries to, operate their
mines in all material respects in accordance with sound coal mining practices
and Mining Laws and Mining Permits, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.17.                          Maintenance of Material Contracts.  The
U.S. Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with the provisions of and to maintain in full force and effect all
material licenses, material permits, and material coal purchase and supply
contracts to which any such Person is a party, except where the failure to so
maintain in full force and effect a material license, material permit or a
material contract would not be reasonably expected to result in a Material
Adverse Effect.

 

Section 5.18.                          Post-Closing Actions.  The U.S. Borrower
shall, or shall cause the applicable Credit Party to, complete the actions
listed on Schedule 5.18 within the time period set forth in such Schedule 5.18
or by such later date as the Administrative Agent (in its sole discretion) may
otherwise agree.

 

Section 5.19.                          Swap Obligations.

 

(a)                                 Subject to Section 1.06, each Qualified ECP
Credit Party that is a U.S. Credit Party jointly and severally (together with
each other Qualified ECP Credit Party that is a U.S. Credit Party) hereby
absolutely unconditionally and irrevocably (i) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (ii) undertakes to provide such funds or other support as may
be needed from

 

94

--------------------------------------------------------------------------------


 

time to time by any Non-Qualifying Party to honor all of such Non Qualifying
Party’s obligations under this Agreement or any other Loan Document in respect
of Swap Obligations (provided, however, that each Qualified ECP Credit Party
that is a U.S. Credit Party shall only be liable under this Section 5.19(a) for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 5.19(a), or otherwise under this
Agreement or any other Loan Document, voidable under applicable law, including
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Credit Party
that is U.S. Credit Party under this Section 5.19(a) shall remain in full force
and effect until payment in full of the Secured Obligations and termination of
this Agreement and the other Loan Documents.  Each Qualified ECP Credit Party
that is U.S. Credit Party intends that this Section 5.19(a) constitute, and this
Section 5.19(a) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(b)                                 Subject to Section 1.06, each Qualified ECP
Credit Party that is a Foreign Credit Party jointly and severally (together with
each other Qualified ECP Credit Party that is a Foreign Credit Party) hereby
absolutely unconditionally and irrevocably (i) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party that is a
Foreign Credit Party (it being understood and agreed that this guarantee is a
guaranty of payment and not of collection), and (ii) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party that is a Foreign Credit Party to honor all of such Non Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Credit Party that is a
Foreign Credit Party shall only be liable under this Section 5.19(b) for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 5.19(b), or otherwise under this Agreement or
any other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Credit Party that is a
Foreign Credit Party under this Section 5.19(b) shall remain in full force and
effect until payment in full of the Secured Obligations and termination of this
Agreement and the other Loan Documents.  Each Qualified ECP Credit Party that is
a Foreign Credit Party intends that this Section 5.19(b) constitute, and this
Section 5.19(a) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Foreign Credit Party for all purposes
of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 5.20.                          Anti-Terrorism Laws; International Trade
Compliance.(a) No Covered Entity will become a Sanctioned Person, (b) no Credit
Party and no Subsidiary of any Credit Party, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (c) the funds used to repay the Secured Obligations will not
be derived from any activity in violation of any Anti-Terrorism Law, (d) each
Credit Party and each Subsidiary of any Credit Party shall comply with all
Anti-Terrorism Laws, and (e) the U.S.

 

95

--------------------------------------------------------------------------------


 

Borrower shall promptly notify the Administrative Agent in writing upon the
occurrence of a Reportable Compliance Event.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the U.S. Borrower covenants and agrees with the Lenders
that:

 

Section 6.01.                          Debt; Certain Equity Securities.  Neither
the U.S. Borrower nor any Restricted Subsidiary will create, incur, assume or
permit to exist any Debt (including Acquired Debt), and no Restricted Subsidiary
shall issue any preferred stock, except:

 

(i)                                     Debt created under the Loan Documents;

 

(ii)                                  (x) Senior Notes outstanding on the
Effective Date and (y) other unsecured Debt; provided that, at the time of the
incurrence, creation or assumption of such other unsecured Debt, the Net Total
Leverage Ratio does not exceed 6.00 to 1.00, and extensions, renewals and
replacements of any Debt permitted under clause (x) or (y) above that do not
increase the outstanding principal amount thereof except in the amount of
reasonable fees incurred in connection with any such replacement of Debt or
result in an earlier maturity date or decreased weighted average life thereof;

 

(iii)                               Second Lien Senior Secured Debt in an
aggregate principal amount not to exceed, at the time incurred, the greater of
(x) $140,000,000 and (y) 7% of Consolidated Net Tangible Assets determined at
the date of the incurrence of such Second Lien Senior Secured Debt and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof except in the amount of reasonable fees
incurred in connection with any such replacement of Debt or result in an earlier
maturity date or decreased weighted average life thereof, provided, that no
Event of Default or Default shall have occurred and be continuing or result
therefrom, and provided further that after giving effect thereto, the U.S.
Borrower is in Pro Forma Compliance with the covenants contained in Section 6.11
and Section 6.12, calculated based on the relevant financial statements
delivered pursuant to Section 5.01, as though such incurrence occurred at the
beginning of the period covered thereby;

 

(iv)                              Debt existing on the Effective Date and listed
in Schedule 6.01 and extensions, renewals and replacements of any such Debt that
do not increase the outstanding principal amount thereof except in the amount of
reasonable fees incurred in connection with any such replacement of Debt or
result in an earlier maturity date or decreased weighted average life thereof;

 

(v)                                 Debt of the U.S. Borrower or any Restricted
Subsidiary to the U.S. Borrower or any Restricted Subsidiary and Debt of any
Subsidiary to the U.S. Borrower or any Restricted Subsidiary; provided that
(x) Debt owed by any Restricted Subsidiary that is not a Credit Party to the
U.S. Borrower or any Guarantor shall be subject to Section 6.04 and (y) Debt
owed by a Credit Party to any Restricted Subsidiary that is not a Credit Party
shall be

 

96

--------------------------------------------------------------------------------


 

subordinated to the Secured Obligations on customary terms and conditions
reasonably satisfactory to the Administrative Agent;

 

(vi)                              Guarantees by the U.S. Borrower or any
Restricted Subsidiary of Debt of the U.S. Borrower or any Restricted Subsidiary
and Guarantees by any Subsidiary of Debt of the U.S. Borrower or any Restricted
Subsidiary; provided that Guarantees by the U.S. Borrower or any Guarantor of
Debt of any Subsidiary that is not a Credit Party shall be subject to
Section 6.04;

 

(vii)                           Guarantees by the U.S. Borrower or any
Restricted Subsidiary of borrowings by current or former officers, managers,
directors, employees or consultants in connection with the purchase of Equity
Interests of Holdings by any such person in an aggregate principal amount not to
exceed $2,500,000 at any one time outstanding;

 

(viii)                        (A) Debt of the U.S. Borrower or any Restricted
Subsidiary in existence on the date any Person becomes a Restricted Subsidiary
as a result of an Acquisition or other acquisition by the U.S. Borrower and its
other Restricted Subsidiaries, (B) Debt of the U.S. Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any assets, including Capital Lease Obligations and any Debt assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets before the acquisition thereof and (C) unsecured Debt of the U.S.
Borrower or any Restricted Subsidiary (including unsecured Debt of any Person
that becomes a Restricted Subsidiary after the Effective Date); and extension,
renewals and replacements of any such Debt under sub-clauses (A), (B) and (C) of
this clause (viii) that do not result in an earlier maturity date or decreased
weighted average life thereof; provided that the aggregate principal amount of
Debt outstanding at any time and permitted by this clause (viii) shall not
exceed the greater of $100,000,000 and 6% of Consolidated Net Tangible Assets
determined at such time;

 

(ix)                              Debt in connection with Permitted Receivables
Financings, provided that the aggregate principal amount of all Debt at any time
outstanding pursuant to such Permitted Receivables Financings shall not exceed
the greater of $100,000,000 and 5% of Consolidated Net Tangible Assets
determined at such date;

 

(x)                                 Debt of Foreign Subsidiaries and Disregarded
Domestic Persons engaged in Permitted Businesses for general corporate purposes
in an aggregate amount not to exceed the greater of $75,000,000 and 4% of
Consolidated Net Tangible Assets at any time outstanding;

 

(xi)                              Debt related to the financing of insurance
policy premiums; provided that (A) such insurance is for the benefit of the U.S.
Borrower or its Restricted Subsidiaries and (B) the aggregate principal amount
of Debt permitted by this clause shall not exceed $10,000,000 at any time
outstanding;

 

(xii)                           Debt under trade-related letters of credit
obtained in the ordinary course;

 

(xiii)                        for so long as Holdings is paying certain
obligations on behalf of the U.S. Borrower and its Subsidiaries, Guarantees by
the U.S. Borrower or any

 

97

--------------------------------------------------------------------------------


 

Restricted Subsidiary of obligations relating to the establishment of one or
more commercial bank accounts of Holdings used to pay obligations of, or on
behalf of, the U.S. Borrower and its Subsidiaries or in connection with
Holdings’ role as the managing member of the U.S. Borrower, in an aggregate
amount not to exceed $5,000,000 at any time outstanding;

 

(xiv)                       Debt under any Permitted Hedging Agreement;

 

(xv)                          endorsements of instruments for collection in the
ordinary course;

 

(xvi)                       performance bonds, surety bonds, statutory
obligations, regulatory obligations or with respect to workers’ compensation
claims, and other bonds or obligations of like nature in each case incurred in
the ordinary course of business, and reimbursement obligations of such bonds or
obligations in this clause (xvi);

 

(xvii)                    customary cash management, cash pooling or netting or
setting off arrangements, each incurred in the ordinary course of business;

 

(xviii)                 contingent earnout obligations under purchase agreements
not yet then due;

 

(xix)                       Debt to finance Acquisition, construction, or
improvement of assets, Capital Lease Obligations, mortgage financings,
industrial revenue bonds or purchase money Debt or synthetic obligations in an
amount not to exceed outstanding at any time the greater of $150,000,000 and
7.5% of Consolidated Net Tangible Assets; and

 

(xx)                          Guarantees of Debt otherwise permitted under this
Section 6.01.

 

Section 6.02.                          Liens.  Neither the U.S. Borrower nor any
Restricted Subsidiary will create or permit to exist any Lien on any property
now owned or hereafter acquired by it, or assign or sell accounts receivable or
rights in respect thereof, except:

 

(i)                                     Transaction Liens;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens securing Second Lien Senior Secured
Debt permitted by Section 6.01(iii);

 

(iv)                              any Lien on any property of the U.S. Borrower
or any Restricted Subsidiary existing on the Effective Date and listed in
Schedule 6.02 and any modifications, replacements, renewals or extensions
thereof; provided that the Lien does not (x) extend to any additional property
or (y) secure any additional obligations, in each case other than the initial
property so subject to such Lien and the Debt and other obligations originally
so secured, and any modifications, replacements, renewals, extensions or
refinancings thereof permitted hereunder;

 

98

--------------------------------------------------------------------------------


 

(v)                                 Liens on assets acquired, constructed or
improved by the U.S. Borrower or any Restricted Subsidiary (including, for the
avoidance of doubt, Liens existing on assets or entities at the time of their
acquisition); provided that (A) the Debt secured by such Liens is permitted by
subclauses (A) or (B) of Section 6.01(viii), and (B) such Liens will not apply
to any other property of the U.S. Borrower or any Restricted Subsidiary, and any
extension, renewal or replacements thereof;

 

(vi)                              Liens on accounts receivable and related
property pursuant to any Permitted Receivables Financing;

 

(vii)                           Liens securing trade-related letters of credit
permitted by Section 6.01(xii);

 

(viii)                        Liens securing insurance policy premiums permitted
by Section 6.01(xi);

 

(ix)                              Liens securing Debt under any Permitted
Hedging Agreement permitted by Section 6.01(xiv);

 

(x)                                 Liens securing performance bonds, surety
bonds, statutory obligations, regulatory obligations or with respect to workers’
compensation claims, and other bonds or obligations of like nature permitted by
Section 6.01(xvi);

 

(xi)                              Lien securing Debt to finance Acquisition,
construction, or Improvement of assets, Capital Lease Obligations, mortgage
financings, industrial revenue bonds or purchase money Debt or synthetic
obligations permitted by Section 6.01(xix) , so long as such Liens attach only
to the property that is subject to such financing transaction and any accessions
thereto or proceeds thereof and related property;

 

(xii)                           any Lien granted in favor of the Swingline
Lender or any Issuing Bank pursuant to arrangements designed to eliminate such
Swingline Lender’s or Issuing Bank’s risk with respect to any Defaulting
Lender’s or Defaulting Lenders’ Revolving Loans made under Section 2.04(c) to
repay outstanding Swing Loans or participation in Letters of Credit,
respectively, as contemplated by Section 2.20;

 

(xiii)                        Liens in favor of a banking institution arising by
operation of law or any contract, including in support of guarantees permitted
under Section 6.01(xiii), encumbering deposits (including the right of set-off)
held by such banking institutions incurred in the ordinary course of business
and which are within the general parameters customary in the banking industry;

 

(xiv)                       Liens not permitted by the foregoing clauses of this
Section 6.02 securing other obligations in an aggregate amount outstanding or,
if less in each case, on assets with an aggregate fair market value (determined
immediately prior to the incurrence of such Lien), that together do not exceed
the greater of $87,500,000 and 5.0% of Consolidated Net Tangible Assets
determined at such date;

 

99

--------------------------------------------------------------------------------


 

(xv)                          Liens securing obligations of Foreign Subsidiaries
or Disregarded Domestic Subsidiaries engaged in Permitted Businesses in an
aggregate amount not to exceed the greater of $75,000,000 and 4.0% of
Consolidated Net Tangible Assets determined at such date; provided that (A) any
Debt secured by such Liens is permitted by Section 6.01(x), and (B) such Liens
will not apply to any other property of the U.S. Borrower or any Restricted
Subsidiary other than Foreign Subsidiaries or Disregarded Domestic Persons;

 

(xvi)                       precautionary Lien filings regarding operating
leases; or

 

(xvii)                    Liens on cash deposits securing existing letters of
credit under any Acquisition.

 

Section 6.03.                          Fundamental Changes.  Neither the U.S.
Borrower nor any Restricted Subsidiary will merge or amalgamate into or
consolidate with any other Person, or liquidate or dissolve, or permit any other
Person to merge or amalgamate into or consolidate with it, except that, (i) any
Restricted Subsidiary may merge, amalgamate or consolidate into or with any
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary (other than a Designated Foreign Borrower) and (if any party to such
merger is a Guarantor) is a Guarantor, (ii) any Subsidiary may merge, amalgamate
or consolidate into or with the U.S. Borrower in a transaction in which the U.S.
Borrower is the surviving entity, (iii) if at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing (and the U.S. Borrower shall be in compliance with
Section 6.11 and Section 6.12 after giving Pro Forma Effect thereto), any
Excluded Subsidiary may merge, amalgamate or consolidate into or with a
Restricted Subsidiary in which the surviving entity is a Restricted Subsidiary
and (if any party to such merger is a Guarantor) is a Guarantor, (iv) any
Excluded Subsidiary (other than a Subsidiary that is an Excluded Subsidiary
pursuant to clauses (iii) and (iv) of the definition of “Excluded Subsidiary”)
may merge, amalgamate or consolidate into or with any Excluded Subsidiary (other
than a Subsidiary that is an Excluded Subsidiary pursuant to clauses (iii) and
(iv) of the definition of “Excluded Subsidiary”), (v) any Subsidiary (except a
Guarantor) may liquidate or dissolve if the U.S. Borrower reasonably determines
in good faith that such liquidation or dissolution is in the best interests of
the U.S. Borrower and is not materially disadvantageous to the Lenders, (vi) the
U.S. Borrower may merge or consolidate into or with Holdings in a transaction in
which the U.S. Borrower is the surviving entity; or, if Holdings is a Guarantor
at the time of such transaction and is the surviving entity, Holdings must
expressly assume the obligations of the U.S. Borrower hereunder, (vii) any
Restricted Subsidiary that is a Foreign Subsidiary or a Disregarded Domestic
Person may merge, amalgamate or consolidate into or with a Designated Foreign
Borrower in a transaction in which such Designated Foreign Borrower is the
surviving entity, and (viii) any of Holdings, the Borrowers or their respective
subsidiaries may enter into a merger, consolidation or amalgamation to give
effect to any transaction permitted pursuant to Section 6.04 or Section 6.05
hereof.  The U.S. Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, engage in any business other than Permitted Businesses, and at
all times the U.S. Borrower and its Restricted Subsidiaries, determined as a
whole, shall be principally engaged in Permitted Businesses.

 

Section 6.04.                          Investments.  Neither the U.S. Borrower
nor any Restricted Subsidiary will purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Restricted Subsidiary
before such merger) any Investment except:

 

100

--------------------------------------------------------------------------------


 

(a)                                 Cash and Cash Equivalents;

 

(b)                                 Investments existing on the Effective Date
and listed on Schedule 6.04;

 

(c)                                  Investments by the U.S. Borrower and its
Restricted Subsidiaries in Credit Parties and Foreign Subsidiaries (in each
case, including immediately after giving effect to and as a result of such
Investment) and Persons other than Credit Parties; provided that:

 

(i)                                     unless the Investment Grade Date has
occurred, the aggregate amount of Investments made by the U.S. Borrower and its
Restricted Subsidiaries in Persons other than Credit Parties and Foreign
Subsidiaries that are Wholly-Owned Restricted Subsidiaries (or in Persons that
would become a Credit Party or such a Foreign Subsidiary pursuant to an
Acquisition permitted pursuant to Section 6.04(c)(ii)) shall not at any time
exceed the sum of (x) the greater of (A) $75,000,000 and (B) 4% of Consolidated
Net Tangible Assets determined at such date plus (y) the aggregate amount of any
cash repayment of or return on such Investments theretofore received by the U.S.
and its Restricted Subsidiaries; and

 

(ii)                                  if such Investment comprises an
Acquisition:

 

(A)                               immediately before and immediately after
giving Pro Forma Effect to any such Acquisition, no Event of Default shall have
occurred and be continuing;

 

(B)                               any Person or other property acquired in such
Acquisition is in a Permitted Business; and

 

(C)                               unless the aggregate principal amount of Debt
incurred by the U.S. Borrower and its Restricted Subsidiaries in connection with
such Acquisition (including without limitation Acquired Debt) is less than
$5,000,000, immediately after giving effect to such Acquisition, the U.S.
Borrower shall be in Pro Forma Compliance with Section 6.11 and Section 6.12,
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or
Section 5.01(b) as though such Acquisition had been consummated as of the first
day of the fiscal period covered thereby (and such compliance shall be evidenced
by a certificate from a Financial Officer of the U.S. Borrower determining such
compliance calculation in reasonable detail);

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(e)                                  Investments made pursuant to surety bonds,
reclamation bonds, performance bonds, bid bonds, appeal bonds and similar
obligations, in each case, to the extent such surety bonds, reclamation bonds,
performance bonds, bid bonds, appeal bonds and similar obligations are permitted
under this Agreement;

 

(f)                                   Investments in the Equity Interests of
Holdings in connection with certain purchases or redemptions of Equity Interests
held by officers, directors and employees or

 

101

--------------------------------------------------------------------------------


 

any Plan in an aggregate amount not to exceed $5,000,000 per annum when combined
with any purchases or redemptions of Equity Interests of the U.S. Borrower
permitted by Section 6.07(c);

 

(g)                                  loans and advances to current or former
officers, managers, directors, employees or consultants of Holdings, the U.S.
Borrower or any Restricted Subsidiary in an aggregate amount not to exceed
$7,500,000 at any time outstanding;

 

(h)                                 Investments arising as a result of Permitted
Receivables Financings;

 

(i)                                     Hedging Agreements permitted by
Section 6.06;

 

(j)                                    Production Payments, royalties,
dedication of reserves under supply agreements or similar rights or interests
granted, taken subject to, or otherwise imposed on properties with normal
practices in the mining industry;

 

(k)                                 Investments resulting from pledges and
deposits permitted under the definition of “Permitted Liens”;

 

(l)                                     additional Investments necessary for the
conduct of the U.S. Borrower’s business in the ordinary course for each of
Decker, Wyoming Quality Healthcare Coalition, Venture Fuels and Montana Royalty
Company, Ltd., in an aggregate amount not to exceed $55,000,000 less the amount
of Investments made in reliance upon Section 6.04(u)(z);

 

(m)                             Investments consisting of indemnification
obligations in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, reclamation bonds and completion guarantees and similar obligations in
respect of Specified Coal Agreements or under any Mining Law or Environmental
Law or with respect to workers’ compensation benefits, in each case entered into
in the ordinary course of business, and pledges or deposits made in the ordinary
course of business in support of obligations under existing coal sales contracts
(and extensions or renewals thereof on similar terms);

 

(n)                                 Investments to the extent they constitute
the incurrence of Debt permitted under Section 6.01;

 

(o)                                 capital expenditures;

 

(p)                                 Investments in the form of mergers,
consolidations, amalgamations, liquidations or dissolutions to the extent
permitted under Section 6.03;

 

(q)                                 Investments in negotiable instruments
deposited for collection and endorsements of negotiable instruments and
documents;

 

(r)                                    deposits of cash and Cash Equivalents to
secure performance or other services and prepaid expenses or other prepaid
obligations, in any event, made in the ordinary course of business;

 

102

--------------------------------------------------------------------------------


 

(s)                                   Investments assumed in connection with an
Acquisition permitted hereunder to the extent such Investments were not made in
contemplation of such Acquisition;

 

(t)                                    other Investments in Foreign Subsidiaries
(or entities that become Foreign Subsidiaries as a result of such Investments)
not permitted by the foregoing clauses of this Section 6.04 in an aggregate
amount not to exceed at the time made the greater of (i) $300,000,000 and
(ii) 15% of Consolidated Net Tangible Assets determined at such date; provided
that if such Investments are Debt, such Debt is permitted under Section 6.01;
and

 

(u)                                 other Investments not permitted by the
foregoing clauses of this Section 6.04 in an aggregate amount not to exceed at
the time made the sum of (x) the greater of (i) $100,000,000 and (ii) 6% of
Consolidated Net Tangible Assets determined at such date, plus (y) if positive,
the Available Amount, plus (z) unused Investment amounts under Section 6.04(l).

 

Section 6.05.                          Asset Sales.  Neither the U.S. Borrower
nor any Restricted Subsidiary will sell, transfer, lease or otherwise dispose of
any property, including any Equity Interest owned by it, nor will any Restricted
Subsidiary issue any additional Equity Interest in such Restricted Subsidiary,
except:

 

(a)                                 sales of inventory, used, obsolete or
surplus equipment or reserves, dispositions related to the burn-off of mines and
cash and Cash Equivalents in the ordinary course of business and dispositions of
surface rights and termination of Mining Leases after the completion of mining
and reclamation, and termination or abandonment of water rights no longer needed
for mining;

 

(b)                                 sales, transfers and other dispositions to
the U.S. Borrower or a Restricted Subsidiary; provided that any such sales,
transfers or dispositions involving a Subsidiary that is not a Credit Party
shall comply with Section 6.08;

 

(c)                                  abandonment, leases, subleases, licenses,
sublicenses and cross-licenses of intellectual property in the ordinary course,
and of other personal property that do not involve a substantial and prolonged
interruption or disruption of business activities, taken as a whole;

 

(d)                                 Dispositions of assets by virtue of an asset
exchange or swap with a third party in any transaction (w) with an aggregate
fair market value less than or equal to $12,500,000, (x) involving a
coal-for-coal swap, (y) to the extent that an exchange is for fair market value
and for credit against the purchase price of similar replacement property or
(z) consisting of a coal swap involving any Real Property;

 

(e)                                  exchanges and relocation of easements for
pipelines, oil and gas infrastructure and similar arrangements in the ordinary
course of business;

 

(f)                                   the sale or other Disposition of
Receivables and related property by the U.S. Borrower or any Restricted
Subsidiary to a Securitization Subsidiary in connection with a Permitted
Receivables Financing;

 

103

--------------------------------------------------------------------------------


 

(g)                                  Dispositions not permitted by the foregoing
or following clauses of this Section 6.05 with an aggregate fair market value
not exceeding 5% of Consolidated Net Tangible Assets (determined as of the date
of the balance sheet of the U.S. Borrower and its Restricted Subsidiaries most
recently delivered pursuant to Section 3.04(b) or Section 5.01, as applicable)
in any Fiscal Year, provided that any Disposition or series of related
Dispositions made pursuant to this clause (g) of assets or property with an
aggregate fair market value in excess of $7,500,000 shall be made for fair value
and for consideration comprising at least 75% cash and Cash Equivalents;

 

(h)                                 involuntary loss, damage, or destruction of
assets (including by condemnation, seizure, taking, confiscation, requisition or
transfer in lieu);

 

(i)                                     Dispositions required under law;

 

(j)                                    Dispositions in the form of mergers,
consolidations, amalgamations, liquidations or dissolutions to the extent
permitted under Section 6.03;

 

(k)                                 Dispositions in the form of Restricted
Payments to the extent permitted under Section 6.07;

 

(l)                                     termination of a Hedging Agreement;

 

(m)                             Dispositions of joint ventures and of
subsidiaries who do not own any material assets other than the Equity Interest
of a joint venture;

 

(n)                                 Dispositions the proceeds of which are
either reinvested in acquisition of assets with comparable value or acquisition
of replacement assets within 180 days; provided that any Disposition made
pursuant to this clause (n) shall be made for fair value and in return for at
least 75% cash or Cash Equivalents; and

 

(o)                                 Dispositions of Receivables in connection
with the collection or compromise thereof.

 

Section 6.06.                          Hedging Agreements.  Neither the U.S.
Borrower nor any Subsidiary will enter into or be an obligor with respect to any
Hedging Agreement except Permitted Hedging Agreements.

 

Section 6.07.                          Restricted Payments.  Neither the U.S.
Borrower nor any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment except:

 

(a)                                 the U.S. Borrower may make Permitted Tax
Distributions to Holdings;

 

(b)                                 the U.S. Borrower may make payments to
Holdings to fund dividends on Holdings’ common stock or repurchase Holdings’
common stock, in an aggregate amount for all such dividends or repurchases under
this clause (b) in any year not to exceed the product of (x) 2.5%, (y) the
average price of Holdings’ common stock over the immediately prior

 

104

--------------------------------------------------------------------------------


 

calendar year preceding such dividend payment or repurchase date (adjusted
appropriately to reflect subsequent stock splits, subdivisions and
reclassifications) and (z) the number of shares outstanding of Holdings’ common
stock on the last Business Day of such immediately prior calendar year, provided
that no Event of Default or Default shall have occurred and be continuing as a
result therefrom;

 

(c)                                  the U.S. Borrower may redeem, repurchase or
otherwise acquire or retire its Equity Interests from current or former
officers, managers, directors, employees or consultants (or their respective
estates or immediate family members) of Holdings or any Subsidiary in an
aggregate amount not to exceed $5,000,000 per annum when combined with any
investments in the Equity Interests of Holdings permitted by Section 6.04(g);
provided that no Event of Default or Default shall have occurred and be
continuing as a result therefrom;

 

(d)                                 [Reserved];

 

(e)                                  the U.S. Borrower and each Restricted
Subsidiary may declare and make Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests) of such Person;

 

(f)                                   each Subsidiary may make Restricted
Payments payable, on a pro rata basis or on a basis more favorable to the U.S.
Borrower and the Restricted Subsidiaries, to all holders of any class of Equity
Interests of such Subsidiary at least 50% of which is held, directly or
indirectly through other Restricted Subsidiaries, by the U.S. Borrower; and

 

(g)                                  so long as no Event of Default shall have
occurred and be continuing immediately before or after giving effect thereto,
the U.S. Borrower may make other payments or distributions not otherwise
permitted under this Section 6.07 in an aggregate amount, for all such
Restricted Payments made pursuant to this clause (g) after the Effective Date,
not to exceed the sum of (x) $100,000,000 plus (y) if positive, the Available
Amount.

 

Section 6.08.                          Transactions with Affiliates.  Neither
the U.S. Borrower nor any Restricted Subsidiary will sell, lease or otherwise
transfer any property to, or purchase, lease or otherwise acquire any property
from, or otherwise engage in any other transaction with, any of its Affiliates
(other than transactions in the ordinary course of business that are on terms
and conditions, taken as a whole, not less favorable to the U.S. Borrower or any
Restricted Subsidiary than could be obtained on an arm’s length basis from
unrelated third parties) if the aggregate value of such transaction or series of
related transactions with such Affiliate exceeds $10,000,000, except:

 

(a)                                 transactions between or among the U.S.
Borrower and the Guarantors not involving any other Affiliate;

 

(b)                                 any Restricted Payment permitted by
Section 6.07;

 

(c)                                  transactions arising under the Loan
Documents (as such documents are in effect on the Effective Date, and as amended
or modified thereafter on terms that are not materially less favorable to the
U.S. Borrower and its Restricted Subsidiaries, taken as a whole,

 

105

--------------------------------------------------------------------------------


 

considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Loan Documents);

 

(d)                                 arrangements with respect to the procurement
of services of directors, officers, independent contractors, consultants or
employees in the ordinary course of business and the payment of customary
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and reasonable reimbursement
arrangements in connection therewith;

 

(e)                                  the payment of fees and indemnities to
directors, officers, consultants and employees of Holdings and the Restricted
Subsidiaries in the ordinary course of business;

 

(f)                                   transactions with any joint venture or
similar arrangements (including, without limitation, any cash management
activities relating thereto); provided, however that such arrangements are on
terms no less favorable to the U.S. Borrower and its Restricted Subsidiaries, on
the one hand, and the relevant joint venture partner and its Affiliates, on the
other hand, taking into account all related arrangements and transactions
entered into by the U.S. Borrower and its Restricted Subsidiaries, on the one
hand, and the relevant joint venture partner and its Affiliates, on the other
hand;

 

(g)                                  the payment of fees and expenses relating
to the Transactions on the Effective Date; and

 

(h)                                 transactions entered by the U.S. Borrower or
any Restricted Subsidiary with a Securitization Subsidiary in connection with a
Permitted Receivables Financing.

 

Section 6.09.                          Restrictive Agreements.  Neither the U.S.
Borrower nor any Restricted Subsidiary will, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of any Credit Party to create or
permit to exist any Lien on any of its property or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
U.S. Borrower or any Restricted Subsidiary or to Guarantee Debt of the U.S.
Borrower or any Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document or
the Transaction Document (as such documents are in effect on the Effective Date,
and as amended or modified thereafter on terms that are not materially less
favorable to the U.S. Borrower and its Restricted Subsidiaries, taken as a
whole, considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Transaction Documents),
(ii) the foregoing shall not apply to restrictions and conditions (A) existing
on the Effective Date and identified on Schedule 6.09 or (B) existing on an
entity or asset at the time such entity or asset is acquired by the U.S.
Borrower or any Restricted Subsidiary (but, in each case of (A) and (B), shall
apply to any amendment or modification expanding the scope of, or any extension
or renewal of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary or an asset pending such sale, provided
that such

 

106

--------------------------------------------------------------------------------


 

restrictions and conditions apply only to the Restricted Subsidiary or such
asset that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of this Section shall not apply to restrictions or conditions imposed by any
agreement relating to secured Debt permitted by this Agreement on property
securing such Debt; and (v) clause (a) of this Section shall not apply to
customary provisions in leases restricting the assignment thereof or any
restrictions imposed pursuant to Specified Coal Agreements or Mining Leases.

 

Section 6.10.                          Amendment of Material Documents.  Neither
the U.S. Borrower nor any Restricted Subsidiary will amend, modify or waive any
of its rights under (a) any document evidencing or governing, or under which was
issued, any Subordinated Debt or any Second Lien Senior Secured Debt, in each
case in a manner adverse to the interests of the Lenders hereunder or (b) if
such amendment, modification or waiver would reasonably be expected to have a
Material Adverse Effect, its certificate of incorporation, by-laws or other
organizational documents.

 

Section 6.11.                          Net Cash Interest Expense Coverage
Ratio.  The U.S. Borrower will not permit the ratio of (a) EBITDA to
(b) Consolidated Net Cash Interest Expense, in each case for any period of four
consecutive Fiscal Quarters ending on the last day of a Fiscal Quarter and
determined as of each such Fiscal Quarter end on a Pro Forma Basis, to be less
than 2.00 to 1.0.

 

Section 6.12.                          Net Secured Leverage Ratio.  The U.S.
Borrower will not permit the Net Secured Leverage Ratio for any period of four
consecutive Fiscal Quarters ending on the last day of a Fiscal Quarter occurring
during any period set forth below and determined as of each such Fiscal Quarter
end on a Pro Forma Basis to exceed the ratio set forth opposite such period:

 

Period

 

Ratio

 

June 30, 2014 through December 31, 2015

 

3.00 to 1.0

 

After March 30, 2016 through December 31, 2016

 

2.75 to 1.0

 

After March 30, 2017 through Maturity Date

 

2.50 to 1.0

 

 

Section 6.13.                          Passive Holding Company.  Upon providing
a Guarantee of the Loans and Secured Obligations hereunder, Holdings covenants
and agrees that:

 

(a)                                 Holdings will not engage at any time in any
business or activity other than (A) ownership of Equity Interests in its
subsidiaries and making of Investments in, and contributions to, its
subsidiaries, together with activities related thereto (including the
cancellation of any such Investment and the redemption of any such Equity
Interests), (B) paying Taxes, (C) performance of its obligations under and in
connection with the Loan Documents, (D) issuances, sales, repurchases and
redemptions of Equity Interests and activities in connection therewith and
related thereto, (E)  taking necessary or appropriate actions (as determined by
Holdings in its sole discretion) to address its obligations as a public company
under the laws, rules and regulations of the United States, applicable States,
any foreign jurisdictions, the U.S. Securities and Exchange Commission and the
New York Stock Exchange (or other applicable exchange), and to comply with the
provisions of Holdings certificate of incorporation and

 

107

--------------------------------------------------------------------------------


 

bylaws, (F) holding directors’ and shareholders’ meetings, preparing corporate
and similar records and other activities (including the ability to incur fees,
costs and expenses and maintain cash and reserves, in any case, relating to such
maintenance or such participation) required to maintain its corporate or other
legal structure or to participate in tax, accounting or other administrative
matters related to Holdings, the U.S. Borrower and their respective
subsidiaries, (G) preparing reports to, and preparing and making notices to and
filings with, Governmental Authorities and to its holders of Equity Interests,
(H) receiving, and holding proceeds of, Restricted Payments and distributing the
proceeds thereof to the extent not prohibited hereunder, (I) other than as to
the proceeds of Restricted Payments referred to in the preceding clause (H), the
making of Restricted Payments to the holders of its Equity Interests,
(J) providing indemnification to officers, directors, employees and agents,
(K) incurrence of liabilities and exercise of rights under, and the performance
of obligations pursuant to, the TRA, the Acquisition Documents, the Master
Separation Agreement, any other agreement in effect on the Effective Date and
filed by the U.S. Borrower or Holdings with the SEC (including any subsequent
extensions thereof and any amendments thereto so long as such amendments are not
materially adverse to the credit profile of Holdings for purposes of satisfying
its obligations hereunder to the Lenders), and any other immaterial agreements
in effect on the Effective Date (including any subsequent extensions thereof and
any amendments thereto so long as such amendments are not materially adverse to
the credit profile of Holdings for purposes of satisfying its obligations
hereunder to the Lenders), (L) providing a Guarantee of any Debt permitted under
Section 6 and providing a Guarantee of any other obligation of a subsidiary of
Holdings so long as such other obligation is not prohibited hereunder,
(M) activities expressly permitted hereunder, (N) hiring, maintaining and
compensating executives and other employees and consultants, (O) in the ordinary
course of business so long as such business or activity is consistent with past
practices of Holdings on or prior to the Effective Date, (P) other activities
that are not inconsistent with the status of being a passive holding company,
(Q) as otherwise required by law, and (R) ownership of properties and assets
incidental to the business or activities described in the foregoing clauses of
this Section 6.13 and activities incidental to the business or activities
described in the foregoing clauses of this Section 6.13;

 

(b)                                 Holdings will not create, incur, assume or
permit to exist any Lien encumbering any of its properties or assets (other than
(i) Liens created under the Loan Documents, (ii) Permitted Liens, (iii) Liens of
a type described in clause (iii) or (xiv) of Section 6.02 on any of the Equity
Interests owned by Holdings, and (iv) Liens of a type described in clause
(xiii) of Section 6.02); and

 

(c)                                  Except as permitted by Section 6.03 of this
Agreement, Holdings shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence.

 

ARTICLE 7
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 a Borrower shall fail to pay any principal
of any Loan requested by such Borrower or any LC Disbursement reimbursement
obligation with respect to Letters of

 

108

--------------------------------------------------------------------------------


 

Credit requested by such Borrower when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 a Borrower shall fail to pay when due any
interest on any Loan requested by such Borrower or any fee or other amount
(except an amount referred to in clause (a) above) payable by such Borrower to
any Lender Party under any Loan Document, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of any Credit Party in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder or in any report, certificate, financial statement or other
document furnished pursuant to any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)                                 a Borrower shall fail to observe or perform
any covenant or agreement contained in Section 5.02, Section 5.04 (with respect
to the existence of the U.S. Borrower) or Section 5.12 or in Article 6;

 

(e)                                  any Credit Party shall fail to observe or
perform any covenant or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) above), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrowers (which notice will be given at the request
of any Lender);

 

(f)                                   any Borrower or any Restricted Subsidiary
shall fail to make a payment or payments (whether of principal or interest) in
respect of its Material Debt when the same shall become due (beyond the period
of grace, if any, provided in the instrument or agreement under which such
Material Debt was created), whether at the due date thereof, at a date fixed for
prepayment or upon acceleration;

 

(g)                                  any event or condition occurs that results
in (i) Material Debt becoming due before its final scheduled maturity or
(ii) that enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of Material Debt or any trustee or agent on
its or their behalf to cause Material Debt to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, before its scheduled
maturity; provided that this clause shall not apply to secured Debt that becomes
due as a result of a voluntary sale or transfer of the property securing such
Debt;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the U.S. Borrower or any of its
Restricted Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the U.S.
Borrower or any of its Restricted Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue

 

109

--------------------------------------------------------------------------------


 

undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     any Borrower or any Restricted
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Restricted
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    any Borrower or any Restricted
Subsidiaries shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount exceeding $50,000,000 shall be rendered against any
Borrower or any Restricted Subsidiaries and shall remain undischarged or unpaid
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any asset of any Borrower or any Restricted Subsidiaries
to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken either alone or together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 

(m)                             subject to Section 9.15, any Lien purported to
be created under any Security Document shall cease to be, or shall be asserted
by any Credit Party not to be, a valid and perfected Lien on any material
portion of the Collateral to the extent provided, and with the priority required
by (but, (x) in the case of priority, only to the extent that any prior Lien not
contemplated or permitted under the Loan Documents is material and (y) in any
event, subject to Liens permitted by Section 6.02), the applicable Security
Document, except (i) as a result of a sale, disposition or other transaction
involving the applicable Collateral permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other documents delivered to it
under the Security Agreement;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 any Guarantor’s Secured Guarantee shall at
any time fail to constitute a valid and binding agreement of such Guarantor or
any party shall so assert in writing except to the extent such Guarantor ceases
to be a Subsidiary pursuant to a transaction permitted hereunder or such
Guarantor is otherwise released of its obligations under the Loan Documents as a
result of a transaction permitted hereunder; or

 

110

--------------------------------------------------------------------------------


 

(p)                                 one or more surety, reclamation or similar
bonds securing obligations of any Borrower or any Restricted Subsidiary (or any
required guaranties thereof or required letters of credit with respect thereto)
with an aggregate face amount of $50,000,000 or more shall be actually
terminated, suspended or revoked and not replaced within 30 days of such
termination, suspension or revocation by one or more of the following: surety,
reclamation or similar bonds, letters of credit, cash collateral (to the extent
permitted under Section 6.02), or alternative guaranty products acceptable to
the recipient thereof;

 

then, and in every such event (except an event with respect to any Borrower or
any Restricted Subsidiary described in clause (h) or (i) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other respective obligations of the applicable
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
waived by the relevant Borrowers; and in the case of any event with respect to
the U.S. Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
waived by the Borrowers.

 

ARTICLE 8
THE ADMINISTRATIVE AGENT

 

Section 8.01.                          Appointment and Authorization.  Each
Lender Party irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent (i) to sign and deliver the Security Documents and (ii) to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Section 8.01 are solely for the benefit of the Lender Parties, and neither the
Borrowers nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

 

Section 8.02.                          Rights and Powers as a Lender.  A Person
serving as the Administrative Agent shall, in its capacity as a Lender, have the
same rights and powers as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term Lender or Lenders shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor to and generally engage in any kind
of business with the U.S. Borrower or any of its Subsidiaries or Affiliates
thereof as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lender Parties.

 

111

--------------------------------------------------------------------------------


 

Section 8.03.                          Limited Duties and Responsibilities.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required in writing to exercise
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for any failure to disclose, any information relating to the U.S.
Borrower or any of its Restricted Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent, a Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.04.                          Authority to Rely on Certain Writings,
Statements and Advice.  The Administrative Agent shall be entitled to rely on,
and shall not incur any liability for relying on, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely on any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Banks, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the U.S. Borrower or its Restricted Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action

 

112

--------------------------------------------------------------------------------


 

taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 8.05.                          Sub-Agents and Related Parties.  The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this Article shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 8.06.                          Resignation; Successor Administrative
Agent.  The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrowers.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with approval
from the Borrowers (so long as no Event of Default has occurred and is
continuing) such approval not to be unreasonably withheld or delayed, to appoint
a successor that is a bank or trust company organized under the laws of the
United States or any State or district thereof, with an office in New York, New
York, which has a combined capital surplus of at least $200,000,000 (an
“Eligible Successor Agent”).  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Banks directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 8.06.  Upon
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this Section).  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed by the Borrowers and such successor.  After the Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. 
Notwithstanding anything to the contrary herein, the Required Lenders shall be
entitled to replace the Administrative Agent with an Eligible Successor Agent
with the consent of the

 

113

--------------------------------------------------------------------------------


 

Borrowers (which consent shall not be unreasonably withheld or delayed), and
from and after such replacement, all references herein to the Administrative
Agent shall be references to such financial institution.

 

If a Person resigns or is replaced as Administrative Agent under this
Section 8.06, such Person shall also resign (or be replaced) as an Issuing Bank
to the extent such Person is an Issuing Bank except that such Issuing Bank shall
remain the Issuing Bank with respect to any Letters of Credit outstanding on the
effective date of its resignation (or replacement) and the provisions affecting
the Issuing Bank with respect to such Letters of Credit shall inure to the
benefit of the retiring or replaced Issuing Bank until the termination of all
such Letters of Credit.  Upon the appointment of a successor Administrative
Agent hereunder and if applicable, such successor shall (i) succeed to all of
the rights, powers, privileges and duties of such Person as a retiring or
replaced Issuing Bank and Administrative Agent and such Person shall be
discharged from all of its respective duties and obligations as Issuing Bank
(other than as provided above as to the Letters of Credit issued by such Issuing
Bank) and Administrative Agent under the Loan Documents, and (ii) issue letters
of credit in substitution for the Letters of Credit issued by such Person, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to such Person to effectively assume the obligations of such Person
with respect to such Letters of Credit.

 

Section 8.07.                          Credit Decisions by Lenders.  Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance on the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and each
Issuing Bank also acknowledges that it will, independently and without reliance
on the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based on this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

Section 8.08.                          Withholding Tax.  To the extent required
by any applicable laws (as determined in good faith by the Administrative
Agent), the Administrative Agent may withhold from any payment to any Lender
under any Loan Document an amount equivalent to any applicable withholding Tax. 
Without limiting or expanding the provisions of Section 2.16, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective).  A certificate as
to the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under

 

114

--------------------------------------------------------------------------------


 

this Section 8.08.  The agreements in this Section 8.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 8.08,
include any Issuing Bank and any Swingline Lender.

 

Section 8.09.                          No Other Duties, etc.  Anything herein to
the contrary notwithstanding, none of the Joint Lead Arrangers, Joint
Bookrunners, Co-Arrangers, Syndication Agent or Documentation Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

 

Section 8.10.                          No Reliance on Administrative Agent’s
Customer Identification Program.  Each Lender acknowledges and agrees that
neither such Lender, nor any of its Affiliates, participants or assignees, may
rely on the Administrative Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Money Laundering Law, including any programs involving any of the following
items relating to or in connection with any of the Credit Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other laws.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.                          Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone or email, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by email, as follows:

 

(i)                                     if to the Borrowers, to:

 

Cloud Peak Energy Resources LLC

385 Interlocken Crescent, Suite 400

Broomfield, CO 80021

Attention:

Girish G. Hemrajani,

 

Vice President and Treasurer

Tel:

720-566-2931

Email:

girish.hemrajani@cldpk.com

 

115

--------------------------------------------------------------------------------


 

With a copy to:

 

Cloud Peak Energy Resources LLC

385 Interlocken Crescent, Suite 400

Broomfield, CO  80021

Attention:

Bryan Pechersky, Esq.,

 

Senior Vice President and General Counsel

Tel:

720-566-2938

Email:

bryan.pechersky@cldpk.com

 

with a copy (which shall not constitute notice for any purpose under the Loan
Documents) to:

 

Bracewell & Giuliani LLP

711 Louisiana Street

Suite 2300, Pennzoil Place — South Tower

Houston, Texas  77002-2770

Attention:

Stephanie Song

Tel:

713-221-1542

email:

stephanie.song@bgllp.com

 

(ii)                                  if to the Administrative Agent, to:

 

PNC Bank National Association.

Three PNC Plaza

225 Fifth Avenue, P3-P3PP04-4

Pittsburgh, PA  15222

Attention:

Richard C. Munsick

Telephone:

412-762-4299

 

With a Copy To:

 

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address:  500 First Avenue

Pittsburgh, PA  15219

Attention:

Agency Services

Telephone:

412-762-6442

Telecopy:

412-762-8672

 

(iii)                               if to the Swingline Lender, to:

 

PNC Bank National Association.

Three PNC Plaza

225 Fifth Avenue, P3-P3PP04-4

Pittsburgh, PA  15222

Attention:

Richard C. Munsick

Telephone:

412-762-4299

 

116

--------------------------------------------------------------------------------


 

With a Copy To:

 

Agency Services, PNC Bank, National Association

Mail Stop:  P7-PFSC-04-I

Address:  500 First Avenue

Pittsburgh, PA  15219

Attention:

Agency Services

Telephone:

412-762-6442

Telecopy:

412-762-8672

 

(iv)                              if to any Issuing Bank, to it at its address
(or email address) set forth in its Administrative Questionnaire;

 

(v)                                 if to any other Lender, to it at its address
(or email address) set forth in its Administrative Questionnaire.

 

(b)                                 The Administrative Agent or either Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)                                  Any party hereto may change its address or
email address for notices and other communications hereunder by notice to the
Administrative Agent and the Borrowers.  All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
will be deemed to have been given on the date of receipt.

 

Section 9.02.                          Waivers; Amendments.

 

(a)                                 No failure or delay by any Lender Party in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Credit Party therefrom
shall in any event be effective unless the same shall be permitted by subsection
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, neither the making of a Loan nor the issuance,
amendment, renewal or extension of a Letter of Credit shall be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Event of Default or Default at the time.

 

(b)                                 No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, in the case of any other Loan Document, by an agreement or
agreements in writing entered into by the parties thereto with the consent of
the Required Lenders; provided that no such agreement shall:

 

117

--------------------------------------------------------------------------------


 

(i)                                     increase the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Article 7) without its
written consent;

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fee
payable hereunder, without the written consent of each Lender Party affected
thereby;

 

(iii)                               postpone the maturity of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fee payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender Party affected thereby;

 

(iv)                              change Section 2.17(b) or Section 2.17(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender;

 

(v)                                 change any provision of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to take any action thereunder, without the
written consent of each Lender;

 

(vi)                              release any material Guarantor from its
Secured Guarantee (except as expressly provided in the Security Agreement), or
limit its liability in respect of its Secured Guarantee, without the written
consent of each Lender; or

 

(vii)                           release all or substantially all of the
Collateral from the Transaction Liens, without the written consent of each
Lender;

 

(viii)                        amend the definition of “Alternative Currency”
without the written consent of each Lender;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Banks or the
Swingline Lender without its prior written consent.

 

(c)                                  Notwithstanding the foregoing, if the
Required Lenders enter into or consent to any waiver, amendment or modification
pursuant to subsection (b) of this Section, no consent of any other Lender will
be required if, when such waiver, amendment or modification becomes effective,
(i) the Commitment of each Lender not consenting thereto terminates and (ii) all
amounts owing to it or accrued for its account hereunder are paid in full.

 

(d)                                 Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended solely with the consent of
the Administrative Agent and U.S. Borrower without the need to obtain the
consent of any Lender if such amendment is delivered in order (x) to correct or
cure ambiguities, errors, omissions, defects, (y) to effect administrative
changes of a technical or immaterial nature or (z) to fix incorrect cross
references or similar inaccuracies in this Agreement or the applicable Loan
Document. Notwithstanding the generality

 

118

--------------------------------------------------------------------------------


 

of the foregoing, the Security Documents and related documents executed in
connection with this Agreement and the other Loan Documents may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment or waiver is delivered in order to cause such Security
Document or other document to be consistent with this Agreement and the other
Loan Documents.

 

Section 9.03.                          Expenses; Indemnity; Damage Waiver.

 

(a)                                 The U.S. Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and the Arranger that is its Affiliate, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent (but limited
to one outside counsel for the Administrative Agent and the Arranger that is an
Affiliate of the Administrative Agent and one local counsel for each relevant
foreign jurisdiction, if any), in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party and any Agent Party
including the fees, charges and disbursements of any counsel for any Lender
Party and any Agent Party, in connection with the enforcement or protection of
its rights in connection with the Loan Documents (including its rights under
this Section), the Letters of Credit or the Loans, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Letters of Credit or the Loans; provided that the
U.S. Borrower’s obligation to pay or reimburse for legal fees, charges or
expenses under clause (iii) above shall be limited to the reasonable and
documented out-of-pocket fees, expenses and other charges of one law firm
serving as counsel to the Administrative Agent and the Lenders, taken as a
whole, and, if reasonably necessary, a single local law firm for the
Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction, and in the case of an actual or perceived conflict of interest,
one additional law firm acting as counsel in each relevant jurisdiction to the
affected parties similarly situated taken as a whole.

 

(b)                                 The U.S. Borrower shall indemnify each of
the Lender Parties and each Agent Party and their respective Related Parties
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of counsel (but
limited as provided below) for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Material on or from any Mortgaged
Property or any other property currently or

 

119

--------------------------------------------------------------------------------


 

formerly owned or operated by the U.S. Borrower or any Subsidiary, or any other
Environmental Liability resulting from the ownership or operation of the Mines
or any other Real Property by, or relating in any way to the U.S. Borrower or
any Subsidiary or any Guarantor or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not be
available to any Indemnitee to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) such
Indemnitee’s bad faith, gross negligence or willful misconduct, (y) a dispute
solely among the Indemnitees or (z) a claim brought by any Credit Party for a
material breach by an Indemnitee of any obligation hereunder or under any Loan
Document.  Notwithstanding anything herein to the contrary, the U.S. Borrower’s
obligation to pay or reimburse for legal fees, charges or expenses under this
indemnity shall be limited to the reasonable and documented out-of-pocket fees,
expenses and other charges of one law firm serving as counsel to all affected
Indemnitees, taken as a whole, and, if reasonably necessary, a single local law
firm for all Indemnitees, taken as a whole, in each relevant jurisdiction, and
in the case of an actual or perceived conflict of interest, one additional law
firm acting as counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated taken as a whole.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  To the extent that U.S. Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, any
Issuing Bank or the Swingline Lender under subsection (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
relevant Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based on its share of the sum of the total Revolving Credit Exposures and unused
Commitments at the time (in each case, determined as if no Lender were a
Defaulting Lender).

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  For the avoidance of doubt, this subsection
(d) shall not limit the U.S. Borrower’s obligation to indemnify pursuant to
subsection (b) of this Section to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is otherwise entitled to indemnification
thereunder.

 

(e)                                  All amounts due under this Section shall be
payable within ten (10) days after written demand therefor.

 

120

--------------------------------------------------------------------------------


 

Section 9.04.                          Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) neither Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by either Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (except the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly provided herein, the Related
Parties of the Lender Parties) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of any Commitment it has at the time and any Loans
at the time owing to it); provided that:

 

(i)                                     the Administrative Agent must give prior
written consent to any such assignment, other than an assignment of any
Commitment to an assignee that is a Lender or an Affiliate of such a Lender with
a Commitment immediately prior to giving effect to such assignment (which
consent shall not be unreasonably withheld or delayed);

 

(ii)                                  the relevant Borrower must give prior
written consent to any such assignment (which consent shall not be unreasonably
withheld or delayed), other than any assignment to a Lender, a Lender Affiliate
or, if an Event of Default has occurred and is continuing, any other assignee;
provided that such Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(iii)                               the Issuing Banks must give prior written
consent to any such assignment (which consent shall not be unreasonably withheld
or delayed);

 

(iv)                              each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(v)                                 unless such Borrower and the Administrative
Agent otherwise consent, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date on which the
relevant Assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (unless otherwise agreed to by the applicable Borrower and the
Administrative Agent); provided that this (v) shall not apply to an assignment
to a Lender or a Lender Affiliate or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans;

 

(vi)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment together with a processing
and recordation fee of $3,500 from the assignee or assignor;

 

121

--------------------------------------------------------------------------------


 

(vii)                           no such assignment shall be made to (A) a
natural Person, (B) such Borrower or any of such Borrower’s Affiliates or
Subsidiaries or (C) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B); and

 

(viii)                        the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent a completed Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) Lender Affiliate or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

 

Subject to acceptance and recording thereof pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment, be released from its obligations and not
entitled to its rights under this Agreement.  Notwithstanding the foregoing, in
the case of an Assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits and subject to the obligations
of Section 2.14, Section 2.15, Section 2.16 and Section 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
Assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (e) of this Section.

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of each Borrower (and such agency being solely for Tax
purposes), shall maintain at one of its offices in New York City a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal (and
related interest) amounts of the Loans and LC Disbursements owing to each Lender
by the U.S. Borrower or Designated Foreign Borrower, as applicable, pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the parties hereto shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by any party
hereto at any reasonable time and from time to time upon reasonable prior
notice.

 

122

--------------------------------------------------------------------------------


 

(d)                                 Upon its receipt of a duly completed
Assignment executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in subsection
(b) of this Section and any written consent to such assignment required by
subsection (b) of this Section, the Administrative Agent shall promptly accept
such Assignment and record the information contained therein in the Register. 
No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subsection.

 

(e)                                  Any Lender may, without the consent of any
Borrower or any other Lender Party, sell participations to one or more banks or
other entities (other than a natural Person) (“Participants”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the other Lender
Parties shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i), (ii), (iii), (vi) or
(vii) of the first proviso to Section 9.02(b) that affects such Participant. 
Subject to subsection (f) of this Section, each Participant shall be subject to
the obligations and entitled to the benefits of Section 2.14, Section 2.15 and
Section 2.16 (subject to the limitations and requirements of such Sections
(including Section 2.16(e)) and Section 2.18) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent a Participant’s
right to greater payment results from a Change in Law after the Participant
becomes a Participant.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)                                 In the case of a participation, the
applicable Lender, acting solely for this purpose as a non-fiduciary agent of
the relevant Borrower (and such agency being solely

 

123

--------------------------------------------------------------------------------


 

for Tax purposes), shall maintain a register on which it enters the name and
address of each Participant and the amount of each Participant’s interest in the
Commitments and the principal (and related interest) amounts of the Loans and LC
Disbursements owing to such Lender (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such Loan or other obligation hereunder for all
purposes of this Agreement notwithstanding any notice to the contrary. Any such
Participant Register shall be available for inspection by the Administrative
Agent at any reasonable time and from time to time upon reasonable prior
notice); provided that the applicable Lender shall have no obligation to show
such Participant Register to any Person except to the extent such disclosure is
necessary to establish that such Loan or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury regulations as a result of a request
or inquiry by a Governmental Authority.

 

Section 9.05.                          Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties in the Loan Documents
and in certificates or other instruments delivered in connection with or
pursuant to the Loan Documents shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Event of Default or Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any principal of or accrued interest on any
Loan or any fee or other amount payable hereunder is outstanding and unpaid or
any Letter of Credit is outstanding or any Commitment has not expired or
terminated.  The provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 and Article 8 shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

 

Section 9.06.                          Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement (i) will become effective when the Administrative Agent shall have
signed this Agreement and received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by pdf by email will be
effective as delivery of an original executed counterpart of this Agreement.

 

Section 9.07.                          Severability.  If any provision of any
Loan Document is invalid, illegal or unenforceable in any jurisdiction then, to
the fullest extent permitted by law, (i) such provision shall, as to such
jurisdiction, be ineffective to the extent (but only to the extent) of such
invalidity, illegality or unenforceability, (ii) the other provisions of the
Loan Documents shall

 

124

--------------------------------------------------------------------------------


 

remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Lender Parties in order to carry out the intentions of
the parties thereto as nearly as may be possible and (iii) the invalidity,
illegality or unenforceability of any such provision in any jurisdiction shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction.

 

Section 9.08.                          Right of Set-off.  If an Event of Default
shall have occurred and be continuing, each Lender, each Issuing Bank and each
of their Affiliates is authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but in no event any
escrow accounts) at any time held and other obligations at any time owing by
such Lender, Issuing Bank or Affiliate to or for the credit or the account of
the relevant Borrower against any obligations of such Borrower now or hereafter
existing hereunder and held by such Lender or Issuing Bank irrespective of
whether or not such Lender shall have made any demand hereunder and although
such obligations may be unmatured or are owed to a branch or office of such
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such obligations.  The rights of each Lender and Issuing Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Issuing Bank may have.

 

Section 9.09.                          Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each Borrower, the Administrative Agent and
each Lender irrevocably and unconditionally submit, for itself and its property,
to the exclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any relevant appellate court, in any action
or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment (and in the case of the Borrowers,
for any collateral or similar enforcement proceeding, to the courts of any
jurisdiction where its assets are located), and each party hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)                                  Each Borrower irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in subsection (b) of this Section.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such suit, action or proceeding in
any such court.

 

(d)                                 Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in any Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by law.

 

125

--------------------------------------------------------------------------------


 

Section 9.10.                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.11.                          Headings.  Article and Section headings
and the Table of Contents herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.12.                          Confidentiality.

 

(a)                                 Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, members,
partners, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedy hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of any right thereunder, (vi) in connection with pledges and
assignments made pursuant to Section 9.04(g), (vii) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section, to (A) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the applicable Borrower and its obligations, (viii) with
the consent of the applicable Borrower or (ix) to the extent such Information
either (A) becomes publicly available other than as a result of a breach of this
Section or such other confidentiality obligation under any commitment letter
related hereto, or (B) becomes available to any Lender Party on a
non-confidential basis from a source other than the applicable Borrower other
than as a result of a breach of this Section or such other confidentiality
obligation under any commitment letter related hereto or, to the knowledge of
such Lender Party, any other confidentiality obligation owing to the U.S.
Borrower or any Affiliate thereof by the disclosing Person.  For the purposes of
this Section, “Information” means all information received from any Borrower
relating to such Borrower or its business, other than any such information that
is available to any Lender Party on a nonconfidential basis before disclosure by
such Borrower; provided that in the case of information received from such
Borrower after the Effective Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has

 

126

--------------------------------------------------------------------------------


 

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 9.13.                          PATRIOT Act.  Each Lender hereby notifies
each Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the such Credit
Party and other information that will allow such Lender to identify such Credit
Party in accordance with the PATRIOT Act.

 

Section 9.14.                          No Fiduciary Duty.  Each Agent Party,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Credit Parties, their stockholders and/or their Affiliates.  Each Credit
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, its
stockholders or its Affiliates, on the other.  The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as

 

127

--------------------------------------------------------------------------------


 

principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person.  Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Credit Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Credit Party, in connection with such transaction or the process leading
thereto.

 

Section 9.15.                          Collateral and Guaranty Matters.

 

(a)                                 Notwithstanding anything herein or in any
other Loan Document to the contrary, each party hereto (and each Secured Party
that is not a party hereto by accepting the benefit of the Liens granted
pursuant to the Security Documents) agree as follows:

 

(i)                                     the Administrative Agent is hereby
irrevocably authorized to release any Transaction Lien granted to or held by the
Administrative Agent upon any asset or property (A) as provided in the
applicable Security Document; (B) constituting property or asset sold or
disposed of to a Person that is not a Credit Party as part of or in connection
with any transaction permitted under this Agreement or any other Loan Document;
(C) constituting property or asset in which no Credit Party owned an interest at
the time the Transaction Lien was granted or at any time thereafter (other than
as a result of a transaction prohibited under this Agreement); (D) constituting
property or asset leased to any Credit Party by a Person that is not a Credit
Party under a lease which has expired or has been terminated in a transaction or
will expire concurrently with such release and which has not been, and is not
intended by such Credit Party to be, renewed or extended; (E) subject to Liens
that are referred to in Section 6.02(v), (vi) or (xi) to the extent a
Transaction Lien thereon would be prohibited or restricted under the terms of
the documents governing such Liens or the obligations secured thereby;
(F) constituting insurance proceeds that are subject to Liens that are referred
to in Section 6.02(viii) to the extent a Transaction Lien thereon would be
prohibited or restricted under the terms of the documents governing such Liens
or the obligations secured thereby, (G) constituting segregated cash and Cash
Equivalents, deposit, securities and commodities accounts (including securities
entitlements and related properties and assets held therein) that are subject to
Liens that are referred to in Section 6.02(vii), (viii), (ix), (x) or (xvii) and
consist of or contain solely funds securing such Liens to the extent a
Transaction Lien thereon would be prohibited or restricted under the terms of
the documents governing such Liens or the obligations secured thereby, or (H) is
an Excluded Asset;

 

(ii)                                  the Administrative Agent is hereby
irrevocably authorized to terminate control agreements;

 

(iii)                               the Administrative Agent is hereby
irrevocably authorized to release a U.S. Guarantor (other than Holdings) from
its obligations under a Security Document and any other applicable Loan Document
if such Person ceases to be a Wholly-Owned Restricted Subsidiary of the U.S.
Borrower or is or becomes an Excluded Subsidiary;

 

(iv)                              the Administrative Agent is hereby irrevocably
authorized to release a Foreign Subsidiary Guarantor from its obligations under
a Security Document and

 

128

--------------------------------------------------------------------------------


 

any other applicable Loan Document if such Person ceases to be a Foreign
Subsidiary or Disregarded Domestic Person that is a Wholly-Owned Restricted
Subsidiary organized under the laws of the jurisdiction of organization of the
Designated Foreign Borrower, or is or becomes an Excluded Subsidiary (other than
as a result of clause (iv) under the definition of “Excluded Subsidiary”);

 

(v)                                 upon the request of the Administrative Agent
at any time, the Secured Parties shall confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 9.15; and

(vi)                              upon the request of the U.S. Borrower and at
its sole cost and expense, the Administrative Agent shall promptly deliver or
caused to be delivered to the U.S. Borrower such termination statements,
releases, possessory collateral in its possession, and other agreements,
documents and instruments as may be necessary to release the Transaction Liens
as authorized herein or in any other Loan Document and as may be necessary to
release a Guarantor as authorized herein or in any other Loan Document.

(b)                                 Notwithstanding anything contained in any of
the Loan Documents to the contrary, the Credit Parties, the Administrative
Agent, and each Secured Party hereby agree that no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Security Documents, it being understood and agreed that all powers, rights and
remedies hereunder, under the Security Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof and the other Loan Documents.  By accepting the benefit of the
Liens granted pursuant to the Security Documents, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (b).

 

Section 9.16.                          Conflicts with Loan Documents.  To the
fullest extent possible, the terms and provisions of this Agreement shall be
read together with the terms and provisions of each other Loan Document so that
the terms and provisions of this Agreement do not conflict with the terms and
provisions of any Loan Document; provided, however, notwithstanding the
foregoing, in the event that any of the terms or provisions of this Agreement
conflict with any terms or provisions of any Loan Document, the terms or
provisions of this Agreement shall govern and control for all purposes; provided
further that (i) the inclusion in any Security Document as to rights or remedies
in favor of the Administrative Agent related to Collateral and not expressly
addressed in this Agreement shall not be deemed to be in conflict with this
Agreement and all such rights or remedies contained therein shall be given full
force and effect, and (ii) the inclusion in any Loan Document of terms or
provisions that are less restrictive to the U.S. Borrower or any Subsidiary
thereof shall not be deemed to be in conflict with this Agreement and all such
terms and provisions contained therein shall be given full force and effect.

 

129

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

Michael Barrett

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

ANTELOPE COAL LLC

 

ARROWHEAD I LLC

 

ARROWHEAD II LLC

 

ARROWHEAD III LLC

 

BIG METAL COAL CO. LLC

 

CABALLO ROJO LLC

 

CABALLO ROJO HOLDINGS LLC

 

CLOUD PEAK ENERGY SERVICES COMPANY

 

CLOUD PEAK ENERGY FINANCE CORP.

 

CLOUD PEAK ENERGY LOGISTICS LLC

 

CORDERO MINING LLC

 

CORDERO MINING HOLDINGS LLC

 

CORDERO OIL AND GAS LLC

 

KENNECOTT COAL SALES LLC

 

NERCO LLC

 

NERCO COAL LLC

 

NERCO COAL SALES LLC

 

PROSPECT LAND AND DEVELOPMENT LLC

 

RESOURCE DEVELOPMENT LLC

 

SEQUATCHIE VALLEY COAL CORPORATION

 

SPRING CREEK COAL LLC

 

WESTERN MINERALS LLC

 

YOUNGS CREEK HOLDINGS I LLC

 

YOUNGS CREEK HOLDINGS II LLC

 

YOUNGS CREEK MINING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

Michael Barrett

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

 

Lender and as Administrative Agent and Swingline

 

Lender

 

 

 

 

 

By:

/s/ James O’Brien

 

 

Name:

James O’Brien

 

 

Title:

Assistant Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as
Issuing Bank

 

 

 

 

 

By:

/s/ James O’Brien

 

 

Name:

James O’Brien

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sarah Thomas

 

 

Name:

Sarah Thomas

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Gitanjali Pundir

 

 

Name:

Gitanjali Pundir

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Alain Daoust

 

 

Name:

Alain Daoust

 

 

Title:

Authorized signatory

 

 

 

 

 

By:

/s/ Ryan Long

 

 

Name:

Ryan Long

 

 

Title:

Authorized signatory

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized signatory

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender

 

 

 

 

 

By:

/s/ Aaron Sansone

 

 

Name:

Aaron Sansone

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Glen Andrianov

 

 

Name:

Glen Andrianov

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

 

Name:

Mark Lumpkin, Jr.

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Troy Weaver

 

 

Name: Troy Weaver

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title: Director

 

 

By:

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Adam H. Fey

 

 

Name: Adam H. Fey

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Fatima Arshad

 

 

Name: Fatima Arshad

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

STIFEL BANK & TRUST

 

 

 

 

 

By:

/s/ Matthew L. Diehl

 

 

Name: Matthew L. Diehl

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CATERPILLAR FINANCIAL SERVICES
CORPORATION

 

 

 

 

 

By:

/s/ Eric Haldimann

 

 

Name: Eric Haldimann

 

 

Title: Credit & Operations Manager

 

--------------------------------------------------------------------------------